Exhibit 10.1




 
CREDIT AGREEMENT
 


among
 


WEST PHARMACEUTICAL SERVICES, INC.
 
and
 
Certain of Its Subsidiaries,
 
as Borrowers,
 
The Several Lenders From Time to Time
Parties Hereto
 


and
 


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 


Dated as of June 3, 2011
 


 
$50,000,000 CREDIT FACILITY
 

 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

  Page
SECTION 1.  DEFINITIONS
1
1.1
Defined Terms
1
1.2
Other Definitional Provisions
21
     
SECTION 2.  LOANS AND TERMS OF COMMITMENTS
22
2.1
The Loans
22
2.2
Nature of Lenders’ Obligations with Respect to Loans
23
2.3
Notes
23
2.4
Procedure for Loans
23
2.5
Conversion and Continuation Options
25
2.6
Reserved
26
2.7
Fees
26
2.8
Reserved
26
2.9
Interest Rates and Payment Dates
26
2.10
Default Interest
27
2.11
Pro Rata Treatment of Loans and Payments; Commitment Fees
27
2.12
Payments
28
2.13
LIBOR Rate Unascertainable; Illegality; Increased Costs;
28
2.14
Termination and Reduction of Commitments; Maturity Date
29
2.15
Prepayment of Loans
30
2.16
Requirements of Law
31
2.17
Taxes
32
2.18
Indemnity
34
2.19
Reserved
35
2.20
Borrowers’ Representative
35
2.21
Reserved
36
2.22
Reserved
36
2.23
Change of Lending Office
36
2.24
Substitution of Lenders
36
2.25
Defaulting Lenders
36
     
SECTION 3.  REPRESENTATIONS AND WARRANTIES
38
3.1
Financial Condition
38
3.2
No Change
38
3.3
Corporate Existence; Compliance with Law
38
3.4
Corporate Power; Authorization; Enforceable Obligations
38
3.5
No Legal Bar
39
3.6
No Material Litigation
39
3.7
No Default
39
3.8
Taxes
39
3.9
Federal Regulations
39
3.10
ERISA
40

 
i 

--------------------------------------------------------------------------------

 

3.11
Investment Company Act
41
3.12
Security Interests and Mortgage Liens
41
3.13
Environmental Matters
41
3.14
No Material Misstatements
42
3.15
Title to Properties
42
3.16
Intellectual Property
42
3.17
List of Subsidiaries
43
3.18
Solvency
43
3.19
Insurance
43
3.20
Anti-Terrorism Laws
43
3.21
Lease
44
     
SECTION 4.  CONDITIONS PRECEDENT
44
4.1
Conditions to Closing
44
4.2
Conditions to Each Loan
46
     
SECTION 5.  AFFIRMATIVE COVENANTS
47
5.1
Financial Statements
47
5.2
Certificates; Other Information
48
5.3
Payment of Obligations
49
5.4
Maintenance of Existence
49
5.5
Maintenance of Insurance; Property
49
5.6
Inspection of Property; Books and Records; Discussions
50
5.7
Notices
50
5.8
Environmental Laws
51
5.9
Notice and Joinder of New Subsidiaries
51
5.10
Use of Proceeds
51
5.11
Subsequent Credit Terms
52
5.12
[Intentionally Omitted]
52
5.13
Anti-terrorism Laws
52
5.14
Books and Records
52
5.15
ERISA
52
5.16
Office Property
53
5.17
Reliance Letter
54
     
SECTION 6.  NEGATIVE COVENANTS
54
6.1
Financial Condition Covenants
54
6.2
Limitation on Liens
55
6.3
Limitations on Fundamental Changes
55
6.4
Limitation on Sale of Assets
55
6.5
Limitation on Distributions and Investments
57
6.6
Transactions with Affiliates
57
6.7
Limitation on Acquisitions
57
6.8
Fiscal Year
57
6.9
Limitation on Conduct of Business
57
6.10
Prepayments, Redemptions and Repurchases of Subordinated Debt
57
6.11
Non-Operating Subsidiary
58
6.12
Note Purchase Agreement Guarantors
58
     


 
ii 

--------------------------------------------------------------------------------

 
SECTION 7.  EVENTS OF DEFAULT
58
7.1
Events of Default
58
     
SECTION 8.  THE ADMINISTRATIVE AGENT
61
8.1
Appointment
61
8.2
Delegation of Duties
61
8.3
Exculpatory Provisions
61
8.4
Reliance by Administrative Agent
61
8.5
Notice of Default
62
8.6
Non-Reliance on Administrative Agent and Other Lenders
62
8.7
Indemnification
63
8.8
Administrative Agent in Its Individual Capacity
63
8.9
Successor Administrative Agent
63
8.10
No Reliance on Administrative Agent’s Customer Identification Program
64
8.11
USA Patriot Act
64
8.12
Beneficiaries
64
8.13
Release of Liens
64
     
SECTION 9.  MISCELLANEOUS
65
9.1
Amendments and Waivers
65
9.2
Notices; Lending Offices
65
9.3
No Waiver; Cumulative Remedies
66
9.4
Survival of Representations and Warranties
66
9.5
Payment of Expenses and Taxes
66
9.6
Successors and Assigns
67
9.7
Disclosure of Information
71
9.8
Adjustments; Set-off
72
9.9
Counterparts
72
9.10
Severability
72
9.11
Integration
73
9.12
GOVERNING LAW
73
9.13
Submission To Jurisdiction; Waivers
73
9.14
Acknowledgments
73
9.15
No Right of Contribution
74
9.16
WAIVERS OF JURY TRIAL
74
9.17
Joint and Several Liability of Borrowers
74


SCHEDULES
 

 SCHEDULE I  Lender and Commitment Information  SCHEDULE II        
 Existing Liens
 SCHEDULE III                              Legal Description of Office Property
 SCHEDULE IV                              Term Loan Amortization Schedule
 SCHEDULE 3.12                           Filing Locations  SCHEDULE
3.17                           Subsidiaries

 



 
 
iii

--------------------------------------------------------------------------------

 

EXHIBITS                         
 

 EXHIBIT A  Form of Note  EXHIBIT B  Form of Assignment and Assumption Agreement
 EXHIBIT C  Form of Notice of Borrowing  EXHIBIT D  Form of Joinder and
Assumption Agreement  EXHIBIT E  Form of Closing Legal Opinion  EXHIBIT F  Form
of Mortgage  EXHIBIT G  Form of Security Agreement

 
                         

 
 
iv

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
CREDIT AGREEMENT, dated as of June 3, 2011, among WEST PHARMACEUTICAL SERVICES,
INC., a Pennsylvania corporation (the “Company”), the direct and indirect
subsidiaries of the Company from time to time parties hereto (collectively, the
“Borrowers”), the several banks and other financial institutions from time to
time parties hereto (collectively, the “Lenders”) and PNC BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders hereunder (in such
capacity, the “Administrative Agent”).
 
W I T N E S S E T H:
 
In consideration of the promises and the agreements hereinafter set forth, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:
 
SECTION 1.   DEFINITIONS
         1.1 Defined Terms
 
.  As used in this Agreement, the following terms shall have the following
meanings:
 
“Accumulated Funding Deficiency”:  any accumulated funding deficiency as defined
in Sections 302(a) of ERISA and 412(a) of the Code prior to the amendment by the
Pension Protection Act of 2006.
 
“Adjusted Commitment Percentage”:  with respect to any non-Defaulting Lender,
the quotient (expressed as a percentage) of such Lender’s Commitment divided by
the aggregate Commitments of all non-Defaulting Lenders.
 
“Adjusted EBITDA”: with respect to any Person who has (or whose assets have)
been acquired by the Company or any Subsidiary thereof for any period, the
historical EBITDA of such Person or attributable to such assets for such period.
 
“Adjusted Funding Target Attainment Percentage”:  an adjusted target attainment
percentage as defined in Sections 206(g)(9) of ERISA and 436(j) of the Code.
 
“Affected Lender”:  has the meaning assigned to such term in Section 2.24.
 
“Affiliate”:  as to any Person, any other Person which, directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person and any member, director, officer or employee
of any such Person.  For purposes of this definition, “control” shall mean the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or (b)
direct or in effect cause the direction of the management and policies of such
Person whether by contract or otherwise.
 
“Agreement”:  this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.
 
 
1

--------------------------------------------------------------------------------

 
“Anti-Terrorism Statute”: shall mean any Law relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA Patriot Act.
 
“Applicable Margin”:  on any date, (a) with respect to LIBOR Loans, 1.50% and
(b) with respect to Base Rate Loans, 0.50%.
 
“Assignment and Assumption”:  an assignment and assumption entered into by a
Lender and a Purchasing Lender, and accepted by the Administrative Agent, in the
form of Exhibit B attached hereto, or such other form as shall be approved by
the Administrative Agent.
 
“Base Rate”:  for any day, a fluctuating per annum rate of interest equal to the
highest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Open
Rate in effect on such day plus fifty basis points (0.50%) and (c) the Daily
LIBOR Rate in effect on such day plus one hundred basis points (1.00%).  If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Open Rate or the Daily LIBOR Rate for any reason, the Base Rate
shall be determined without regard to clause (b) or (c), as the case may be, of
the first sentence of this definition until the circumstances giving rise to
such inability no longer exist.  Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Open Rate or the Daily LIBOR Rate shall be
effective on the effective date of such change in the Prime Rate, the Federal
Funds Open Rate or the Daily LIBOR Rate,  respectively.
 
“Base Rate Loan”:  any Loan bearing interest at a rate determined by reference
to the Base Rate.
 
“Blocked Person”:  has the meaning assigned to such term in subsection 3.20(b).
 
“Borrowers’ Representative”:  has the meaning assigned to such term in Section
2.20.
 
“Borrowing Date”:  any Business Day on which a Loan is to be made at the request
of the Borrowers under this Agreement.
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in Philadelphia, Pennsylvania are authorized or required by law
to close and with respect to advances of LIBOR Loans or any matters relating to
LIBOR Loans, such day shall also be a day on which banks are open for dealings
in dollar deposits in the London interbank market.
 
“Capital Lease”:  at any time, a lease with respect to which the lessee is
required to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.
 
“Capital Lease Obligations”:  at any time, the amount of the obligations under
Capital Leases which would be shown at such time as a liability on a
consolidated balance sheet of the Company and its consolidated Subsidiaries
prepared in accordance with GAAP.
 
 
2

--------------------------------------------------------------------------------

 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.
 
“Change in Law”: the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.
 
“Change of Control”:  an event or series of events by which (a) any “person” or
“group” (as such terms are defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under such Exchange Act, except that a Person shall be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire without condition, other than passage of time, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 30% of the total voting power of the then outstanding
Voting Stock of the Company, or (b) from and after the date hereof, individuals
who on the date hereof constitute the Board of Directors of the Company
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Company was approved by
a vote of a majority of the directors then still in office who were either
directors on the date hereof or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Company then in office.
 
“Closing Date”:  the first date on which all of the conditions precedent set
forth in Section 4.1 have been satisfied or waived by the Lenders, which date is
June 3, 2011.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”:  all property of the Borrowers which is at the time subject to the
Lien of any of the Security Documents in favor of the Administrative Agent for
the benefit of the Lenders.
 
“Commitment”:  as to any Lender, the obligation of such Lender to make Revolver
Loans during the Revolver Period in an aggregate amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule I hereto under the caption “Commitment,” as the same may be changed
from time to time in accordance with the provisions of this Agreement and/or any
applicable Assignment and Assumption.
 
 
3

--------------------------------------------------------------------------------

 
“Commitment Fee”:  as defined in Section 2.7.
 
“Commitment Fee Rate”: on any date, 0.250%.
 
“Commitment Percentage”:  as to any Lender at any time, the percentage which
such Lender’s Commitment then constitutes of the Total Commitments at such time
(or at any time after the Commitments shall have expired or terminated, the
percentage which the amount of such Lender’s  Exposure bears to the Total
Exposure of all of the Lenders at such time).
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code.
 
“Compliance Certificate”:  has the meaning assigned to such term in subsection
5.2(b).
 
“Consolidated Capitalization”:  at any date, the sum of (a) Net Consolidated
Debt and (b) shareholders’ equity for the Company and its Subsidiaries on such
date determined on a consolidated basis in accordance with GAAP.
 
“Construction Limit”: means $35,000,000.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or any provision of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
 
“Conversion Date”:  the earlier of (a) June 3, 2013, and (b) the earlier of (i)
the date on which the Borrowers notify the Administrative Agent in writing that
construction of the improvements at the Office Property is complete and
(ii)  the date that the Company shall acquire fee simple title to the Office
Property pursuant to the purchase option contained in the Lease.
 
“Convertible Notes”:  those certain 4.00% Convertible Junior Subordinated
Debentures due 2047 issued pursuant to that certain First Supplemental Indenture
dated March 14, 2007 between the Company and U.S. Bank, National Association, as
Trustee.
 
“Costs”:  has the meaning assigned to such term in subsection 2.16(d).
 
“Daily LIBOR Rate”:  for any day, the rate per annum determined by the
Administrative Agent by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1%) (a) the Published Rate by (b) a number
equal to 1.00 minus the Eurocurrency Rate Reserve Percentage.  The Published
Rate shall be adjusted as of each Business Day based on changes in the Published
Rate or the Eurocurrency Rate Reserve Percentage without notice to the
Borrowers, and shall be applicable from the effective date of any such change.
 
 
4

--------------------------------------------------------------------------------

 
“Default”:  any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition precedent therein set forth, has been satisfied.
 
“Defaulting Lender”:  any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Revolver Loans within three
Business Days of the date required to be funded by it hereunder, (b) notified
the Borrowers, the Administrative Agent, or any Lender in writing that it does
not intend to comply with any of its funding obligations under this Agreement or
has made a public statement to the effect that it does not intend to comply with
its funding obligations under this Agreement or under other agreements in which
it commits to extend credit, (c) failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Revolver
Loans (d) otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors, or similar Person charged with the reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors, or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment (it being understood that a Defaulting Lender shall
cease to be a Defaulting Lender if the Administrative Agent and the Borrowers
shall each agree that such Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender).
 
“Distribution”:  in respect of any Person, (a) dividends or other distributions
on Capital Stock of such Person (except distributions in Capital Stock of such
Person); (b) the redemption or acquisition of such Capital Stock or of warrants,
rights or other options to purchase such Capital Stock (except when solely in
exchange for Capital Stock of such Person); and (c) any payment on account of,
or the setting apart of any assets for a sinking or other analogous fund for,
the purchase, redemption, defeasance, retirement or other acquisition of any
share of any class of Capital Stock of such Person or any warrants or options to
purchase any such Capital Stock.
 
“Dollars” and “$”:  dollars in lawful currency of the United States of America.
 
“EBIT”: shall mean, for any period, consolidated net income (or net loss) plus
the sum of (a) interest expense, (b) income tax expense, (c) extraordinary or
unusual losses or other losses not incurred in the ordinary course of business,
(d) any non-cash charge against consolidated net income required to be
recognized in connection with the issuance of capital stock to employees
(whether upon lapse of vesting restrictions, exercise of employee options or
otherwise) and (e) any non-cash charge against consolidated net income required
to be recognized in connection with employee pension plans, in each case to the
extent included in the calculation of consolidated net income, less (f)
extraordinary or unusual gains or other gains not incurred in the ordinary
course of business included in the calculation of consolidated net income, in
each case determined for the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP for such period; provided that, if at any time
during such period the Company or any of its Subsidiaries shall have sold or
otherwise divested any material assets or stock in any Subsidiary, the net
income or loss of such Subsidiary or attributable to such assets and any gain or
loss from such sale or disposition shall also be excluded from consolidated net
income and no adjustments in respect thereof shall be made pursuant to clauses
(a) through (e) above.
 
5

--------------------------------------------------------------------------------

 
 
“EBITDA”: shall mean, for any period, EBIT plus, to the extent deducted in
calculating EBIT, the sum of depreciation and amortization, in each case
determined for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP for such period; provided that, if at any time during such
period the Company or any of its Subsidiaries shall have sold or otherwise
divested any material assets or stock in any Subsidiary, the net income or loss
of such Subsidiary or attributable to such assets and any gain or loss from such
sale or disposition shall also be excluded from EBIT and no adjustments shall be
made to add back to EBIT depreciation and amortization relating to such divested
assets.  As used in the definition of Modified EBITDA and Adjusted EBITDA,
EBITDA shall also be determined for any Person who has (or whose assets have)
been acquired by the Company or a Subsidiary thereof to the extent provided in
such definitions.
 
“Environmental Laws”:  any and all Federal, state, local, municipal or foreign
laws, rules, orders, regulations, statutes, ordinances, codes, decrees or
binding requirements of any Governmental Authority, or binding Requirement of
Law regulating, relating to or imposing liability or standards of conduct
concerning protection of the environment, as now or may at any time hereafter be
in effect.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and any regulations issued thereunder by the Department of Labor
or PBGC.
 
“Eurocurrency Rate Reserve Percentage”: the maximum percentage (expressed as a
decimal rounded upward to the nearest 1/100 of 1%) as determined by the
Administrative Agent which is in effect during any relevant period, as
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for determining the reserve requirements (including supplemental,
marginal and emergency reserve requirements) with respect to eurocurrency
funding (currently referred to as “Eurocurrency Liabilities”) of a member bank
in such System.
 
“Event of Default”:  any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
 
“Executive Order No. 13224”:  shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
 
 
6

--------------------------------------------------------------------------------

 
“Existing Credit Agreement”:  the Credit Agreement, dated as of June 4, 2010,
among the Borrowers, PNC Bank, National Association, as agent, and the banks and
financial institutions from time to time parties thereto, as heretofore amended,
supplemented or otherwise modified.
 
“Exposure”:  as to any Lender (i) at any date during the Revolver Period, an
amount equal to the aggregate principal amount of all Revolver Loans made by
such Lender then outstanding and (ii) after the Conversion Date, the aggregate
principal amount of the Term Loan made by such Lender then outstanding.
 
“Federal Funds Effective Rate”:  for any day, the rate per annum (based on a
year of three hundred sixty (360) days and actual days elapsed and rounded
upward to the nearest 1/100 of one percent (1%)) announced by the Federal
Reserve Bank of New York (or any successor) on such day as being the weighted
average of the rates on overnight federal funds transactions arranged by federal
funds brokers on the previous trading day, as computed and announced by such
Federal Reserve Bank (or any successor) in substantially the same manner as such
Federal Reserve Bank computes and announces the weighted average it refers to as
the “Federal Funds Effective Rate” as of the date of this Agreement; provided,
if such Federal Reserve Bank (or its successor) does not announce such rate on
any day, the “Federal Funds Effective Rate” for such day shall be the Federal
Funds Effective Rate for the last day on which such rate was announced.
 
“Federal Funds Open Rate” for any day, the rate per annum (based on a year of
360 days and actual days elapsed) which is the daily federal funds open rate as
quoted by ICAP North America, Inc. (or any successor) as set forth on the
Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such other
substitute Bloomberg Screen that displays such rate), or as set forth on such
other recognized electronic source used for the purpose of displaying such rate
as selected by the Administrative Agent (an “Alternate Source”) (or if such rate
for such day does not appear on the Bloomberg Screen BTMM (or any substitute
screen) or on any Alternate Source, or if there shall at any time, for any
reason, no longer exist a Bloomberg Screen BTMM (or any substitute screen) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the “open” rate on the
immediately preceding Business Day.
 
“Foreign Benefit Event”:  with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, in each case in an amount that could
reasonably be expected to have a Material Adverse Effect, (b) the failure to
make the required contributions or payments, under any applicable law, on or
before the due date for such contributions or payments to the extent that such
failure could reasonably be expected to have a Material Adverse Effect, (c) the
receipt of a notice of a Governmental Authority relating to the intention to
terminate any such Foreign Pension Plan, or alleging the insolvency of any such
Foreign Pension Plan, and the reasonably expected liability to the Company and
its Subsidiaries could reasonably be expected to have a Material Adverse Effect,
(d) the incurrence of any liability in the aggregate by the Company and its
Subsidiaries under applicable law and on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein which termination or liability could
reasonably be expected to have a Material Adverse Effect, or (e) the occurrence
of any transaction that is prohibited under any applicable law and that would
reasonably be expected to result in the incurrence of any liability by the
Company and its Subsidiaries or the imposition on the Company and its
Subsidiaries of any fine, excise tax or penalty resulting from any noncompliance
with any applicable law, in each case in excess of in the aggregate an amount
that could reasonably be expected to have a Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 
“Foreign Pension Plan”:  any benefit plan maintained by the Company or a Foreign
Subsidiary that under applicable law is required to be funded through a trust or
other funding vehicle other than a trust or funding vehicle maintained
exclusively by a Governmental Authority.
 
“Foreign Subsidiary”: shall mean any Subsidiary organized under the laws of any
jurisdiction other than the United States of America or one of its states,
commonwealths or territories or the District of Columbia.
 
“GAAP”:  at any time with respect to the determination of the character or
amount of any asset or liability or item of income or expense, or any
consolidation or other accounting computation, generally accepted accounting
principles as in effect in the United States on the date of, or at the end of
the period covered by, the financial statements from which such asset,
liability, item of income, or item of expense, is derived, or, in the case of
any such computation, as in effect on the date when such computation is required
to be determined, consistently applied.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing).
 
“Guaranty Obligation”:  as to any Person, any guarantee of payment or
performance by such Person of any Indebtedness or other obligation of any other
Person, or any agreement to provide financial assurance with respect to the
financial condition, or the payment of the obligations of, such other Person
(including, without limitation, purchase or repurchase agreements, reimbursement
agreements with respect to letters of credit or acceptances, indemnity
arrangements, grants of security interests to support the obligations of another
Person, keepwell agreements and take-or-pay or through-put arrangements) which
has the effect of assuring or holding harmless any third Person against loss
with respect to one or more obligations of such third Person; provided, however,
the term Guaranty Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guaranty Obligation of any Person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guaranty Obligation is made and (b) the maximum amount for
which such contingently liable Person may be liable pursuant to the terms of the
instrument embodying such Guaranty Obligation, unless such primary obligation
and the maximum amount for which such contingently liable Person may be liable
are not stated or determinable, in which case the amount of such Guaranty
Obligation shall be such contingently liable Person’s maximum reasonably
anticipated liability in respect thereof as determined by the Company in good
faith.  Guaranty Obligations of any Person shall include the amount of any
future “earn-out” or similar payments to be made to any other Person in
connection with a Permitted Acquisition whether or not the same are reflected as
indebtedness on the financial statements of the contingently liable Person.
 
8

--------------------------------------------------------------------------------

 
 
“Indemnitee”: has the meaning assigned to such term in Section 9.5.
 
“Indebtedness”:  of any Person at any date, without duplication:
 
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than trade liabilities incurred in
the ordinary course of business not more than 60 days overdue (or being
contested in good faith) and payable in accordance with customary practices),
including earn-outs and similar obligations,
 
(b) any other indebtedness which is evidenced by a note, bond, debenture or
similar instrument,
 
(c) all Capital Lease Obligations of such Person,
 
(d) all obligations of such Person in respect of outstanding letters of credit,
acceptances and similar obligations created for the account of such Person,
 
(e) all liabilities secured by any Lien on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof,
 
(f) all redemption obligations, prior to the Maturity Date, in respect of
Redeemable preferred stock of such Person,
 
(g) net liabilities of such Person under interest rate cap agreements, interest
rate swap agreements, foreign currency exchange agreements, netting agreements
and other hedging agreements or arrangements (calculated on a basis satisfactory
to the Administrative Agent and in accordance with accepted practice),
 
(h) withdrawal liabilities of such Person or any Commonly Controlled Entity
under a Plan, and
 
(i) all Guaranty Obligations of such Person with respect to liabilities of a
type described in any of clauses (a) through (h) of this definition.
 
The Indebtedness of any Person shall include any Indebtedness of any partnership
in which such Person is the general partner.
 
 
9

--------------------------------------------------------------------------------

 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”:  pertaining to a condition of Insolvency.
 
“Intellectual Property”:  has the meaning ascribed thereto in Section 3.16.
 
“Interest Coverage Ratio”: for any period, the ratio of (a) EBIT to (b) interest
expense, in each case for the Company and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.
 
“Interest Payment Date”:  (a) as to any Base Rate Loan, the last day of each
calendar quarter while such Loan is outstanding, (b) as to any LIBOR Loan having
an Interest Period of three months or less, the last day of such Interest
Period, (c) as to any LIBOR Loan having an Interest Period longer than three
months, the day which is (i) three months after the first day of such Interest
Period and (ii) the last day of such Interest Period, and (d) as to any Loan, in
addition to the foregoing, the Maturity Date.
 
“Interest Period”:  with respect to any LIBOR Loan:
 
(a)           initially the period commencing on the borrowing or continuation
date, as the case may be, with respect to such LIBOR Loan and ending one, two,
three or six months thereafter, as selected by the Borrowers in their Notice of
Borrowing given with respect thereto; and
 
(b)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such LIBOR Loan and ending one, two,
three or six months thereafter, as selected by the Borrowers by irrevocable
notice to the Administrative Agent in a Notice of Borrowing not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto;
 
provided, that the foregoing provisions relating to Interest Periods are subject
to the following:
 
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
 
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
 
(iii) no Interest Period shall extend beyond the Maturity Date.
 
“Investments”:  investments (by loan or extension of credit, purchase, advance,
guaranty, capital contribution or otherwise), whether or not made in cash, by
delivery of Property or otherwise, by any of the Company or any Subsidiary (a)
in any Person, whether by acquisition of stock or other ownership interest,
indebtedness or other obligation or security, or by loan, advance or capital
contribution or (b) in any Property, or any agreement to do any of the
foregoing.
 
 
10

--------------------------------------------------------------------------------

 
“Joinder and Assumption Agreement”: a Joinder and Assumption Agreement
substantially in the form of Exhibit D hereto pursuant to which a Subsidiary
shall join this Agreement and other Loan Documents, as amended, supplemented or
otherwise modified from time to time.
 
“Law”:  any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with of any Governmental Authority.
 
“Lease”:  that certain Lease Agreement dated December 17, 2010 between the
Company and 530 Regency Drive Associates, L.P., as amended, supplemented and
otherwise modified from time to time.
 
“Lending Office”:  the lending office(s) of the Lenders set forth on Schedule I
hereto or notice of which has been given to the Administrative Agent in
accordance with the provisions of this Agreement.
 
“LIBOR Loan”:  any Loan bearing interest at a rate determined by reference to
the LIBOR Rate.
 
“LIBOR Rate”: with respect to Loans comprising any Tranche to which the LIBOR
Rate applies for any Interest Period, the interest rate per annum determined by
the Administrative Agent by dividing (the resulting quotient rounded upward to
the nearest 1/100th of 1% per annum) (i) the rate which appears on the Bloomberg
Page BBAM1 (or such other substitute Bloomberg page that displays rates at which
Dollar deposits are offered by leading banks in the London interbank deposit
market) or the rate which is quoted by another source selected by the
Administrative Agent which has been approved by the British Bankers’ Association
as an authorized information vendor for the purpose of displaying rates at which
Dollar deposits are offered by leading banks in the London interbank deposit
market (an “Alternate Source”), in either case, at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the first day of such Interest
Period for an amount approximately equal in principal amount to such LIBOR Loan
and having a borrowing date and a maturity comparable to the Interest Period for
such LIBOR Loan; provided, however, if there shall at any time, for any reason,
no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any Alternate
Source, a comparable replacement rate determined by the Administrative Agent at
such time (which determination shall be conclusive absent manifest error), as
determined by the Administrative Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) by (ii) a number
equal to 1.00 minus the Eurocurrency Rate Reserve Percentage.  Such LIBOR Rate
may also be expressed by the following formula:
 
 
11

--------------------------------------------------------------------------------

 
Average London interbank offered rate
quoted by Bloomberg
 
LIBOR Rate =
or appropriate successor as shown

 
on Bloomberg Page BBAM1

        1.00 - Eurocurrency Rate Reserve Percentage


The LIBOR Rate shall be adjusted with respect to any LIBOR Loan outstanding on
the effective date of any change in the Eurocurrency Rate Reserve Percentage as
of such effective date.  The Administrative Agent shall give prompt notice to
the Borrowers of the LIBOR Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.
 
“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).
 
“Loan Documents”:  this Agreement, the Notes, the Joinder and Assumption
Agreements, and the Security Documents as the same may be supplemented or
amended from time to time in accordance herewith or therewith, and “Loan
Document” shall mean any of the Loan Documents.
 
“Loans”:  the collective reference to the Revolver Loans and Term Loans.
 
“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole, (b) the ability of the Company and the other
Borrowers to perform their obligations under this Agreement, the Notes or any
other Loan Document or (c) the validity or enforceability of this Agreement, the
Notes or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphynels, and ureaformaldehyde insulation.
 
“Maturity Date”: the date that is five (5) years after the Conversion Date.
 
“Modified EBITDA”:  for any period of four consecutive fiscal quarters (each a
“Reference Period”), EBITDA for such Reference Period; provided that, if at any
time during such Reference Period, the Company or any of its Subsidiaries shall
have acquired the stock or material assets of any Person, then (a) to the extent
that the Adjusted EBITDA of such acquired Person or attributable to such
acquired assets shall be ten percent (10%) or less of Modified EBITDA for the
most recent Reference Period ending on or prior to the date of such acquisition
for which financial statements have theretofore been delivered to the Lenders
pursuant to Section 5.1, Modified EBITDA shall include such Adjusted EBITDA as
if the acquisition occurred on the first day of such Reference Period, so long
as a Responsible Officer shall furnish to each Lender a certificate showing in
reasonable detail by fiscal quarter the calculation of such Adjusted EBITDA and
(b) to the extent that the Adjusted EBITDA of such acquired Person or
attributable to such acquired assets shall be more than ten percent (10%) of
Modified EBITDA for the most recent Reference Period ending on or prior to the
date of such acquisition for which financial statements have theretofore been
delivered to the Lenders pursuant to Section 5.1, Modified EBITDA shall include
such Adjusted EBITDA as if the acquisition occurred on the first day of such
Reference Period, so long as (i) the Lenders shall have received financial
statements of such acquired Person (or relating to such acquired assets) audited
by an independent nationally recognized accounting firm for the prior two
(2) most recently ended fiscal years for which financial statements are
available prepared on a GAAP basis (or other basis acceptable to the
Administrative Agent) or an independent third-party due diligence report for
such acquired Person (or relating to such acquired assets) in form and substance
acceptable to the Administrative Agent and (ii) a Responsible Officer shall
furnish to each Lender a certificate showing in reasonable detail by each fiscal
quarter the calculation of such Adjusted EBITDA.
 
 
12

--------------------------------------------------------------------------------

 
“Mortgage”:  a mortgage between the Company and the Administrative Agent
pursuant to which the Company shall grant to the Administrative Agent, for the
ratable benefit of the holders of the Obligations, a Lien on the Office
Property, substantially in the form of Exhibit F hereto or such other form as
shall be acceptable to the Administrative Agent, as amended, supplemented or
otherwise modified from time to time.  The Mortgage shall be dated the date on
or about the date the Company shall acquire fee simple title in the Office
Property and shall be delivered in accordance with Section 5.16.
 
“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Net Consolidated Debt”:  at any date, the difference between (a) without
duplication, the aggregate of all Indebtedness of the Company and its
Subsidiaries determined on a consolidated basis (including the current portion
thereof and the undrawn stated amount of any letters of credit then
outstanding), other than (but only to the extent that the following would not be
included on a consolidated balance sheet of the Company and its Subsidiaries at
such date): (i) earn-outs or similar obligations, (ii) Indebtedness described in
clauses (g) and (h) of the definition of “Indebtedness”, and (iii) Guaranty
Obligations in respect of the Indebtedness described in clauses (i) and (ii)
above and (b) the aggregate amount of cash and cash equivalents held by the
Company and its Subsidiaries on such date determined on a consolidated basis in
accordance with GAAP.
 
“New Material Domestic Subsidiary”:  as defined in Section 5.9.
 
“New Provisions”:  has the meaning assigned to such term in Section 5.11.
 
“Note Purchase Agreements”:  collectively, (a) that certain Note Purchase
Agreement dated as of July 28, 2005 (as it may be amended, modified,
supplemented or restated from time to time) pursuant to which Company issued its
Floating Rate Series A Senior Notes due July 28, 2012, in the aggregate
principal amount of $50,000,000 and its Floating Rate Series B Senior Notes due
July 28, 2015, in the aggregate principal amount of $25,000,000, and (b) that
certain Note Purchase Agreement, dated as of February 27, 2006 (as it may be
amended, modified, supplemented or restated from time to time), pursuant to
which the Company issued its 4.215% Series A Senior Notes due February 27, 2013,
in the aggregate principal amount of €20,374,898.13 and its 4.38% Series B
Senior Notes due February 27, 2016, in the aggregate principal amount of
€61,124,694.38.
 
 
13

--------------------------------------------------------------------------------

 
“Notes”:  has the meaning assigned to such term in Section 2.3, as the same may
be amended, supplemented or otherwise modified from time to time.
 
“Notice of Borrowing”:  with respect to a Loan of any Type, a notice from the
Borrowers in respect of such Loan, containing the information in respect of such
Loan and delivered to the Administrative Agent, in the manner and by the time
specified pursuant to the terms hereof.  A form of the Notice of Borrowing for
Loans is attached hereto as Exhibit C.
 
“Obligations”:  collectively, (a)  all unpaid principal of and accrued and
unpaid interest on (including, without limitation, any interest accruing
subsequent to the commencement of a bankruptcy, insolvency or similar proceeding
with respect to any Borrower, whether or not such interest constitutes an
allowed claim in such proceeding) the Loans, (b) all accrued and unpaid fees
arising or incurred under this Agreement or any other Loan Document, (c) any
other amounts due hereunder or under any of the other Loan Documents, including
all reimbursements, indemnities, fees, costs, expenses, prepayment premiums,
break-funding costs and other obligations of any Borrower to the Administrative
Agent, any Lender or any indemnified party hereunder or thereunder, (d) any
obligations owed by Company to PNC Bank, National Association pursuant to that
certain rate swap transaction dated March 9, 2011 entered into pursuant to that
certain ISDA Master Agreement between the Company and PNC Bank, National
Association dated as of July 20, 2000, and (e) all out-of-pocket costs and
expenses incurred by the Administrative Agent and the Lenders in connection with
this Agreement and the other Loan Documents, including but not limited to the
reasonable fees and expenses of the Administrative Agent’s counsel and each
Lender’s counsel, which the Borrowers are responsible to pay pursuant to the
terms of this Agreement and/or the other Loan Documents.
 
“Office Property”:  the real property described on Schedule III hereto, which is
the proposed new corporate headquarters for the Company and the other Borrowers.
 
“Other Taxes”:  has the meaning assigned to such term in subsection 2.17(b).
 
“Participant”:  has the meaning assigned to such term in subsection 9.6(f).
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
 
“Permitted Acquisition”:  an acquisition by a Borrower of the stock or assets of
a Person in a similar or related line of business to such Borrower, provided
that: (a) at the time that any definitive agreement is entered into in respect
of such acquisition, no Default or Event of Default shall exist or would exist
if such acquisition were consummated on such date,  (b) at the time of and after
giving effect to such acquisition, the Total Leverage Ratio on a proforma basis
shall be less than or equal to 3.25 to 1.00, and (c) with respect to any
acquisition in which the aggregate consideration paid by the Borrowers and their
Subsidiaries (including payments under non-compete arrangements and assumption
of debt) exceeds $40,000,000, no less than five (5) days prior to consummating
any such acquisition, the Borrowers shall deliver to the Administrative Agent a
certificate of a Responsible Officer certifying to the Administrative Agent and
the Lenders that no Default or Event of Default exists or would exist if such
acquisition were consummated on such date and demonstrating compliance with
clause (b) above.  In determining whether the Total Leverage Ratio on a
pro forma basis shall be less than or equal to 3.25 to 1.00  after giving effect
to a proposed acquisition (I) Total Debt shall be Total Debt on the date of and
after giving effect to such acquisition and any Indebtedness incurred to finance
such acquisition, and (II) Modified EBITDA shall be for the four consecutive
fiscal quarters ending on the last day of the immediately preceding fiscal
quarter for which the Lenders have received financial statements under
subsection 5.1(a) or (b) and the historical EBITDA (on a GAAP basis) of the
Person who is being acquired, or attributable to the assets being acquired,
shall be considered to the extent, if any, provided in the definition of
Modified EBITDA.
 
 
14

--------------------------------------------------------------------------------

 
“Permitted Liens”: (a)  any Liens for current taxes, assessments and other
governmental charges not yet due and payable or being contested in good faith by
the Company or any Subsidiary by appropriate proceedings and for which adequate
reserves have been established by the Company and its Subsidiaries on a
consolidated basis as reflected in its financial statements;
 
(b)           any mechanic’s, landlord’s, materialman’s, carrier’s,
warehousemen’s or similar Liens for sums not yet due or being contested in good
faith by the Company or any Subsidiary by appropriate proceedings and for which
adequate reserves have been established by the Company and its Subsidiaries on a
consolidated basis as reflected in its financial statements;
 
(c)           easements, rights-of-way, restrictions and other similar
encumbrances on the real property or fixtures of the Company or any Subsidiary
incurred in the ordinary course of business which individually or in the
aggregate are not substantial in amount and which do not in any case materially
detract from the value of the property subject thereto or interfere with the
ordinary conduct of the business of the Company or any Subsidiary;
 
(d)           Liens (other than Liens imposed on any property of the Borrowers
or any Commonly Controlled Entity pursuant to ERISA or Section 412 of the Code)
incurred or deposits made in the ordinary course of business, including Liens in
connection with workers’ compensation, unemployment insurance and other types of
social security and Liens to secure performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases that are not Capital Leases,
performance bonds, sales contracts and other similar obligations, in each case,
not incurred in connection with the obtaining of credit or the payment of a
deferred purchase price, and which do not, in the aggregate, result in a
Material Adverse Effect;
 
(e)           Liens on tangible property (or any improvement thereon) acquired
or constructed by the Company or any Subsidiary after the Closing Date to secure
Indebtedness of the Company or such Subsidiary incurred in connection with such
acquisition or construction; provided that:
 
(i)           no such Lien shall extend to or cover any property other than the
property (or improvement thereon) being acquired or constructed;
 
 
15

--------------------------------------------------------------------------------

 
(ii)           the principal amount of the Indebtedness secured by any such
Lien, together with the aggregate principal amount of all other Indebtedness
secured by Liens on such property, shall not exceed the lesser of (A) an amount
equal to the fair market value (as determined in good faith by the Board of
Directors of the Company) of such property so acquired or constructed and (B)
the cost to the Company or such Subsidiary of such property (or improvement
thereon) so acquired or constructed; and
 
(iii)           such Lien shall be created concurrently with or within 120 days
after such acquisition or the substantial completion of such construction;
 
(f)           Liens existing on real property or equipment of a Subsidiary which
Lien existed at the time of the acquisition of such Subsidiary and, for a period
of ninety (90) days from the date of acquisition of such Subsidiary, Liens upon
any other personal property of such Subsidiary;
 
(g)           Liens existing upon the date hereof as set forth in Schedule II
hereto;
 
(h)           judgment and other similar Liens arising in connection with court
proceedings, in existence less than thirty (30) days after entry thereof or with
respect to which execution has been stayed or the payment of which is covered in
full (subject to a customary deductible) by insurance maintained with
responsible insurance companies and the claims secured thereby are being
actively contested in good faith and by appropriate legal proceedings;
 
(i)           Liens in favor of any governmental agency or authority for the
purpose of financing, through industrial revenue bonds or notes, the
construction, acquisition or purchase of facilities, or machinery, equipment or
other assets, or of any air, water or solid waste pollution control facilities
to be used in connection with any such property;
 
(j)           other Liens incidental to the conduct of the Borrowers’ or their
Subsidiaries’ businesses conducted in the ordinary course (including without
limitation, Liens on goods securing trade letters of credit issued in respect of
importation of goods in the ordinary course of business) or the ownership of any
Borrower’s or its Subsidiaries’ property and assets which were not incurred in
connection with the borrowing of money or the obtaining of advances or credit
and which do not in the aggregate materially detract from the value of such
Borrower’s or such Subsidiary’s property or assets or materially impair the use
thereof in its business;
 
(k)           Liens in favor of the Company or another Borrower on the assets of
any of its Subsidiaries;
 
(l)           Liens on assets of Foreign Subsidiaries securing Indebtedness in
an aggregate principal amount not to exceed at any time $15,000,000;
 
(m)           bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and cash equivalents on deposits in one or more
accounts maintained by the Company or any Subsidiary arising in the ordinary
course of business from netting services, overdraft protection, cash management
obligations and otherwise in connection with the maintenance of deposit,
securities and commodities accounts; and
 
 
16

--------------------------------------------------------------------------------

 
(n)           Liens on the assets of any Securitization Subsidiary securing
Indebtedness incurred under a Permitted Securitization Facility.
 
“Permitted Securitization Facility”:  means any program, the aggregate principal
amount of which does not exceed $100,000,000 providing for (a) the sale,
contribution and/or transfer to a Securitization Subsidiary, in one or more
related and substantially concurrent transactions, of accounts receivable and
related rights of the Borrowers or any Subsidiary thereof in transactions
intended to constitute (and, unless otherwise agreed by the Administrative
Agent, opined by outside legal counsel reasonably satisfactory to
the  Administrative Agent in connection therewith to constitute) true sales or
true contributions to such Securitization Subsidiary and (b) the provision of
financing secured by the assets so sold, whether in the form of secured loans or
the acquisition of undivided interests in such assets.
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Company or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Preferred Stock”: means, in respect of any corporation, shares of Capital Stock
of such corporation that are entitled to preference or priority over any other
shares of the Capital Stock of such corporation in respect of payment of
dividends or distribution of assets upon liquidation.
 
“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by PNC Bank, National Association as its prime rate in effect at its
Principal Office, which rate may not be the lowest rate then being charged to
commercial borrowers by PNC Bank, National Association; each change in the Prime
Rate shall be effective on the date such change is publicly announced as
effective.
 
“Principal Office”:  the main banking office of the Administrative Agent in
Philadelphia, Pennsylvania.
 
“Priority Debt”:  at any time, without duplication (a) all Indebtedness and
Preferred Stock of Subsidiaries (other than (i) Indebtedness of any Subsidiary
owed to, or Preferred Stock of any Subsidiary held by, the Company, or any
Wholly-Owned Subsidiary, and (ii) Indebtedness of any Subsidiary which is a
Borrower so long as the holder of such Indebtedness is a party to the Sharing
Agreement with respect to such Indebtedness), plus (b) all Indebtedness of a
Subsidiary secured by a Lien permitted under clause (g) of the definition of
Permitted Lien plus (c) all other “Priority Debt” (as defined in any Note
Purchase Agreement).
 
 
17

--------------------------------------------------------------------------------

 
“Properties”:  the collective reference to the facilities and properties owned,
leased or operated by the Company or any of its Subsidiaries.
 
“Published Rate”: the rate of interest published each Business Day in The Wall
Street Journal “Money Rates” listing under the caption “London Interbank Offered
Rates” for a one-month period (or, if no such rate is published therein for any
reason, then the Published Rate shall be the eurodollar rate for a one-month
period as published in another publication determined by the Administrative
Agent).
 
“Purchasing Lender”:  has the meaning assigned to such term in subsection
9.6(b).
 
“Redeemable”:  with respect to the preferred stock of any Person, each share of
such Person’s preferred stock that is: (a) redeemable, payable or required to be
purchased or otherwise retired or extinguished or convertible into debt of such
Person (i) at a fixed or determinable date, whether by operation of sinking fund
or otherwise, (ii) at the option of any Person other than such Person, or (iii)
upon the occurrence of a condition not solely within the control of such Person;
or (b) convertible into other Redeemable preferred stock of such Person.
 
“Regulations T, U and X”:  Regulations T, U and X promulgated by the Board of
Governors of the Federal Reserve System (12 C.F.R. part 220 etseq., 12 C.F.R.
Part 221 etseq. and 12 C.F.R. Part 224 etseq., respectively), as such
regulations are now in effect and as may hereafter be amended.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”:  any of the events set forth in Section 4043(c)(1), (2),
(4), (5), (6), (10) and (13) of ERISA.
 
“Required Lenders”: at any time, those non-Defaulting Lenders holding (a) at
least 51% of the Commitments of all such non-Defaulting Lenders or (b) in the
event the Commitments shall have expired or been terminated, at least 51% of the
Total Exposure of such non-Defaulting Lenders; provided that at any time that
there are only two Lenders both of which are non-Defaulting Lenders, Required
Lenders shall mean both such Lenders.
 
“Requirement of Law”:  as to any Person, the Articles or Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case binding upon
such Person or any of its property or to which such Person or any of its
property is subject.
 
“Responsible Officer”:  with respect to any Borrower, the chief executive
officer, president, treasurer, controller or chief financial officer of such
Borrower.  Unless otherwise qualified, all references to a “Responsible Officer”
in this Agreement shall refer to a Responsible Officer of the Company.
 
“Revolver Loans”:   has the meaning assigned to such term in subsection 2.1(a).
 
 
18

--------------------------------------------------------------------------------

 
“Revolver Period”:  the period from the Closing Date to the earlier of (a) the
Conversion Date and (b) the date the Commitments are terminated in their
entirety in accordance with the terms hereof.
 
“Security Agreement”:  the Security Agreement  among the Borrowers and the
Administrative Agent dated as of the date hereof, substantially in the form of
Exhibit G hereto or such other form as shall be acceptable to the Administrative
Agent, as amended, supplemented or otherwise modified from time to time.
 
“Security Documents”:  collectively, any and all of (a) the Security Agreement,
(b) the Mortgage and (c) all additional documents and instruments entered into
from time to time for the purpose of securing the Obligations, as the foregoing
may be amended, supplemented or otherwise modified from time to time.
 
“Securitization Subsidiary”: a special purpose, bankruptcy remote, Wholly-Owned
Subsidiary formed in connection with a Permitted Securitization Facility.
 
“Sharing Agreement”:  the Sharing Agreement, dated as of June 4, 2010, among the
lenders parties to the Existing Credit Agreement, the administrative agent under
the Existing Credit Agreement and the holders of certain notes of the Company,
as the same may be amended, supplemented or otherwise modified from time to
time.
 
“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
 
“Subordinated Debt”:  on any date (a) the Convertible Notes and (b) all other
Indebtedness of the Company and its Subsidiaries at such date which is
subordinated to the Obligations in a manner satisfactory to the Administrative
Agent, including that (i) no portion of the principal of such Indebtedness shall
be payable prior to three hundred sixty (360) days after the Maturity Date,
(ii) such Indebtedness shall be unsecured and (iii) the financial and other
covenants for such Indebtedness are no more restrictive than those contained in
this Agreement.
 
“Subsidiary”:  as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only be
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such
Person.  Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.
 
“Taxes”:  has the meaning assigned to such term in Section 2.17.
 
“Term Loans”:   has the meaning assigned to such term in subsection 2.1(a).
 
“Total Commitments”:  at any time, the aggregate amount of the Commitments of
all of the Lenders at such time.
 
 
19

--------------------------------------------------------------------------------

 
“Total Debt”:  at any date, the aggregate of all Indebtedness of the Company and
its Subsidiaries at such date determined on a consolidated basis (including the
current portion thereof and the undrawn stated amount of any letters of credit
then outstanding), other than (but only to the extent that the following would
not be included on a consolidated balance sheet of the Company and its
Subsidiaries at such date): (a) earn-outs or similar obligations, (b)
Indebtedness described in clauses (g) and (h) of the definition of
“Indebtedness”, and (c) Guaranty Obligations in respect of the Indebtedness
described in clauses (a) and (b) above.
 
“Total Exposure”: at any time, the aggregate amount of the Lenders’ Exposure at
such time.
 
“Total Leverage Ratio”:  on any date, the ratio of (a) Total Debt on such date,
to (b) Modified EBITDA for the period of four (4) consecutive fiscal quarters
ending on such date.
 
“Tranche”:  specified portions of Loans outstanding as follows:  (a) any LIBOR
Loans which become subject to the same LIBOR Rate under the same Notice of
Borrowing and which have the same Interest Period shall constitute one Tranche,
and (b) all Base Rate Loans shall constitute one Tranche.
 
“Type”:  when used in respect of any Loan, shall refer to the Rate by reference
to which interest on such Loan is determined.  For purposes hereof, “Rate” shall
include the LIBOR Rate and the Base Rate.
 
“Unpaid Minimum Required Contribution”: any unpaid minimum required contribution
as defined in Section 4971(c)(4) of the Code.
 
“Unused Commitment”:  as to any Lender at any particular time, an amount equal
to the excess, if any, of the Commitment of such Lender at such time over the
Exposure of such Lender at such time.
 
“USA Patriot Act”: the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be renewed,
extended, amended or replaced.
 
“Voting Stock”: Capital Stock of any class or classes of a Person the holders of
which are ordinarily, in the absence of contingencies, entitled to elect a
majority of the directors (or Persons performing similar functions).
 
“Withdrawal Liability”: “withdrawal liability”, as defined in Section 4201 of
ERISA.
 
“Wholly-Owned Subsidiary”:  at any time, any Subsidiary, one hundred percent
(100%) of all of the equity securities (except directors’ qualifying shares) and
Voting Stock of which are owned by any one or more of the Company and its other
Wholly-Owned Subsidiaries at such time.
 
 
20

--------------------------------------------------------------------------------

 
1.2 Other Definitional Provisions.
 
(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the Notes, the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.
 
(b) As used herein and in the Notes and the other Loan Documents, and in any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Company and its Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP. Except
as otherwise provided in this Agreement, all computations and determinations as
to accounting or financial matters and all financial statements to be delivered
pursuant to this Agreement shall be made and prepared in accordance with GAAP
(including principals of consolidation where appropriate).  Notwithstanding the
foregoing, if the Borrowers’ Representative notifies the Administrative Agent in
writing that the Borrowers wish to amend any covenant in Section 6.1 of this
Agreement or any related definition  to eliminate the effect of any change in
GAAP occurring after the Closing Date on the operation of such covenant (or if
the Administrative Agent notifies the Borrowers’ Representative in writing that
the Required Lenders wish to amend Section 6.1 or any related definition to
eliminate the effect of any such change in GAAP), then the Borrowers’ compliance
with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant or definition is amended in a manner
satisfactory to the Borrowers and the Required Lenders, and the Company shall
provide to the Administrative Agent, when it delivers its financial statements
pursuant to Section 5.1(a) and (b) of this Agreement, such reconciliation
statements as shall be reasonably requested by the Administrative Agent.
 
(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.
 
(d) Unless the context of this Agreement otherwise clearly requires, the
following rules of construction shall apply to this Agreement and each of the
other Loan Documents:
 
(i) References to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or,” and
the words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.
 
(ii) The section and other headings contained in this Agreement or such other
Loan Document and the Table of Contents (if any), preceding this Agreement or
such other Loan Document are for reference purposes only and shall not control
or affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect.
 
 
21

--------------------------------------------------------------------------------

 
(iii) Reference to any Person includes such Person’s successors and assigns.
 
(iv) Reference to any agreement (including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto), document
or instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated.
 
(v) Relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”.
 
(vi) Unless the context requires otherwise any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time.
 
(vii) The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
 
(viii) A time of day shall be construed as a reference to Philadelphia,
Pennsylvania time, unless otherwise stated.
 
SECTION 2.    LOANS AND TERMS OF COMMITMENTS
 
2.1 The Loans.
 
(a) Loans.
 
(i) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans in Dollars (the “Revolver Loans”) to the Borrowers
from time to time during the Revolver Period in an aggregate principal amount at
any one time outstanding not to exceed the amount of such Lender’s Commitment;
provided, that after giving effect to each such Revolver Loan, (a) the aggregate
amount of outstanding Revolver Loans made by such Lender shall not exceed such
Lender’s Commitment and (b) the aggregate amount of outstanding Revolver Loans
used by the Borrowers to construct improvements or pay for improvements to the
Office Property, pay capitalized fees and expenses incurred in connection with
such construction and to acquire tangible property to be used at or in
connection with the Office Property, shall not exceed the Construction
Limit.  The Commitments may be terminated or reduced from time to time pursuant
to Section 2.14.  Within the foregoing limits, the Borrowers may during the
Revolver Period  borrow, repay and reborrow under the Commitments, subject to
and in accordance with the terms and limitations hereof.  The obligation of the
Borrowers to repay the Loans is joint and several.
 
(ii) On the Conversion Date the aggregate outstanding principal amount of each
Lender’s Revolver Loans then outstanding shall automatically and without any
action required by any party hereto be converted into a term loan made by such
Lender to the Borrowers (each a “Term Loan” and collectively the “Term
Loans”).  The Commitment of each Lender shall terminate on the Conversion Date
and no further Revolver Loans shall be made thereafter.  No portion of a Term
Loan which is repaid may be reborrowed.  The outstanding principal amount of the
Term Loans shall amortize and be due and payable in monthly principal
installments in the amounts set forth on Schedule IV, payable on the first day
of each month, commencing on the first day of the first month immediately
following the Conversion Date, with all outstanding principal and accrued
interest due and payable on the Maturity Date.
 
 
22

--------------------------------------------------------------------------------

 
(b) Type of Loans.  The Loans may from time to time be (i) LIBOR Loans, (ii)
Base Rate Loans or (iii) a combination thereof, as determined by the Borrowers
and notified to the Administrative Agent in accordance with Sections 2.4 and
2.5; provided, that (X) no Loan shall be made or continued as a LIBOR Loan after
the date that is one month prior to the Maturity Date, and (Y) commencing
January 1, 2013 and continuing through the first day of the calendar month in
which the Maturity Date occurs, notwithstanding anything to the contrary herein,
all Loans shall be LIBOR Loans having an Interest Period of one (1) month
(except to the extent set forth in Section 2.5(a)(II) and (III) and Section
2.13).
 
2.2 Nature of Lenders’ Obligations with Respect to Loans.  Each Lender shall be
obligated to participate in each request for Loans pursuant to Section 2.4 in
accordance with its Commitment Percentage.  The obligations of each Lender
hereunder are several.  The failure of any Lender to perform its obligations
hereunder shall not affect the obligations of the Borrowers to any other party
hereunder, nor shall any other party be liable for the failure of any Lender to
perform its obligations hereunder.  The Lenders shall have no obligation to make
any Loans on or after the Conversion Date.
 
2.3 Notes. The Loans made by each Lender shall be evidenced by a promissory note
of the Borrowers, substantially in the form of Exhibit A, with appropriate
insertions as to payee, date and principal amount (a “Note”), payable to the
order of such Lender and in a principal amount equal to the amount of the
initial Commitment of such Lender.  Each Lender is hereby authorized to record
the date, Type and amount of each Loan made by such Lender, each continuation
thereof, each conversion of all or a portion thereof to another Type or from a
Revolver Loan to a Term Loan, the date and amount of each payment or prepayment
of principal thereof and, in the case of LIBOR Loans, the length of each
Interest Period with respect thereto, on the schedule annexed to and
constituting a part of its Note, and any such recordation shall constitute prima
facie evidence of the accuracy of the information so recorded, provided, that
the failure of any Lender to make such recordation (or any error in such
recordation) shall not affect the obligations of the Borrowers hereunder or
under such Note.  Each Note shall (a) be dated the Closing Date, (b) be stated
to mature on the Maturity Date and (c) provide for the payment of interest in
accordance with Sections 2.9 and 2.10.
 
2.4 Procedure for Loans.
 
(a) Except as otherwise provided herein, the Borrowers may, from time to time
prior to the Conversion Date, request the Lenders to make Revolver Loans by
delivering to the Administrative Agent, not later than 11:00 a.m., Philadelphia
time, (i) three (3) Business Days prior to the proposed Borrowing Date with
respect to the making of a Loan to which the LIBOR Rate applies and (ii) the
Business Day of the proposed Borrowing Date with respect to the making of a Loan
to which the Base Rate applies, of a duly completed Notice of Borrowing or a
request by telephone immediately confirmed in writing, it being understood that
the Administrative Agent may rely on the authority of any individual making such
a telephonic request without the necessity of receipt of such written
confirmation.  Each Notice of Borrowing shall be irrevocable and shall specify
(i) the proposed Borrowing Date; (ii) the aggregate amount of the proposed
Revolver Loans comprising each Tranche, the amount of which shall be in integral
multiples of $100,000 and not less than $500,000 or, if less, the maximum amount
available under the Commitments; (iii) whether the LIBOR Rate or Base Rate shall
apply to the proposed Loans comprising the applicable Tranche; and (iv) in the
case of a Tranche to which the LIBOR Rate applies, the Interest Period for the
proposed Loans comprising such Tranche.  Notwithstanding anything to the
contrary herein, from and after January 1, 2013 (i) Revolver Loans may only be
borrowed on the first Business Day of each month and (ii) subject to Section
2.5(a)(II) and (III) and Section 2.13, all Revolver Loans shall be LIBOR Loans
with an Interest Period of one month and (iii) as required above, any Notice of
Borrowing must be delivered to the Administrative Agent no later than 11:00
a.m., Philadelphia time, three Business Days prior to the proposed Borrowing
Date.
 
 
23

--------------------------------------------------------------------------------

 
(b) The Administrative Agent shall, promptly after receipt by it of a Notice of
Borrowing pursuant to this Section 2.4, notify the Lenders of its receipt of
such Notice of Borrowing specifying:  (i) the proposed Borrowing Date and the
time and method of disbursement of the Loans requested thereby; (ii) the amount
and Type of each such Loan and the applicable Interest Period (if any); and
(iii) the apportionment among the Lenders of such Loans as determined by the
Administrative Agent in accordance with Section 2.2.   Subject to the terms and
conditions hereof, each Lender shall remit the principal amount of each Loan to
the Administrative Agent at the Principal Office prior to 2:00 p.m.,
Philadelphia time on the Borrowing Date requested by the Borrowers in funds
immediately available to the Administrative Agent.  Such borrowing will then be
made available to the Borrowers by the Administrative Agent crediting the
account of the Company on the books of the office specified in subsection 9.2
with the aggregate of the amounts made available to the Administrative Agent by
the Lenders and in like funds as received by the Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s portion of such borrowing, the Administrative
Agent may assume that such Lender has made such portion available in accordance
with this subsection 2.4(b) and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrowers on such date a corresponding
amount.  If and to the extent that any Lender shall not have made such Lender’s
pro rata portion of such borrowing available to the Administrative Agent, such
Lender and the Borrowers (without prejudice to the Borrowers’ rights against
such Lender) severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrowers until the date such
amount is repaid to the Administrative Agent at (i) in the case of the
Borrowers, the interest rate applicable at the time to the Loans comprising such
borrowing and (ii) in the case of such Lender, the Federal Funds Effective Rate,
provided, that, if such Lender shall not pay such amount within three (3)
Business Days of such Borrowing Date, the interest rate on such overdue amount
shall, at the expiration of such three (3) Business Day period, be the rate per
annum applicable to Base Rate Loans.  If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such borrowing for purposes of this Agreement.
 
 
24

--------------------------------------------------------------------------------

 
(c) Subject to the last sentence of Section 2.4(a) above, if in a Notice of
Borrowing no election as to the Type of Loan is specified in any such notice,
then the requested Loan shall be a Base Rate Loan.  If a LIBOR Loan is requested
but no Interest Period with respect to such Loan is specified in any such
notice, then the Borrowers shall be deemed to have selected an Interest Period
of one month’s duration.
 
2.5 Conversion and Continuation Options.   (a)  The Borrowers shall have the
right at any time upon prior irrevocable notice to the Administrative Agent (i)
not later than 11:00 noon, Philadelphia time, one (1) Business Day prior to
conversion, to convert any LIBOR Loan to a Base Rate Loan, and (ii) not later
than 11:00 a.m., Philadelphia time, three (3) Business Days prior to conversion
or continuation, to convert any Base Rate Loan into a LIBOR Loan or to continue
any LIBOR Loan as a LIBOR Loan for any additional Interest Period, subject in
each case to the following:
 
(I)           a LIBOR Loan may not be converted at a time other than the last
day of the Interest Period applicable thereto;
 
(II)           any portion of a Loan maturing or required to be repaid in less
than one month may not be converted into or continued as a LIBOR Loan;
 
(III)           no LIBOR Loan may be continued as such and no Base Rate Loan may
be converted to a LIBOR Loan when any Default or Event of Default has occurred
and is continuing and the Administrative Agent or the Required Lenders have
determined that such a continuation is not appropriate;
 
(IV)           any portion of a LIBOR Loan that cannot be converted into or
continued as a LIBOR Loan by reason of subsection 2.5(b) or 2.5(c) or as to
which the Borrowers have failed to give notice of conversion or continuation
automatically shall be converted to a Base Rate Loan on the last day of the
Interest Period in effect for such Loan;
 
Each request by the Borrowers to convert or continue a Loan shall constitute a
representation and warranty that no Default or Event of Default shall have
occurred and be continuing.  Accrued interest on a Loan (or portion thereof)
being converted shall be paid by the applicable Borrower(s) at the time of
conversion.  In connection with each such conversion or continuation requested
by the Borrowers, the Borrowers shall deliver to the Administrative Agent a
Notice of Borrowing or shall make such request by telephone immediately
confirmed in writing, it being understood that the Administrative Agent may rely
on the authority of any individual making such telephonic request without the
necessity of receipt of such written confirmation.
 
             (b)  Notwithstanding anything to the contrary herein and so long as
no Default or Event of Default shall exist, unless otherwise agreed to be the
Required Lenders and the Borrowers’ Representative in writing (i) on the first
Business Day in January 2013, all Loans shall automatically and without the need
for any further action by any party hereto, be converted to LIBOR Loans with an
Interest Period of one month, (ii) the Borrowers will be deemed to have
delivered to the Administrative Agent, and the Lenders to have accepted
notwithstanding Section 2.5(a) above, a notice of conversion of such Loans to
LIBOR Loans three Business Days prior to the first Business Day in January 2013,
(iii) the Borrowers shall, on the first Business Day in January 2013, pay to the
Administrative Agent for the benefit of the Lenders any amounts owed under
Section 2.18 as a result of such conversion not occurring on the last day of an
Interest Period for any Tranche of LIBOR Loans and (iv) from and after January
1, 2013, subject to the provisions of Section 2.5(a)(II) and (III) and Section
2.13, all Loans shall be LIBOR Loans with a one month Interest Period, each such
Interest Period to commence on the first Business Day of each month, and the
Borrower shall not thereafter have the obligation or right to deliver any
notices of conversion or continuation pursuant to the provisions of this Section
2.5.
 
 
25

--------------------------------------------------------------------------------

 
2.6 Reserved.
 
2.7 Fees.
 
(a) The Borrowers jointly and severally agree to pay to the Administrative Agent
for the account of each Lender, on each March 31, June 30, September 30 and
December 31 during the Revolver Period and on the Conversion Date, a commitment
fee (the “Commitment Fee”) at a rate per annum equal to the Commitment Fee Rate
on the average daily amount of the Unused Commitments during the preceding
fiscal quarter (or shorter period commencing on the date hereof or ending on the
Conversion Date).  All Commitment Fees shall be computed on the basis of the
actual number of days elapsed in a year of 360 days and shall be paid in
Dollars.  The Commitment Fees due to each Lender shall commence to accrue on the
date hereof and shall cease to accrue on the Conversion Date.  The
Administrative Agent shall distribute the Commitment Fees among the Lenders
pro rata in accordance with their respective Commitment Percentages.
 
(b) The foregoing fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, to the Lenders as provided
above.  Once paid, none of the foregoing fees shall be refundable under any
circumstances.
 
2.8 Reserved.
 
2.9 Interest Rates and Payment Dates.  (a)  Subject to the provisions of Section
2.10, each Base Rate Loan shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be) at a rate per annum equal to the Base Rate plus the Applicable Margin.
 
             (b)  Subject to the provisions of Section 2.10, each LIBOR Loan
shall bear interest at a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 360 days) equal to the LIBOR Rate for the
Interest Period in effect for such LIBOR Loan plus the Applicable Margin.
 
             (c) Interest on each Loan shall be payable in arrears on each
Interest Payment Date applicable to such Loan; provided that interest accruing
on overdue amounts pursuant to Section 2.10 shall be payable on demand as
provided in such Section.  The LIBOR Rate and the Base Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.
 
 
26

--------------------------------------------------------------------------------

 
(d) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement (including this Section 2.9 and Section 2.10)
shall be conclusive and binding on the Borrowers and the Lenders in the absence
of manifest error.  At the request of the Borrowers, the Administrative Agent
shall deliver to the Borrowers a statement showing the quotations used by it in
determining any interest rate pursuant to subsections 2.9(a) and (b).
 
(e) Subject to the provisions of this Agreement (including, without limitation,
Section 2.5(b)), the Borrowers may select different interest rates and different
Interest Periods to apply simultaneously to Loans comprising different Tranches
and may convert to or renew one or more interest rates with respect to all or
any portion of Loans comprising any Tranche, provided, that there shall not be
at any one time outstanding more than six (6) Tranches in the aggregate
(excluding Base Rate Loans being considered, to the extent any such Loans are
outstanding, one Tranche).
 
(f) If at any time the designated rate applicable to any Loan made by any Lender
exceeds such Lender’s highest lawful rate, the rate of interest on such Lender’s
Loan shall be limited to such Lender’s highest lawful rate.
 
2.10 Default Interest.  Upon the occurrence of and during the continuance of an
Event of Default under subsection 7.1(a) or (f), the outstanding principal
amount of the Loans and, to the extent permitted by law, accrued and unpaid
interest thereon and any other amount payable hereunder (after as well as before
judgment), shall bear interest from the date of such occurrence at a rate per
annum which is (a) in the case of principal of the Loans, the rate that would
then be applicable thereto pursuant to Section 2.9 plus 2.0% or (b) in the case
of interest or fees or other amounts, the rate which would be payable on any
outstanding Base Rate Loans which were then overdue.  Upon the occurrence of and
during the continuance of an Event of Default other than under subsection 7.1(a)
or (f), the outstanding principal amount of the Loans and, to the extent
permitted by law, accrued and unpaid interest thereon and any other amounts
payable hereunder, shall bear interest (after as well as before judgment) from
the date that the Administrative Agent, at the written request of the Required
Lenders, shall send notice to the Company of the application of the default rate
at a rate per annum which is (a) in the case of principal of the Loans, the rate
that would then be applicable thereto pursuant to Section 2.9 plus 2.0% or (b)
in the case of interest or fees or other amounts, the rate which would be
payable on any outstanding Base Rate Loans which were then overdue.  The
Borrowers acknowledge that such increased interest rate reflects, among other
things, the fact that such Loans or other amounts have become a substantially
greater risk given their default status and that the Lenders are entitled to
additional compensation for such risk.
 
2.11 Pro Rata Treatment of Loans and Payments; Commitment Fees.
 
(a) Except as required under Section 2.13, each borrowing by the Borrowers
hereunder, each payment or prepayment of principal of the Loans, each payment of
interest on such Loans, each payment of Commitment Fees and each reduction of
the Commitments, shall be made prorata among the Lenders in accordance with
their respective Commitment Percentages.
 
(b) Each Lender agrees that in computing such Lender’s portion of any borrowing
to be made hereunder, the Administrative Agent may, in its discretion, round
each Lender’s percentage of such borrowing to the next higher or lower whole
Dollar amount.
 
 
27

--------------------------------------------------------------------------------

 
2.12 Payments.
 
(a) The Borrowers shall make each payment (including principal of or interest on
any borrowing or any fees or other amounts) hereunder not later than 11:00 a.m.,
Philadelphia time, on the date when due to the Administrative Agent at its
offices set forth in Section 9.2 for the ratable accounts of the Lenders in
Dollars in immediately available funds.  Such payments shall be made without
set-off or counterclaim of any kind.  The Administrative Agent shall promptly
distribute such amounts to the applicable Lenders in immediately available
funds.  The Administrative Agent’s and each Lender’s statement of account,
ledger or other relevant record shall, in the absence of manifest error, be
conclusive as the statement of the amount of principal of and interest on the
Loans and other amounts owing under this Agreement.
 
(b) Whenever any payment (including principal of or interest on any borrowing or
any fees or other amounts) hereunder (other than payments on LIBOR Loans) shall
become due, or otherwise would occur, on a day that is not a Business Day, such
payment may be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, if
applicable.  Whenever any payment (including principal of or interest on any
borrowing or any fees or other amounts) hereunder on a LIBOR Loan shall become
due, or otherwise would occur, on a day that is not a Business Day, such payment
may be made on the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.
 
2.13 LIBOR Rate Unascertainable; Illegality; Increased Costs;
 
(a) The Administrative Agent shall have the rights specified in
subsection 2.13(c) if on any date on which a LIBOR Rate would otherwise be
determined, the Administrative Agent shall have determined that (i) adequate and
reasonable means do not exist for ascertaining such LIBOR Rate or (ii) a
contingency has occurred which materially and adversely affects the London
interbank eurodollar market relating to the LIBOR Rate.
 
(b) The Administrative Agent shall have the rights specified in
subsection 2.13(c) if at any time:
 
(i) any Lender shall have determined that the making, maintenance or funding of
any Loan to which a LIBOR Rate applies has been made unlawful by compliance by
such Lender in good faith with any Law or any interpretation or application
thereof by any Governmental Authority or with any request or directive of any
such Governmental Authority (whether or not having the force of Law), or
 
(ii) the Required Lenders shall have determined that the making, maintenance or
funding of any Loan to which a LIBOR Rate applies has been made impracticable by
compliance by such Lenders in good faith with any Law or any interpretation or
application thereof by any Governmental Authority or with any request or
directive of any such Governmental Authority (whether or not having the force of
Law), or
 
 
28

--------------------------------------------------------------------------------

 
(iii) any Lender shall have determined that such LIBOR Rate will not adequately
and fairly reflect the cost to such Lender of the establishment or maintenance
of any such Loan, or
 
(iv) any Lender shall have determined that after making all reasonable efforts,
deposits of the relevant amount in Dollars for the relevant Interest Period for
a Loan to which a LIBOR Rate applies are not available to such Lender, or to
banks generally, in the interbank eurodollar market.
 
(c) In the case of any event specified in subsection 2.13(a) above, the
Administrative Agent shall promptly so notify the Lenders and the Borrowers
thereof, and in the case of an event specified in subsection 2.13(b) above, such
Lender(s) shall promptly so notify the Administrative Agent and endorse a
certificate to such notice as to the specific circumstances of such notice, and
the Administrative Agent shall promptly send copies of such notice and
certificate to the other Lenders and the Borrowers.  Upon such date as shall be
specified in such notice (which shall not be earlier than the date such notice
is given), the obligation of (A) the Lenders, in the case of such notice given
by the Administrative Agent, or (B) such Lender(s), in the case of such notice
given by such Lender(s), to allow the Borrowers to select, convert to or renew a
LIBOR Rate shall be suspended until the Administrative Agent shall have later
notified the Borrowers, or such Lender(s) shall have later notified the
Administrative Agent, of the Administrative Agent’s or such Lender(s)’, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist.  If at any time the Administrative Agent makes a
determination under subsection 2.13(a) and the Borrowers have previously
notified the Administrative Agent of their selection of, conversion to or
renewal of a LIBOR Rate and such interest rate has not yet gone into effect,
such notification shall be deemed to provide for selection of, conversion to or
renewal of a Base Rate Loan to the extent permitted hereunder.  If any Lender
notifies the Administrative Agent of a determination under subsection 2.13(b),
the Borrowers shall, subject to the Borrowers’ indemnification obligations under
subsection 2.18, as to any Loan of the Lender to which a LIBOR Rate applies, on
the date specified in such notice either (i) as applicable, convert such Loan to
the Base Rate or (ii) prepay such Loan in accordance with Section 2.15.  Absent
due notice from the Borrowers of conversion or prepayment, such Loan shall
automatically be converted to the Base Rate upon such specified date.
 
2.14 Termination and Reduction of Commitments; Maturity Date.
 
(a) The Commitments shall be automatically terminated on the Conversion Date
whereupon all Revolver Loans shall be converted to Term Loans as provided in
Section 2.1(a)(ii).
 
(b) Upon at least five (5) Business Days’ prior irrevocable written (including
facsimile) notice to the Administrative Agent, the Borrowers may at any time
during the Revolver Period in whole permanently terminate, or from time to time
in part permanently reduce, the Commitments; provided, however, that (i) each
partial reduction of the Commitments shall be in a minimum principal amount of
$2,500,000 or in a whole multiple thereof, and (ii) the Commitments may not be
reduced or terminated if, after giving effect thereto and to any prepayments of
the Loans made on the effective date thereof, the Total Exposure at such time
would exceed the Total Commitments at such time.
 
 
29

--------------------------------------------------------------------------------

 
(c) Each reduction in the Commitments hereunder shall be made ratably among the
Lenders in accordance with their respective Commitment Percentages.  During the
Revolver Period, the Borrowers shall pay to the Administrative Agent for the
account of the Lenders on the date of each termination or reduction of the
Commitments the Commitment Fees on the amount of the Commitments so terminated
or reduced accrued to the date of such termination or reduction.
 
(d) On the Maturity Date, all principal of and interest on the Loans shall
become due and payable.
 
2.15 Prepayment of Loans.
 
(a) The Borrowers shall have the right at any time and from time to time to
prepay Loans in whole or in part, without premium or penalty (but in any event
subject to subsection 2.18), upon prior written, telecopy or telephonic notice
to the Administrative Agent given, in the case of Base Rate Loans, no later than
11:00 am., Philadelphia time, one (1) Business Day before any proposed
prepayment, and in the case of LIBOR Loans, no later than 11:00 a.m.,
Philadelphia time, three (3) Business Days before any such proposed
prepayment.  In each case the notice shall specify the date, amount and currency
of each such prepayment, whether the prepayment is of LIBOR Loans or Base Rate
Loans, or a combination thereof, and, if a combination thereof, the amount
allocable to each; provided, however, that each such partial prepayment shall be
in the principal amount of at least (i) with respect to prepayments of Base Rate
Loans, $500,000 or in whole multiples of $100,000 in excess thereof, and
(ii) with respect to prepayments of at the LIBOR Loans $500,000 or in whole
multiples of $100,000 in excess thereof.
 
(b) On the date of any termination or reduction of the Commitments pursuant to
Section 2.14, the Borrowers shall pay or prepay so much of the Loans as shall be
necessary in order that the Total Exposure at such time would not exceed the
aggregate amount of the Commitments at such time.
 
(c) If the Company has not acquired one hundred percent of the fee simple title
to the Office Property pursuant to the purchase option in the Lease before or on
the Conversion Date,  all principal of and interest on the Loans shall be due
and payable on the Conversion Date.
 
(d) All prepayment notices shall be irrevocable.  The principal amount of the
Loans for which a prepayment notice is given, together with interest on such
principal amount except with respect to Base Rate Loans, shall be due and
payable on the date specified in such prepayment notice as the date on which the
proposed prepayment is to be made.  If the Borrowers fail to specify the
applicable Tranche which the Borrowers are prepaying, the prepayment shall be
applied to Base Rate Loans, then to LIBOR Loans, with payments applied to LIBOR
Loans being applied in order of next maturing Interest Periods.  Any prepayment
hereunder shall be subject to the Borrowers’ obligation to indemnify the Lenders
under Section 2.18.
 
 
30

--------------------------------------------------------------------------------

 
(e) Upon receipt of any notice of prepayment, the Administrative Agent shall
promptly notify each Lender thereof.
 
(f) Prior to the Conversion Date, amounts prepaid pursuant to this Section
(other than subsection (b) hereof) may be reborrowed, subject to the terms and
conditions hereof.  On and after the Conversion Date, prepayments of the Loans
pursuant to clause (a) above shall be applied to the Term Loans in the inverse
order of maturity and may not be reborrowed.
 
2.16 Requirements of Law.
 
(a) If any Change in Law shall:
 
(i) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, any Note, or any LIBOR Loan made by it or payments by the Borrowers
of principal, interest, fees or other amounts due from the Borrowers hereunder,
or change the basis of taxation of payments to such Lender in respect thereof
(except for taxes covered by Section 2.17 and changes in the rate of tax on the
net income or franchise taxes of such Lender or a surcharge on the net income or
franchise taxes of such Lender);
 
(ii) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate); or
 
(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or any LIBOR Loan made by such Lender;
 
and the result of any of the foregoing is to increase the cost to such Lender or
its Lending Office of making, converting to, continuing or maintaining LIBOR
Loans (or of maintaining its obligation to make any such Loan), or to reduce any
amount received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, in any such case, the Borrowers shall as
promptly as practicable pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such increased cost or reduction
suffered.  If any Lender becomes entitled to claim any additional amounts
pursuant to this subsection, it shall as promptly as practicable notify the
Company, through the Administrative Agent, of the event by reason of which it
has become so entitled.  A certificate as to any additional amounts payable
pursuant to this subsection setting out in reasonable detail the calculation
thereof, submitted by such Lender, through the Administrative Agent, to the
Company shall be conclusive in the absence of manifest error.  This covenant
shall survive the termination of this Agreement and the payment of the Notes and
all other amounts payable hereunder.


 
31

--------------------------------------------------------------------------------

 
(b) If any Lender determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender's holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's capital or on the capital of such Lender's holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender to a level below that which such Lender
or such Lender's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's policies and the policies of such
Lender's holding company with respect to capital adequacy), then from time to
time the Borrowers will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender's holding company for any such
reduction suffered.  If any Lender becomes entitled to claim any additional
amounts pursuant to this subsection, it shall as promptly as practicable notify
the Company, through the Administrative Agent, of the event by reason of which
it has become so entitled.  A certificate as to any additional amounts payable
pursuant to this subsection submitted by such Lender, through the Administrative
Agent, to the Company shall be conclusive in the absence of manifest
error.  This covenant shall survive the termination of this Agreement and the
payment of the Notes and all other amounts payable hereunder.
 
(c) Each Lender agrees that it will use reasonable efforts in order to avoid or
to minimize, as the case may be, the payment by the Borrowers of any additional
amount under subsections 2.16(a) or (b); provided, however, that no Lender shall
be obligated to incur any expense, cost or other amount in connection with
utilizing such reasonable efforts.
 
(d) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital (“Costs”) shall not constitute a waiver of such Lender’s right
to demand such compensation; provided that the Borrowers shall not be under any
obligation to compensate any Lender under paragraph (a) or (b) above with
respect to Costs with respect to any period prior to the date that is three
months prior to the date such Lender knew or should reasonably have been
expected to be aware of (i) the circumstances giving rise to such Costs, (ii)
the fact that such circumstances would in fact result in a claim for increased
compensation by reason of such Costs, and (iii) the exact amount of such Costs;
provided further that the foregoing limitation shall not apply to any Costs
arising out of the retroactive application of any law, regulation, rule,
guideline or directive as aforesaid within such three month period.
 
2.17 Taxes.
 
(a) All payments made by the Borrowers hereunder and under each Note shall be
made free and clear of and without deduction for any present or future taxes,
levies, imposts, deductions, charges, or withholdings, and all liabilities with
respect thereto, including any interest, additions to tax or penalties
applicable thereto (excluding, in the case of the Administrative Agent and each
Lender, (i) net income taxes and franchise or gross receipts taxes imposed on
the Administrative Agent or such Lender, as the case may be, as a result of a
present or former connection between the jurisdiction of the government or
taxing authority imposing such tax and the Administrative Agent or such Lender
(excluding a connection arising solely from the Administrative Agent or such
Lender having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement, the Notes or the other Loan
Documents) and (ii) with respect to any Lender that is a “foreign financial
institution” as defined in Section 1471(d)(4) of the Code and any regulations
promulgated thereunder, any taxes imposed as a result of a failure by such
Lender to comply with the requirements of Sections 1471 through 1474 of the Code
and any regulations promulgated thereunder to establish an exemption from
withholding thereunder) (all such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions and withholdings being hereinafter called
“Taxes”).  If the Borrowers shall be required by Law to deduct any Taxes from or
in respect of any sum payable hereunder or under any Note, (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent and each Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrowers shall make such deductions and (iii) the Borrowers shall timely pay
the full amount deducted to the relevant tax authority or other authority in
accordance with applicable Law.
 
 
32

--------------------------------------------------------------------------------

 
(b) In addition, the Borrowers agree to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder, under the Notes or under any
other Loan Document or from the execution, delivery, or registration of, or
otherwise with respect to, this Agreement, any Note or any other Loan Document
(hereinafter referred to as “Other Taxes”).
 
(c) The Borrowers shall indemnify the Administrative Agent and each Lender for
the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
subsection) paid by the Administrative Agent or any Lender and any liability
(including penalties, interest, and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted.  This indemnification shall be made within 30 days from the date the
Administrative Agent or a Lender makes written demand therefor.
 
(d) Within 30 days after the date of any payment of any Taxes or Other Taxes by
the Borrowers, if available, the Borrowers shall furnish to the Administrative
Agent and each Lender, at its address referred to herein, the original or a
certified copy of a receipt evidencing payment thereof.
 
(e) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in
subsections 2.17(a) through (d) shall survive the payment in full of principal
and interest hereunder and under any instrument delivered hereunder.
 
(f) Each Lender that is not created or organized under the laws of the United
States or a state thereof agrees that it will deliver to the Borrowers and the
Administrative Agent on or prior to the Closing Date in the case of each initial
Lender and on or prior to the effective date of the Assignment and Assumption
pursuant to which it becomes a Lender in the case of each other Lender two duly
completed copies of United States Internal Revenue Service Form W-8ECI,  W-8BEN
or W-8IMY, as the case may be, or successor applicable form.  Each such Lender
also agrees to deliver to the Borrowers and the Administrative Agent two further
copies of the said Form W-8ECI, W-8BEN or W-8IMY or successor applicable forms
or other manner of certification, as the case may be, on or before the date that
any such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrowers, and such extensions or renewals thereof as may reasonably be
requested by the Borrowers or the Administrative Agent, unless in any such case
an event (including, without limitation, any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form with
respect to it and such Lender so advises the Borrowers and the Administrative
Agent.  Such Lender shall certify, in the case of a Form W-8ECI, W-8BEN or
W-8IMY, that it is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes.  If any form
provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States interest withholding rate in excess of zero,
withholding tax at such rate shall be considered excluded from “Taxes” as
defined in subsection 2.17(a).  Each Lender shall deliver to the Borrowers and
the Administrative Agent, with respect to Taxes imposed by any Governmental
Authority other than the United States of America, similar forms, if available
(or the information that would be contained in similar forms if such forms were
available), to the forms which are required to be provided under this subsection
with respect to Taxes of the United States of America.
 
 
33

--------------------------------------------------------------------------------

 
(g) Notwithstanding the foregoing subsections 2.17(a) through (e), the Borrowers
shall not be required to pay any additional amounts to any Lender in respect of
United States withholding or backup withholding tax pursuant to such subsections
if (i) the obligation to pay such additional amounts would not have arisen but
for a failure by such Lender to comply with the requirements of subsection
2.17(f) or (ii) such Lender shall not have furnished the Company with such forms
listed in subsection 2.17(f) and shall not have taken such other steps as
reasonably may be available to it under applicable tax laws and any applicable
tax treaty or convention to obtain an exemption from, or reduction (to the
lowest applicable rate) of, such United States withholding tax.
 
(h) If the Administrative Agent or any Lender receives a refund in respect of
Taxes or Other Taxes paid by the Borrowers, which in the good faith judgment of
the Administrative Agent or such Lender is allocable to such payment, it shall,
if no Event of Default has occurred, promptly pay such refund to the Borrowers,
net of all out-of-pocket expenses (including any taxes to which such Lender has
become subject as a result of its receipt of such refund) of the Administrative
Agent or such Lender incurred in obtaining such refund and without interest;
provided, however, that the Borrowers agree to promptly return such refund (plus
all out-of-pocket expenses including any penalties, interest or other charges
imposed by the relevant governmental authority) to the Administrative Agent or
the applicable Lender, as the case may be, if it receives notice from the
Administrative Agent or such Lender that the Administrative Agent or such Lender
is required to repay such refund to such governmental authority.  Nothing
contained in this Section 2.17(h) shall require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems to be confidential) to the Borrowers or any other
Person.
 
2.18 Indemnity.
 
(a) The Borrowers jointly and severally agree to indemnify each Lender and to
hold each Lender harmless from any loss or expense which such Lender may sustain
or incur as a consequence of (i) default by the Borrowers in payment when due of
the principal amount of or interest on any LIBOR Loan, (ii) default by the
Borrowers in making a borrowing of, conversion into or continuation of LIBOR
Loans after the Borrowers have given a notice requesting the same in accordance
with the provisions of this Agreement, (iii) default by the Borrowers in making
any prepayment after the Borrowers have given a notice thereof in accordance
with the provisions of this Agreement, (iv) the making of a prepayment (whether
voluntary, mandatory, as a result of acceleration or otherwise) of LIBOR Loans
on a day which is not the last day of an Interest Period with respect thereto,
(v) the assignment of any LIBOR Loan other than on the last day of the Interest
Period or maturity date applicable thereto as a result of a request by the
Borrowers pursuant to Section 2.24 or (vi) the conversion of all Loans to LIBOR
Loans on the first Business Day in January 2013 as provided in Section 2.5(b) to
the extent that such conversion occurs other than on the last day of an Interest
Period for any Tranche of LIBOR Loans, including, without limitation, in each
case, any such loss or expense arising from the reemployment of funds obtained
by it or from fees payable to terminate the deposits from which such funds were
obtained.  A certificate as to any amounts that a Lender is entitled to receive
under this Section 2.18 submitted by such Lender, through the Administrative
Agent, to the Company shall be conclusive in the absence of manifest error and
all such amounts shall be paid by the Borrowers promptly upon demand by such
Lender.  This covenant shall survive the termination of this Agreement and the
payment of the Notes and all other amounts payable hereunder.
 
 
34

--------------------------------------------------------------------------------

 
(b) For the purpose of calculation of all amounts payable to a Lender under this
subsection, each Lender shall be deemed to have actually funded its relevant
LIBOR Loan through the purchase of a deposit bearing interest at the LIBOR Rate
in an amount equal to the amount of that LIBOR Loan and having a maturity
comparable to the relevant Interest Period; provided, however, that each Lender
may fund each of its LIBOR Loans in any manner it sees fit, and the foregoing
assumptions shall be utilized only for the calculation of amounts payable under
this subsection.  This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.
 
2.19 Reserved.
 
2.20 Borrowers’ Representative.   Each of the Borrowers hereby appoints the
Company as its non-exclusive representative, and grants to the Company an
irrevocable power of attorney to act as its attorney-in-fact, with regard to all
matters relating to this Agreement and each of the other Loan Documents,
including, without limitation, execution and delivery of any Notice of
Borrowing, and amendments, supplements, waivers or other modifications hereto or
thereto, receipt of any notices hereunder or thereunder and receipt of service
of process in connection herewith or therewith and making all elections as to
interest rates and interest payment dates.  (In such capacity, the Company is
herein referred to as the “Borrowers’ Representative.”)  The Administrative
Agent and the Lenders shall be entitled to rely exclusively on the Borrowers’
Representative’s authority so to act in each instance without inquiry or
investigation, and each of the Borrowers hereby agrees to indemnify and hold
harmless the Administrative Agent and the Lenders for any losses, costs, delays,
errors, claims, penalties or charges arising from or out of the Borrowers’
Representative’s actions pursuant to this Section 2.20 and the Administrative
Agent’s and the Lenders’ reliance thereon and hereon.  Notice from the
Borrowers’ Representative shall be deemed to be notice from all of the Borrowers
and notice to the Borrowers’ Representative shall be deemed to be notice to all
of the Borrowers.  Nothing in this Section 2.20 shall vitiate or be held
contrary to the Borrowers’ representations and covenants regarding the Loans or
the net worth or solvency of the Borrowers made herein or in any of the Loan
Documents.
 
 
35

--------------------------------------------------------------------------------

 
2.21 Reserved.
 
2.22 Reserved.
 
2.23 Change of Lending Office.  Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Sections 2.16 or 2.17 with respect to
such Lender, it will, if requested by the Borrowers, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal, regulatory or other disadvantage, and
provided, further, that nothing in this Section shall affect or delay the
required performance of any of the obligations of the Borrowers or the rights of
any Lender pursuant to Sections 2.16 or 2.17.
 
2.24 Substitution of Lenders.   Upon the receipt by the Borrowers from any
Lender (an “Affected Lender”) of a notice under Section 2.13(b) or a claim under
Section 2.16 or 2.17, or at any time that a Lender is a Defaulting Lender, the
Borrowers may:  (a) request one or more of the other Lenders to acquire and
assume all or part of such Affected Lender’s or Defaulting Lender’s, as the case
may be, Loans and Commitment; or (b) replace such Affected Lender or Defaulting
Lender, as the case may be, by designating another Lender or financial
institution that is willing to acquire such Loans and assume such Commitment;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Default or Event of Default shall have occurred and be continuing
at the time of such replacement, (iii) the replacement Lender or institution
shall purchase, at par, all Loans, accrued interest, accrued fees and other
amounts owing to such replaced Lender on and as of the date of replacement, (iv)
the Borrowers shall be liable to such replaced Lender under Section 2.18 if any
LIBOR Loan owing to such replaced Lender shall be prepaid (or purchased) other
than on the last day of the Interest Period relating thereto and shall pay any
such amounts to such Lender on the date of such replacement, (v) the replacement
Lender or institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (vi) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 9.6 (provided that
the Borrowers or replacement Lender shall be obligated to pay the registration
and processing fee), (vii) the Borrowers shall pay all additional amounts (if
any) required pursuant to Sections 2.16 or 2.17, as the case may be, to the
extent such additional amounts were incurred on or prior to the consummation of
such replacement and (viii) in the case of any such assignment resulting from a
claim under Section 2.16 or 2.17, such assignment will result in a reduction in
such compensation or payments thereafter.
 
2.25 Defaulting Lenders.  Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
 
 
36

--------------------------------------------------------------------------------

 
(a) such Defaulting Lender shall no longer be entitled to receive its Commitment
Percentage of Commitment Fees otherwise payable pursuant to Section 2.7 hereof,
and thereafter, so long as any Lender is a Defaulting Lender, the fees payable
to the non-Defaulting Lenders pursuant to Section 2.7 shall be based on their
Adjusted Commitment Percentages.
 
(b) such Defaulting Lender, or the Commitment Percentage of such Defaulting
Lender, as applicable, shall not be included in determining whether all Lenders
or Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.1), provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender;
 
(c) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise, but excluding Section 2.24) shall, in
lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder (ii) second to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (iii) third, if so determined by the Administrative Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (iv) fourth, pro
rata, to the payment of any amounts owing to the Borrowers or the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrowers or any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; provided
that, if an Event of Default shall have occurred and be continuing, any payments
that would be made to the Borrowers may be applied by the Administrative Agent
to the Obligations in such order as the Administrative Agent shall elect and (v)
fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is (x) a prepayment of the
principal amount of any Loans for which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 4.2 are satisfied, the remaining portion of such payment shall be
applied solely to prepay the Loans of all non-Defaulting Lenders pro rata prior
to being applied to the prepayment of any Loans owed to any Defaulting Lender.
 
(d) In the event that the Administrative Agent and the Borrowers, each agrees
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then on such date such Lender shall purchase
at par such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Commitment Percentage, subject to the provisions of Section
2.18.
 
 
37

--------------------------------------------------------------------------------

 


 
SECTION 3.   REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, each of the Borrowers hereby represents and warrants to
the Administrative Agent and each Lender that:
 
3.1 Financial Condition.  The consolidated balance sheet of the Company and its
consolidated Subsidiaries as at December 31, 2010 and the related consolidated
statements of income and of cash flows for the period ended on such date, copies
of which have heretofore been furnished to each Lender, present fairly the
consolidated financial condition of the Company and its consolidated
Subsidiaries as at such date, and the consolidated results of their operations
and their consolidated cash flows for the period then ended.  All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved.  Neither the Company nor any of its consolidated Subsidiaries had, at
the date of the most recent balance sheet referred to above, any material
Guaranty Obligation, liability for taxes, or any long-term lease or unusual
forward or long-term commitment, including, without limitation, any interest
rate or foreign currency swap or exchange transaction, which is required by GAAP
to be but is not reflected in the foregoing statements or in the notes thereto.
 
3.2 No Change.  Since December 31, 2010, there has been no development or event
nor any prospective development or event which has had or could reasonably be
expected to have a Material Adverse Effect.
 
3.3 Corporate Existence; Compliance with Law.  Each of the Borrowers and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate or other
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified to transact business and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except where the failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect, and (d) is in compliance with all Requirements
of Law except to the extent that its failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
3.4 Corporate Power; Authorization; Enforceable Obligations.  Each of the
Borrowers has the corporate or other power, authority, and legal right to make,
deliver and perform this Agreement and each other Loan Document to which it is a
party and to borrow hereunder and has taken all necessary corporate or other
action to authorize the Loans on the terms and conditions of this Agreement and
each other Loan Document to which it is a party and to authorize the execution,
delivery and performance of this Agreement and each other Loan Document to which
it is a party.  No consent or authorization of, filing with or other act by or
in respect of, any Governmental Authority or any other Person (including
stockholders and creditors of the Borrowers) is required in connection with the
Loans hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement, the Notes or any other Loan Document.  This
Agreement has been and each other Loan Document to which it is a party will be,
duly executed and delivered on behalf of such Borrower.  This Agreement
constitutes and each other Loan Document when executed and delivered will
constitute, a legal, valid and binding obligation of the Borrowers party thereto
enforceable against such Borrowers in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
 
38

--------------------------------------------------------------------------------

 
3.5 No Legal Bar.  The execution, delivery and performance of this Agreement,
the Notes and the other Loan Documents by the Borrowers, the Loans extended
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or Contractual Obligation of any Borrower or any of its Subsidiaries and
will not result in, or require, the creation or imposition of any Lien on any
properties or revenues of any Borrower pursuant to any such Requirement of Law
or Contractual Obligation.
 
3.6 No Material Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrowers, threatened against any Borrower or any of their respective
Subsidiaries or against any of its or their respective properties or revenues
(a) with respect to this Agreement, the Notes, the other Loan Documents or any
of the transactions contemplated hereby, or (b) as to which there is a
reasonable likelihood of an adverse determination and which, if adversely
determined, could have a Material Adverse Effect.
 
3.7 No Default.  Neither the Company, any other Borrower nor any of its or their
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect which could have a Material Adverse Effect.  No
Default or Event of Default has occurred and is continuing.
 
3.8 Taxes.  Each of the Borrowers has filed or caused to be filed all tax
returns which, to its knowledge, are required to be filed and has paid all taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than any the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves, if any, in
conformity with GAAP have been provided on the books of the Company or its
Subsidiaries, as the case may be); no federal tax Lien has been filed against
any of the Borrowers or any of their Subsidiaries.
 
3.9 Federal Regulations.  No part of the proceeds of any Loans will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U or for any purpose which violates
the provisions of Regulation U or any other Regulations of the Board of
Governors of the Federal Reserve System.  If requested by any Lender or the
Administrative Agent, the Borrowers will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-l referred to in said Regulation U.  In addition, and
without limiting the foregoing, no part of the proceeds of the Loans hereunder
will be used for any purpose which violates, or which is inconsistent with, the
provisions of Regulations T, U and X.
 
 
39

--------------------------------------------------------------------------------

 
3.10 ERISA.  (a)  Each Plan (such representations in respect of any
Multiemployer Plan being made to the best knowledge of each Borrower) has
complied in all material respects with the applicable provisions of ERISA and
the Code.  No prohibited transaction (as defined in subsection 7.1(i)),
Accumulated Funding Deficiency, Unpaid Minimum Required Contribution or
Reportable Event has occurred with respect to any Single Employer Plan.  The
present value of all accrued benefits under each Single Employer Plan of which
any Borrower, any Subsidiary or a Commonly Controlled Entity is a sponsor (based
on those assumptions used to fund the Plans), as calculated by such Borrower’s
actuaries, did not, as of the last annual valuation date prior to the date on
which this representation is made or deemed made, exceed the value of the assets
of the Plans allocable to such benefits by an amount which could reasonably be
expected to have a Material Adverse Effect.  Neither any Borrower, any
Subsidiary nor any Subsidiary or Commonly Controlled Entity has had a complete
or partial withdrawal from any Multiemployer Plan and neither any Borrower nor
any Subsidiary or Commonly Controlled Entity would become subject under ERISA to
any liability if any Borrower, any Subsidiary or any such Commonly Controlled
Entity were to withdraw completely from any Multiemployer Plan as of the
valuation date most closely preceding the date this representation is made or
deemed made.  Such Multiemployer Plans are neither in Reorganization as defined
in Section 4241 of ERISA nor Insolvent as defined in Section 4245 of ERISA.  The
present value (determined using actuarial and other assumptions which are
reasonable in respect of the benefits provided and the employees participating)
of the liability of the Borrowers and each Subsidiary and Commonly Controlled
Entity for post-retirement benefits to be provided to their current and former
employees under Plans which are welfare benefit plans (as defined in Section
3(1) of ERISA) does not, in the aggregate, exceed the assets under all such
Plans allocable to such benefits.  Neither any Borrower, any Subsidiary nor any
Commonly Controlled Entity has any or has received notice of any liability under
the Coal Industry Retiree Health Benefit Act of 1992.  Neither a Reportable
Event, an Accumulated Funding Deficiency nor an Unpaid Minimum Required
Contribution has occurred during the five-year period to the date on which this
representation is made or deemed made with respect to any Single Employer Plan
or Multiemployer Plan.  No termination of a Single Employer Plan has occurred,
and no Lien on assets of any of the Borrowers, any Subsidiary or any Commonly
Controlled Entity in favor of the PBGC or a Plan has arisen during such
five-year period.  Each Plan intended to be qualified under Section 401(a) of
the Code, as most recently amended, including amendments to any trust agreement,
group annuity or insurance contract, or other governing instrument, is the
subject of a favorable determination by the Internal Revenue Service with
respect to its qualification under Section 401(a) of the Code, and to the
knowledge of the  Borrowers, no amendment adopted after such determination
negatively affects the qualification of such Plan in a manner that could
reasonably be expected to have a Material Adverse Effect, which shall be
determined for purposes of this subsection by treating any incremental liability
to such Plan and its participants or beneficiaries resulting from such an
amendment as if payable by the Borrowers.
 
(b) With respect to each Foreign Pension Plan, (i) no Foreign Benefit Event has
occurred, no liability (whether or not such liability is being litigated ) has
been asserted against any Borrower, any Subsidiary or any Commonly Controlled
Entity by the applicable Governmental Authority or other Person in an aggregate
amount that could reasonably be expected to have a Material Adverse Effect, (ii)
no Lien has attached on any of the Borrower’s, any Subsidiary’s or any Commonly
Controlled Entity’s property as a result of failure to comply with any Law or as
a result of the termination of any Foreign Pension Plan, and (iii) neither any
Borrower, any Subsidiary nor any Commonly Controlled Entity has an unfulfilled
obligation to contribute to any Foreign Pension Plan that could reasonably be
expected to have a Material Adverse Effect.
 
 
40

--------------------------------------------------------------------------------

 
3.11 Investment Company Act.  None of the Borrowers is an “investment company”,
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
 
3.12 Security Interests and Mortgage Liens.  (a)  At all times after execution
and delivery of the Security Agreement by the Borrower or Borrowers party
thereto and completion of the filings and recordings (to the extent not already
filed and recorded prior to the Closing Date) in the jurisdictions listed on
Schedule 3.12, the security interests created for the benefit of the
Administrative Agent and the Lenders pursuant to the Security Agreement will
constitute valid, perfected security interests in the Collateral subject
thereto, subject to no other Liens whatsoever, except Permitted Liens.
 
    (b) At all times after execution and delivery of the Mortgage by the Company
and completion of the filings and recordings in the location listed in the
Mortgage, the security interests and mortgage liens created for the benefit of
the Administrative Agent and the Lenders pursuant to the Mortgage will
constitute valid, perfected security interests and mortgage liens in the
Collateral subject thereto, subject to no other Liens whatsoever, except
Permitted Liens.
 
3.13 Environmental Matters.  Except to the extent that all of the following
could not reasonably be expected to have a Material Adverse Effect:
 
(a). The Properties do not contain, and have not previously contained, in, on,
or under, including, without limitation, the soil and groundwater thereunder,
any Materials of Environmental Concern in amounts or concentrations that
constitute or constituted a violation of, or reasonably could give rise to
liability under Environmental Laws.
 
(b) The Properties and all operations and facilities at the Properties are in
compliance, and have in the last five years been in compliance with all
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the business operated by any Borrower or any Subsidiary thereof which could
interfere with the continued operation of any of the Properties or impair the
fair saleable value of any thereof.  None of the Borrowers nor any of their
Subsidiaries have assumed any liability of any Person under Environmental Laws.
 
(c) Neither the Company nor any other Borrower nor any of their Subsidiaries has
received or is aware of any claim, notice of violation, alleged violation,
non-compliance, investigation or advisory action or potential liability
regarding environmental matters or compliance of Environmental Law with regard
to the Properties which has not been satisfactorily resolved by the Company or
such other Borrower or Subsidiary, nor is the Company nor any other Borrower or
Subsidiary aware or have reason to believe that any such action is being
contemplated, considered or threatened.
 
 
41

--------------------------------------------------------------------------------

 
(d) Materials of Environmental Concern have not been generated, treated, stored,
transported, disposed of, at, on, from or under any of the Properties by any of
the Borrowers nor any of their Subsidiaries, nor have any Materials of
Environmental Concern been transferred by any of the Borrowers or any of their
Subsidiaries from the Properties to any other location except in either case in
the ordinary course of business of the Borrowers or any Subsidiary thereof in
compliance with all Environmental Laws and such that it could not reasonably be
expected to give rise to liability under any applicable Environmental Law.
 
(e) There are no governmental, administrative actions or judicial proceedings
pending or, to the best knowledge of each Borrower and its Subsidiaries after
reasonable inquiry, contemplated or threatened under any Environmental Laws to
which the Company or any Subsidiary is or will be named as a party with respect
to the Properties, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
any of the Properties.
 
(f) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operation
of the Company or any of its Subsidiaries in connection with the Properties or
otherwise in connection with the business operated by the Company or any of its
Subsidiaries in violation of or in amounts or in a manner that could reasonably
be expected to give rise to liability under any Environmental Law.
 
3.14 No Material Misstatements.  No financial statement, exhibit or schedule
furnished by or on behalf of any Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement, any Note or any
other Loan Document contains any misstatement of fact, or omitted or omits to
state any fact necessary to make the statements therein not misleading under the
circumstances under which they were made or given, where such misstatement or
omission would be material to the interests of the Lenders with respect to the
performance of one or more Borrowers of its or their obligations hereunder or
thereunder.
 
3.15 Title to Properties.  The Borrowers have good and marketable title to or
valid leasehold interest in all material properties (including the Office
Property), assets and other rights which they purport to own or lease or which
are reflected as owned or leased on their respective books and records, free and
clear of all Liens and encumbrances except Permitted Liens, and subject to the
terms and conditions of the applicable leases, except for minor defects in title
that do not interfere in any material respect with their ability to conduct
their businesses as presently conducted.  All leases of property are in full
force and effect without the necessity for any consent which has not previously
been obtained unless the failure to be in effect or to obtain such consent would
not have a Material Adverse Effect.
 
3.16 Intellectual Property.  Each of the Borrowers owns, or is licensed to use,
all trademarks, tradenames, copyrights, technology, know-how and processes
necessary for the conduct of its business as currently conducted (the
“Intellectual Property”), except for those as to which the failure to own or
license could not reasonably be expected to have a Material Adverse Effect.  No
claim has been asserted and is pending by any Person challenging or questioning
the use of any such Intellectual Property, nor does such Borrower know of any
valid basis for any such claim which could reasonably be expected to have a
Material Adverse Effect.  The use of such Intellectual Property by the Borrowers
and their Subsidiaries does not infringe the rights of any Person, except for
such claims and infringements that, in the aggregate, do not have a Material
Adverse Effect.
 
 
42

--------------------------------------------------------------------------------

 
3.17 List of Subsidiaries. All of the Subsidiaries of each Borrower as of the
date hereof are listed on Schedule 3.17 to this Agreement under its name.
 
3.18 Solvency.  Each of the Borrowers is, and after receipt and application of
the initial Loans hereunder will be, solvent such that:  (a) the fair value of
its assets (including without limitation the fair salable value of the goodwill
and other intangible property of such Borrower) is greater than the total amount
of its liabilities, including without limitation, Guaranty Obligations, (b) the
present fair salable value of its assets (including without limitation the fair
salable value of the goodwill and other intangible property of such Borrower) is
not less than the amount that will be required to pay the probable liability on
its debts as they become absolute and matured, and (c) it is able to realize
upon its assets and pay its debts and other liabilities and commitments
(including Guaranty Obligations) as they mature in the normal course of
business.  Each Borrower (a) does not intend to, and does not believe that it
will, incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature, and (b) is not engaged in a business or transaction, or
about to engage in a business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice and industry in which it is engaged.
 
3.19 Insurance.  All insurance policies and bonds maintained by the Borrowers
and their Subsidiaries or any replacements thereof provide adequate coverage
from reputable and financially sound insurers in amounts sufficient to insure
the assets and risks of the Borrowers and their Subsidiaries in accordance with
prudent business practice in the industry of the Borrowers and their
Subsidiaries.
 
3.20 Anti-Terrorism Laws.
 
(a) General.  None of the Borrowers nor any Subsidiary or Affiliates of any of
the Borrowers is in violation of any Anti-Terrorism Law nor does any Borrower
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.
 
(b) Executive Order No. 13224.  None of the Borrowers nor any of their
respective Subsidiaries, Affiliates or agents acting or benefiting in any
capacity in connection with the Loans made hereunder or other transactions
contemplated hereby, is any of the following (each a “Blocked Person”):
 
(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
 
(ii) a Person owned or  controlled  by, or acting for or on behalf  of, any
Person  that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
 
 
43

--------------------------------------------------------------------------------

 
(iii) a Person with which any Lender is prohibited  from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
 
(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;
 
(v) a Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement  website or
other  replacement  official  publication of such list; or
 
(vi) a Person who is an Affiliate of a Person listed above.
 
No Borrower, nor to the knowledge any Borrower, any of its Subsidiaries,
Affiliates or agents acting in any capacity in connection with the Loans made or
the Letters of Credit issued hereunder or other transactions contemplated hereby
(i) conducts any business with, or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property  blocked  pursuant to Executive Order No.
13224.
 
         3.21 Lease.  The Borrowers have delivered to the Administrative Agent a
true and correct copy of the Lease.  Each of the Borrowers party to the Lease
has the corporate or other power, authority and legal right to make, deliver and
perform the Lease and has taken all necessary corporate or other action to
authorize the execution, delivery and performance of the Lease.  No consent or
authorization of, filing with or other act by or in respect of, any Governmental
Authority or any other Person (including stockholders and creditors of the
Borrowers) is required in connection with the execution, delivery, performance,
validity or enforceability of the Lease.  The Lease has been duly executed and
delivered on behalf of each Borrower party thereto.  The Lease constitutes a
legal, valid and binding obligation of each Borrower party thereto enforceable
against such Borrower in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).  The Lease remains in full force and effect as of the date
hereof and prior to the date hereof, the Company validly exercised the purchase
option under Section 43 of the Lease and, as of the date hereof, such purchase
option has not been rescinded.
 
SECTION 4.   CONDITIONS PRECEDENT
 
4.1 Conditions to Closing.  This Agreement shall become effective upon the
satisfaction of each of the following conditions precedent:
 
            (a) Credit Agreement and Notes.  The Administrative Agent shall have
received (i) this Agreement, (A) executed and delivered by a duly authorized
officer of each Borrower, with a counterpart for each Lender and (B) executed
and delivered by a duly authorized officer of each Lender, and (ii) for the
account of each Lender, a Note conforming to the requirements hereof and
executed by a duly authorized officer of each Borrower.
 
 
44

--------------------------------------------------------------------------------

 
                 (b) Other Loan Documents; Security.  (i)  The Administrative
Agent shall have received the Security Agreement executed and delivered by a
duly authorized officer of each party thereto.  Any UCC financing statements
required to be filed in order to create, in favor of the Administrative Agent
for the benefit of the Lenders a perfected, first priority Lien (subject only to
Permitted Liens), shall have been filed and/or properly prepared for filing in
each office in each jurisdiction in which such UCC financing statements are
required to be filed to perfect such security interests created by the Security
Agreement, or the Administrative Agent shall be satisfied that all such filings
have been or will be completed promptly following the Closing Date and that all
necessary filing fees and all taxes and expenses related to such filings have
been or will be paid in full by the Borrowers.
 
(ii) The Administrative Agent shall have received, and found satisfactory, all
environmental-related information requested of the Borrowers with respect to the
Office Property, including without limitation a Phase I environmental assessment
of the Office Property.
 
(c) Corporate and other Documents.  (i)  The Administrative Agent shall have
received a certificate of the Secretary or Assistant Secretary of each Borrower
certifying the resolutions of the board of directors (or other appropriate
management committee) of such Person and, to the extent required under
applicable Law or the organizational documents of any Borrower the shareholders
of each Borrower (or other appropriate governing body) and true and correct
copies of the organizational and other constitutional documents of such Person
certified where applicable by the appropriate Governmental Authority and the
signatures and incumbency of the officers of such Person authorized to sign the
Loan Documents to which it is a party, and such certificates and attachments
thereto shall be in form and substance satisfactory to the Administrative
Agent.  The documents and certifications of the Secretary or an Assistant
Secretary contemplated in this subsection may be included within the certificate
contemplated by subsection 4.1(g) below.
 
(ii) The Administrative Agent shall have received a true and correct copy of the
Lease, certified by an officer of the Company.
 
(d) Fees and Expenses.  The Administrative Agent shall have received (i) a
closing fee in the amount of  $250,000 and (ii) all other fees and expenses due
and payable hereunder on or before the Closing Date (if then invoiced),
including, without limitation, the reasonable fees and expenses accrued through
the Closing Date of Ballard Spahr LLP, counsel to the Administrative Agent in
connection with the transactions contemplated by the Loan Documents.
 
(e) Legal Opinion.  The Administrative Agent shall have received the executed
legal opinion or opinions of counsel to the Borrowers, substantially in the form
of Exhibit E.
 
(f) Certificates of Formation; Good Standing.  The Administrative Agent shall
have received (a) a Certificate of Formation and (b) certificates of good
standing, subsistence and/or status or the like dated a recent date.
 
 
45

--------------------------------------------------------------------------------

 
(g) No Material Adverse Effect; Closing Certificate.  No Material Adverse Effect
shall have occurred since the date of the most recent audited financial
statements delivered to the Administrative Agent.  The Administrative Agent
shall have received a certificate from the Borrowers, dated as of the Closing
Date, and executed by a Responsible Officer of such parties stating that, as of
the Closing Date and after giving effect to the initial Loans made on such date
(i) all of the representations and warranties made by the Borrowers herein and
in the other Loan Documents are true and correct in all material respects
(except that any such representation and warranty that is given as of a
particular date or period and relates solely to such date or period is true and
correct in all material respects as of such date or period), (ii) no Default or
Event of Default exists and (iii) no Material Adverse Effect has occurred since
December 31, 2010.
 
(h) Governmental Approvals.  The Administrative Agent shall have received
evidence that any necessary authorizations for the consummation of the
transactions contemplated hereby have been obtained.
 
(i) Insurance.  The Administrative Agent shall have received certificates of
insurance with respect to the Borrowers’ fire, casualty, liability and other
insurance.
 
(j) Additional Matters.  All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be
satisfactory in form and substance to the Administrative Agent, and the
Administrative Agent shall have received such other documents and legal opinions
in respect of any aspect or consequence of the transactions contemplated hereby
or thereby as it shall reasonably request.
 
4.2 Conditions to Each Loan.  The agreement of each Lender to make any Loan
requested to be made by it on any date (including, without limitation, its
initial Revolver Loans) is subject to the satisfaction of the following
conditions precedent:
 
(a) Representations and Warranties.  Each of the representations and warranties
made by each Borrower herein or which are contained in any certificate, document
or financial or other statement furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of such date as if made on and as of such date.
 
(b) No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be made
on such date.
 
(c) No Contravention of Law.  The making of the Loans shall not contravene any
Requirement of Law.
 
(d) Construction Limit.   After giving effect to such Loan, the aggregate amount
of outstanding Revolver Loans used by the Borrowers to construct improvements,
or pay for improvements, to the Office Property, or to acquire tangible property
to be used at or in connection with the Office Property, shall not exceed the
Construction Limit, it being understood and agreed that the Construction Limit
does not apply to Revolver Loans to purchase the Office Property pursuant to the
purchase option in the Lease.
 
 
46

--------------------------------------------------------------------------------

 
Each request by the Borrowers for a Loan hereunder shall constitute a
representation and warranty by the Borrowers as of the date of such Loan that
the conditions contained in this Section 4.2 have been satisfied.
 
SECTION 5.   AFFIRMATIVE COVENANTS
 
Each of the Borrowers hereby agrees that, so long as the Commitments remain in
effect, any Note remains outstanding and unpaid, or any other amount is owing to
any Lender or the Administrative Agent hereunder, such Borrower shall:
 
5.1 Financial Statements.  Furnish to each Lender:
 
(a) as soon as available, but in any event not later than 90 days after the
close of each fiscal year of the Company (or such shorter period as required by
clause (ii) below), a copy of the annual audit report for such year for the
Company and its consolidated Subsidiaries, including therein a consolidated
balance sheet of the Company and its consolidated Subsidiaries as at the end of
such fiscal year, and related consolidated statements of income and retained
earnings and changes in cash flows of the Company and its consolidated
Subsidiaries for such fiscal year, all in reasonable detail, prepared in
accordance with GAAP applied on a basis consistently maintained throughout the
period involved and with the prior year with such changes thereon as shall be
approved by the Company’s independent certified public accountants, such
financial statements to be certified by PriceWaterhouseCoopers LLP or other
nationally recognized independent certified public accountants selected by the
Company, without a “going concern” or like qualification or exception or
qualification arising out of the scope of the audit (it being understood and
agreed that (i) delivery of the Company’s report on Form 10-K as filed with the
Securities and Exchange Commission shall satisfy the provisions of this
subsection and (ii) in no event shall the Company deliver to the Lenders any
such report later than five days after the date such report is required to be
filed with the Securities and Exchange Commission under the then current rules
of the Securities and Exchange Commission); and
 
(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three fiscal quarters of the Company (or such shorter
period as required by clause (ii) below), unaudited consolidated financial
statements of the Company and its consolidated Subsidiaries, including therein
(i) a consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such fiscal quarter, (ii) the related consolidated
statements of income and retained earnings of the Company and its consolidated
Subsidiaries, and (iii) the related consolidated statement of changes in cash
flows of the Company and its consolidated Subsidiaries all for the period from
the beginning of such fiscal quarter to the end of such fiscal quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the corresponding figures for the like period of
the preceding fiscal year; all in reasonable detail, prepared in accordance with
GAAP applied on a basis consistently maintained throughout the period involved
and with prior periods and accompanied by a certificate of a Responsible Officer
of the Company stating that the financial statements fairly present the
financial condition of the Company and its consolidated Subsidiaries as of the
date and for the periods covered thereby (subject to normal year-end audit
adjustments) (it being understood and agreed that (i) delivery of the Company’s
report on Form 10-Q as filed with the Securities and Exchange Commission shall
satisfy the provisions of this subsection and (ii) in no event shall the Company
deliver to the Lenders any such financial statements later than five days after
the date such financial statements are required to be filed with the Securities
and Exchange Commission under the then current rules of the Securities and
Exchange Commission).
 
 
47

--------------------------------------------------------------------------------

 
The Administrative Agent and each Lender is authorized to show or deliver a copy
of any financial statement or any other information relating to the business,
operations or financial condition of the Company and its Subsidiaries which may
be furnished to any Lender or come to its attention pursuant to this Agreement
or otherwise, to any regulatory body or agency having jurisdiction over such
Lender.
 
5.2 Certificates; Other Information.  Furnish to each Lender:
 
(a) concurrently with the delivery of the financial statements referred to in
subsection 5.1(a), a certificate of the Company’s independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary for certifying such financial statements no knowledge was
obtained of any Default or Event of Default, except as specifically indicated;
 
(b) concurrently with the delivery of the financial statements referred to in
subsections 5.1(a) and 5.1(b), a certificate of a Responsible Officer of the
Company (each a “Compliance Certificate”) showing in detail the calculations
demonstrating compliance with the financial covenants set forth in Section 6.1,
together with a certificate of a Responsible Officer of the Company stating
that, to the best of his or her knowledge, each of the Borrowers during such
period has kept, observed, performed and fulfilled each and every covenant and
condition contained in this Agreement and in the Notes and the other Loan
Documents to which it is a party and that such officer has obtained no knowledge
of any Default or Event of Default except as specifically indicated; if the
Compliance Certificate shall indicate that such officer has obtained knowledge
of a Default or Event of Default, such Compliance Certificate shall state what
efforts the Borrowers are making to cure such Default or Event of Default;
 
(c) concurrently with the delivery of the annual or quarterly financial
statements referred to in subsections 5.1(a) and 5.1(b), sufficient financial
information to permit the Lenders to calculate Adjusted EBITDA and Modified
EBITDA;
 
(d) upon the request of the Administrative Agent, which request shall be at the
direction of the Required Lenders, promptly upon their becoming available to a
Borrower, any reports, including management letters, submitted to a Borrower by
its independent accountants in connection with any annual, interim or special
audit;
 
(e) promptly following the execution thereof, a copy of any acquisition
agreement executed by a Borrower or Subsidiary thereof in respect of a proposed
acquisition for which the proposed aggregate consideration paid (including
payments under any non-compete arrangements and assumption of debt) is
$40,000,000 or more;
 
 
48

--------------------------------------------------------------------------------

 
(f) promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request; and
 
(g) Promptly, copies of any material notices to or from the landlord or the
Borrowers under or in connection with the Lease, including any notices of
default sent thereunder.
 
5.3 Payment of Obligations.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature (including but not limited to all taxes,
assessments and governmental charges and levies upon them or upon any of their
respective income, profits or property prior to the date on which penalties
attach thereto), except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the Company or
its Subsidiaries, as the case may be.
 
5.4 Maintenance of Existence.  Except as otherwise permitted in Section 6.3,
preserve, renew and keep in full force and effect its corporate existence and
take all reasonable action to maintain all rights, privileges and franchises
necessary in the normal conduct of its business; and comply with all Contractual
Obligations and Requirements of Law, except to the extent that failure to comply
therewith could not in the aggregate reasonably be expected to have a Material
Adverse Effect.
 
5.5 Maintenance of Insurance; Property.
 
(a) Insure its properties and assets (including without limitation, the tangible
Collateral) against loss or damage by fire and such other insurable hazards as
such assets are commonly insured (including fire, extended coverage, property
damage, worker’s compensation, public liability and business interruption
insurance) and against other risks in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self insurance to the extent customary, and pay all premiums on the policies for
such insurance when and as they become due and do all other things necessary to
maintain such policies in full force and effect. The Borrowers shall, upon
request by the Administrative Agent or the Required Lenders, furnish or cause to
be furnished to the Administrative Agent full information as to the insurance
carried.  The Administrative Agent shall be named as lender loss payee or
mortgagee, as its interest may appear, and/or additional insured with respect to
any such insurance providing coverage in respect of any Collateral, and each
provider of any such insurance shall agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the
Administrative Agent that (a) if such insurance be proposed to be canceled or
materially changed for any reason whatsoever, such insurer will promptly notify
the Administrative Agent and such cancellation or change shall not be effective
as to the Administrative Agent for thirty (30) days after receipt by the
Administrative Agent of such notice, unless the effect of such change is to
extend or increase coverage under the policy, (b) such policies shall provide
that no act or default of the Borrowers or any of their Subsidiaries or any
other Person shall affect the rights of the Administrative Agent or the Lenders
under such policy or policies, (c) the Administrative Agent and the Lenders will
have the right at their election to remedy any default in the payment of
premiums within thirty (30) days of notice from the insurer of such default (the
Administrative Agent agreeing with the Borrowers that it shall only exercise
such right upon at least three (3) Business Days’ notice to the Borrowers’
Representative, unless an Event of Default has occurred and is continuing); and
(d) loss payments in each instance will be payable to the Administrative Agent
as secured party, or otherwise as its or the Lenders’ interests may appear.  The
Administrative Agent, its officers, employees and authorized agents, are hereby
irrevocably appointed attorneys-in-fact of the Borrowers effective at any time
that an Event of Default has occurred and is continuing to endorse any draft or
check which may be payable to a Borrower, in order to collect the proceeds of
such insurance covering the collateral and distribute the same as the Required
Lenders may determine; provided that, if at the time of receipt of any such
proceeds no Event of Default has occurred and is continuing, such proceeds shall
be paid to the Borrowers to pay the costs of repairing, restoring or replacing
the assets lost, damaged or destroyed, if applicable, or otherwise used in the
business of the Borrowers.
 
 
49

--------------------------------------------------------------------------------

 
(b) Maintain in good repair, working order and condition (ordinary wear and tear
and casualty excepted) in accordance with the general practice of other
businesses of similar character and size, all of those properties useful or
necessary to its business, and, from time to time, each of the Company and its
Subsidiaries will make or cause to be made all appropriate repairs, renewals or
replacements thereof, in each case, except as would not, individually or in the
aggregate, have a Material Adverse Effect.
 
5.6 Inspection of Property; Books and Records; Discussions.  Keep proper books
of records and account in conformity with GAAP and all Requirements of Law; and
upon reasonable notice permit representatives of any Lender to visit and inspect
any of its properties, including without limitation, the Collateral, and examine
and make abstracts from any of its books and records during normal business
hours and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Company and its
Subsidiaries with officers and employees of the Company and its Subsidiaries and
with their independent certified public accountants.
 
5.7 Notices.  Promptly give notice to the Administrative Agent and each Lender
of:
 
(a) the occurrence of any Default or Event of Default;
 
(b) any (i) default or event of default under any Contractual Obligation of any
Borrower or any Subsidiary thereof or (ii) litigation, investigation or
proceeding which may exist at any time between any Borrower or any Subsidiary
thereof and any Governmental Authority, which in either case, if not cured or if
adversely determined, as the case may be, could have a Material Adverse Effect;
 
(c) any litigation or proceeding affecting any Borrower or any Subsidiary
thereof which, if adversely determined, could have a Material Adverse Effect, as
reasonably determined by the Company’s corporate counsel; and
 
(d) an event which has had or could reasonably be expected to have a Material
Adverse Effect.
 
 
50

--------------------------------------------------------------------------------

 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrowers and their Subsidiaries propose to take
with respect thereto.
 
5.8 Environmental Laws.
(a) Comply with, and require compliance by all tenants and all subtenants, if
any, with, all Environmental Laws and obtain and comply with and maintain, and
require that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, registrations or permits required by Environmental
Laws, except in each case to the extent that failure to so comply or obtain or
maintain such documents could not reasonably be expected to have a Material
Adverse Effect;
 
(b) Comply with all lawful and binding orders and directives of all Governmental
Authorities respecting Environmental Laws, except to the extent the failure to
so comply could not reasonably be expected to have a Material Adverse Effect;
and
 
(c) Defend, indemnify and hold harmless each of the Administrative Agent and the
Lenders, and their respective employees, agents, officers, directors, successors
and assigns from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to any
violation of or noncompliance with or liability under any Environmental Laws, or
any orders, requirements or demands of Governmental Authorities related thereto
which in each case relate to or arise in connection with any Borrower or any of
their Subsidiaries, any Property or any activities relating to any other
property or business of a Borrower or its Subsidiaries or the enforcement of any
rights provided herein or in the other Loan Documents, including, without
limitation, attorneys’ and consultants’ fees, response costs, investigation and
laboratory fees, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
any of the foregoing enumerated parties.  This indemnity shall continue in full
force and effect regardless of the termination of this Agreement and the payment
of the Notes.
 
5.9 Notice and Joinder of New Subsidiaries.  Notify the Administrative Agent as
soon as practicable of its ownership of any Subsidiary that is not a Borrower
(other than a Foreign Subsidiary) in which the aggregate amount of loans and
investments made by the Borrowers in such Subsidiary, or the assets of which,
exceeds $5,000,000 (a “New Material Domestic Subsidiary”), and cause such New
Material Domestic Subsidiary to execute and deliver to the Administrative Agent
within sixty (60) days after the date such New Material Domestic Subsidiary is
acquired or otherwise exceeds the $5,000,000 threshold set forth above, a
Joinder and Assumption Agreement pursuant to which it shall, among other things,
become a Borrower hereunder; provided that a Securitization Subsidiary shall not
be required to execute and deliver a Joinder and Assumption Agreement.
 
5.10 Use of Proceeds.  Use the proceeds of the Loans solely to (i) construct
improvements, or pay for improvements, to the Office Property, (ii) pay
capitalized fees and expenses incurred in connection with such
construction,  (iii) acquire tangible property to be used at or in connection
with the Office Property and (iv) to purchase the Office Property pursuant to
the Lease.  The Borrowers shall not use the proceeds of the Loans for working
capital or other general corporate purposes.
 
 
51

--------------------------------------------------------------------------------

 
5.11 Subsequent Credit Terms.  Notify the Administrative Agent in writing prior
to entering into any new credit arrangement or any amendment or modification of
any existing credit arrangement, in each case providing debt financing of
$5,000,000 or more, pursuant to which any of the Borrowers agrees to (a)
financial covenants, (b) other than with respect to Capital Leases or purchase
money financing, limitations on liens or (c) limitations on incurring debt,
which in any such case are less favorable in any material respect to any of the
Borrowers than those contained in this Agreement (any such less favorable
provisions, the “New Provisions”).  Effective upon any Borrower’s entry into any
such agreement, amendment or modification, this Agreement, at the option of the
Required Lenders in their sole discretion, shall be and shall be deemed to be
immediately amended to add the New Provisions (until such agreement is
terminated and all amounts owing thereunder are repaid, at which point the New
Provisions shall no longer be effective); provided, however, that the foregoing
shall not be applicable to or be deemed to affect any provision of this
Agreement if any such agreement, amendment or modification is more favorable to
such Borrower.  Each of the Borrowers hereby agrees promptly to execute and
deliver any and all such documents and instruments and to take all such further
actions as the Administrative Agent may, in its sole discretion, deem necessary
or appropriate to effectuate the provisions of this Section 5.11.
 
5.12 [Intentionally Omitted].
 
5.13 Anti-Terrorism Laws.  The Borrowers and their respective Subsidiaries,
Affiliates and agents shall not (a) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making of or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person; (b) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224; or (c) engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in Executive Order No. 13224 or the USA
Patriot Act.  The Borrowers shall deliver to the Lenders any certification or
other evidence reasonably requested from time to time by any Lender, confirming
the Borrowers’ compliance with this Section 5.13.
 
5.14 Books and Records.  Maintain books and records of account in accordance
with GAAP.
 
5.15 ERISA.  Furnish to the Administrative Agent (a) promptly and in any event
within 30 days after it has knowledge that any Borrower, any Subsidiary or any
Commonly Controlled Entity has incurred Withdrawal Liability, or that any
Multiemployer Plan is in Reorganization or that any Reportable Event or Foreign
Benefit Event has occurred with respect to any Plan or Foreign Pension Plan or
that PBGC has instituted or will institute proceedings under Title IV of ERISA
to terminate any Plan or to appoint a trustee to administer any Plan, a
statement setting forth the amount of such Withdrawal Liability, the details of
the Reorganization, Reportable Event, Foreign Benefit Event or termination or
appointment proceedings and the action which it (or the Multiemployer Plan
sponsor or Plan sponsor if other than a Borrower) proposes to take with respect
thereto, together with a copy of any notice of Withdrawal Liability or
Reorganization given to any Borrower, any Subsidiary or Commonly Controlled
Entity and a copy of the notice of such Reportable Event given to PBGC or a copy
of the notice of such Foreign Benefit Event, in each case, if a copy of such
notice is reasonably available to a Borrower, any of its Subsidiaries or
Commonly Controlled Entity, (b) promptly after receipt thereof, a copy of any
notice (i) any Borrower, any Subsidiary or any Commonly Controlled Entity or the
sponsor of any Plan receives from PBGC, the Internal Revenue Service or the
Department of Labor which sets forth or proposes any negative action or
determination with respect to such Plan and (ii) any Borrower, any Subsidiary or
any Commonly Controlled Entity or the sponsor of any Foreign Pension Plan
receives from any Government Authority regulating such Foreign Pension Plan
which sets forth or proposes any action or determination with respect to such
Foreign Pension Plan, (c) promptly, and in any event within fifteen (15) days
after receipt thereof, a copy of any Adjusted Funding Target Attainment
Percentage certification by a Plan actuary if such certification reflects an
Adjusted Funding Target Attainment Percentage of less than 80%, and (d) promptly
and in any event within fifteen (15) days of the date on which such
certification should have been received, a notice of the failure to receive an
actuarial certification of the Adjusted Funding Target Attainment
Percentage.  The Borrowers will promptly notify the Administrative Agent of any
excise taxes in excess of $5,000,000 in the aggregate which have been assessed
against any Borrower, any Subsidiary or any Commonly Controlled Entity by (x)
the Internal Revenue Service with respect to any Plan or Multiemployer Plan or
(y) the applicable Government Authority regulating any Foreign Pension
Plan.  Within the time required for notice to the PBGC under Section 303(k)(4)
of ERISA or 430(k)(4)(A) of the Code, the Borrowers will notify the
Administrative Agent of any Lien of which any Borrower has knowledge arising
under Section 303(k) of ERISA or 430(k) of the Code in favor of any Plan.  The
Borrowers will promptly notify the Administrative Agent of the following events,
and in any event within 30 days after any Borrower knows or has reason to know
thereof: (i) a failure to make any required contribution in excess of $5,000,000
in the aggregate to any Plan or Foreign Pension Plan, any Lien in favor of PBGC,
a Plan or a Foreign Pension Plan, or any withdrawal from, or the termination,
Reorganization or Insolvency of any Multiemployer Plan or (ii) an assessment of
liability under the Coal Industry Retiree Health Benefit Act of 1992.
 
 
52

--------------------------------------------------------------------------------

 
         5.16 Office Property.  On or before the Conversion Date, the Company
shall acquire one hundred percent of the fee simple title to the Office Property
pursuant to the purchase option in the Lease.  Simultaneously with acquiring fee
simple title to the Office Property, the Company shall execute and deliver to
the Administrative Agent the Mortgage duly executed and delivered by such
Borrower(s) and in recordable form covering the Office Property pursuant to
which the Administrative Agent shall have a perfected first priority mortgage
Lien on the Office Property (subject only to Permitted Liens that are referred
to in the Schedule to the Mortgage and/or the title policy referred to below)
for the benefit of the Lenders.  In connection therewith, the Borrowers shall
deliver to the Administrative Agent on or before the date specified above the
following:
 
             (a) a flood insurance policy in the amount reasonably required by
the Administrative Agent, but in no event less than the amount sufficient to
meet the requirements of applicable Law and the Flood Disaster Protection Act of
1973, or evidence satisfactory to the Administrative Agent that the Office
Property is not located in a flood hazard area;
 
             (b) an update to the Phase I environmental assessment referred to
in Section 4.1(b) addressed to the Administrative Agent (or subject to a
reliance letter satisfactory to the Administrative Agent), made within one
hundred and eighty (180) days prior to the date that the Company acquired fee
simple title to the Office Property, in form and substance reasonably acceptable
to the Administrative Agent;
 
             (c) a fully paid mortgagee title insurance policy for the Office
Property (or a binding commitment to issue a title insurance policy, marked to
the Administrative Agent’s satisfaction to evidence the form of such policies to
be delivered with respect to the Mortgage), on ALTA Form 2006 Form (or such
other form as shall be reasonably acceptable to the Administrative Agent),
issued by a title insurance company reasonably acceptable to the Administrative
Agent, together with such endorsements requested by the Administrative Agent, in
an amount equal to not less than the Total Exposure of the Lenders on the
Conversion Date, insuring the Mortgage as a valid first priority Lien on the
Office Property and all appurtenant easements, with no exceptions which the
Administrative Agent shall not have approved in the exercise of its reasonable
discretion; and
 
             (d) such other documents as the Administrative Agent shall
reasonably request, including an opinion of counsel in a form reasonably
acceptable to the Administrative Agent.
 
 
53

--------------------------------------------------------------------------------

 
        5.17 Reliance Letter.  The Borrowers shall use commercially reasonable
efforts to deliver to the Administrative Agent within thirty (30) days of the
Closing Date a reliance letter addressed to the Administrative Agent for the
benefit of all the Lenders in form and substance reasonably acceptable to the
Administrative Agent regarding the Phase I environmental assessment of the
Office Property delivered to the Administrative Agent on the Closing Date.
 
SECTION 6.   NEGATIVE COVENANTS
 
Each of the Borrowers hereby agrees that, so long as the Commitments remain in
effect, any Note remains outstanding and unpaid, or any other amount is owing to
any Lender or Administrative Agent hereunder, such Borrower shall not and shall
not permit any of its Subsidiaries to, directly or indirectly:
 
6.1 Financial Condition Covenants.
 
(a) Total Leverage Ratio.   As of the last day of any fiscal quarter of the
Company, permit the Total Leverage Ratio to be greater than 3.50 to 1.0.
 
(b) Interest Coverage Ratio.  As of the last day of any fiscal quarter of the
Company, permit the Interest Coverage Ratio for the period of four consecutive
fiscal quarters ending on such date to be less than 2.50 to 1.
 
(c) Priority Debt.  Permit at any time Priority Debt to exceed 25% of
Consolidated Capitalization.
 
6.2 Limitation on Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for Permitted Liens.
 
 
54

--------------------------------------------------------------------------------

 
6.3 Limitations on Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets, except that:
 
(a) any Subsidiary of the Company may be merged or consolidated with or into the
Company (provided that the Company shall be the continuing or surviving
corporation) or with or into any Borrower (provided that (i) such Borrower shall
be the continuing or surviving corporation or such surviving or continuing
corporation becomes a Borrower hereunder and (ii) no Borrower may merge into a
Foreign Subsidiary unless such Borrower shall be the continuing or surviving
corporation); and
 
(b) any Subsidiary of the Company may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) (i) to a
Borrower, (ii) to any Subsidiary (other than a Foreign Subsidiary) not required
under Section 5.9 to be a Borrower hereunder both immediately before and after
such transaction, or (iii) as permitted by Section 6.4 of this Agreement; and
 
(c) subject to the terms of Section 5.9 hereof, any Subsidiary of the Company
that is not a Borrower may be merged or consolidated with any other Subsidiary
of the Company which is not a Borrower;
 
provided, that immediately after any such transaction referred to in paragraphs
(a), (b) and (c) above and after giving effect thereto, each of the Borrowers is
in compliance with this Agreement and no Default or Event of Default shall have
occurred and be continuing or result from such transaction.
 
6.4 Limitation on Sale of Assets.  Convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including, without
limitation, receivables and leasehold interests and Capital Stock or equity
interests in any Subsidiary that is or is required to be a Borrower hereunder),
whether now owned or hereafter acquired, except:
 
(a) any sale, transfer or lease of assets in the ordinary course of business,
which assets are no longer necessary or required in the conduct of the
Borrowers’ or their Subsidiaries’ business;
 
(b) transactions involving the sale or lease of inventory in the ordinary course
of business;
 
(c) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection in
the ordinary course of business of such accounts receivable;
 
(d) as permitted by Section 6.3;
 
(e) in addition to the above subsections 6.4(a) through 6.4(d), conveyances,
sales, leases, assignments, transfers or other dispositions of assets of the
Borrowers or any Subsidiary thereof; provided, that the aggregate amount of such
conveyances, sales, leases, assignments, transfers and other dispositions,
determined in accordance with GAAP, in any fiscal year of the Company does not
exceed ten percent (10%) of the Company’s consolidated total assets as of the
beginning of such fiscal year, and provided, further, that such conveyances,
sales, leases, assignments, transfers or other dispositions are for
consideration which the officers or Board of Directors of the applicable
Borrower or Subsidiary deems to be fair and reasonable; and
 
 
55

--------------------------------------------------------------------------------

 
(f) in connection with a Permitted Securitization Facility.
 
Notwithstanding the foregoing, the Company may not convey, sell, lease, assign,
transfer or otherwise dispose of the Office Property to any Person; provided,
however, that the Company shall have the right to transfer the entire Office
Property to another Borrower (a “Permitted Transferee”), upon the following
terms and conditions:  (I) no Event of Default then exists nor will an Event of
Default occur as a result of such transfer and the Administrative Agent shall
continue to have a first priority Lien on the Office Property after such
transfer occurs (subject only to Permitted Liens that are referred to in the
Schedule to the Mortgage and/or the title policy referred to in Section 5.16);
(II) the Company shall have delivered written notice to Agent of the terms of
such prospective transfer not less than sixty (60) days before the date on which
such transfer is scheduled to close (or such shorter period as shall be agreed
to by the Administrative Agent in its sole discretion) and, concurrently
therewith, all such information concerning the Permitted Transferee as the
Administrative Agent shall reasonably require; (III) the Company shall have paid
to the Administrative Agent, concurrently with the closing of such prospective
transfer, all out-of-pocket costs and expenses, including reasonable attorneys’
fees and recording and title fees and costs, incurred by the Administrative
Agent in connection therewith; (IV) the Permitted Transferee shall assume all of
the obligations and liabilities as the “Mortgagor” under the Mortgage as and
when the same are due and, prior to or concurrently with the closing of such
transfer, such Permitted Transferee shall execute, without any cost or expense
to the Administrative Agent, such documents and agreements as the Administrative
Agent shall reasonably require to evidence and effectuate such assumption
(including, but not limited to, any amendment to the Mortgage to memorialize
such transfer); (V) the Company and the Permitted Transferee, without any cost
to Agent, shall furnish any information requested by the Administrative Agent
for the preparation of, and shall authorize the Administrative Agent to file,
any new financing statements and financing statement amendments and other
documents requested by the Administrative Agent, and shall execute any
additional documents reasonably requested by the Administrative Agent; (VI) the
Company shall have delivered to the Administrative Agent, without any cost or
expense to Agent, such endorsements to the Administrative Agent’s title
insurance policy insuring that fee simple title to the Property is vested in the
Permitted Transferee and such other title endorsements as the Administrative
Agent may deem reasonably necessary or desirable as a result of such transfer,
all in form and substance satisfactory to the Administrative Agent; and (VII)
the Permitted Transferee shall have furnished to the Administrative Agent all
appropriate documents evidencing Transferee’s organization and good standing,
and the qualification of the signers to execute any documents required by the
Administrative Agent in connection with the assumption of the Mortgage; and
(VIII) the Permitted Transferee shall furnish to the Administrative Agent an
opinion of counsel satisfactory to the Administrative Agent in its reasonable
judgment with respect to such matters as the Administrative Agent may reasonably
request regarding the Permitted Transferee and the assumption of the Mortgage.
 
 
56

--------------------------------------------------------------------------------

 
6.5 Limitation on Distributions and Investments.  At any time make (or incur any
liability to make) or pay any Distribution (whether in cash or property or
obligations of a Borrower or any Subsidiary thereof) in respect of the Borrowers
or any Subsidiary thereof (other than a Distribution payable to the Company or
from a Subsidiary to another Subsidiary), unless as of the declaration date
after giving effect to the declaring, paying or making of any such Distribution,
(a) no Default or Event of Default shall have occurred and be continuing or
would exist on a pro forma basis (i.e., after giving effect to such Distribution
as if such Distribution and any Indebtedness borrowed in connection therewith
had been made on the last day of the immediately preceding fiscal quarter for
which financial statements have been delivered to the Lenders), and (b) the
Total Leverage Ratio as of the end of the most recent fiscal quarter for which
financial statements have been delivered to the Lenders shall not exceed 3.25 to
1.00 on a pro forma basis (i.e., using as (i) the numerator for such calculation
Total Debt on the date of and after giving effect to such Distribution and any
Indebtedness borrowed in connection therewith and (ii) the denominator Modified
EBITDA for the four consecutive fiscal quarters ending on the last day of the
immediately preceding fiscal quarter for which the Lenders have received
financial statements under subsection 5.1(a) or (b)).
 
6.6 Transactions with Affiliates.  Except as expressly permitted in this
Agreement or between the Company and any Subsidiary or between Subsidiaries,
directly or indirectly enter into any transaction or arrangement whatsoever
(including without limitation any purchase, sale, lease or exchange of property
or the rendering of any service) or make any payment to or otherwise deal with
any Affiliate, except, as to all of the foregoing in the ordinary course of and
pursuant to the reasonable requirements of such Borrower’s and its Subsidiaries’
business and upon fair and reasonable terms no less favorable to such Borrower
or such Subsidiary, as the case may be, than would be obtained in a comparable
arm’s length transaction with a Person not an Affiliate.
 
6.7 Limitation on Acquisitions. Purchase, lease or otherwise acquire (in a
single transaction or a series of related transactions) all or any substantial
amount of the property or assets (including, without limitation, Capital Stock)
of any Person except for Permitted Acquisitions.
 
6.8 Fiscal Year.  Permit the fiscal year of any Borrower to end on a day other
than December 31.
 
6.9 Limitation on Conduct of Business.  Permit the general nature of the
business of the Borrowers and their Subsidiaries, taken as a whole, to be
substantially changed from the general nature of the businesses in which the
Borrowers and their Subsidiaries are engaged on the date of this Agreement.
 
6.10 Prepayments, Redemptions and Repurchases of Subordinated Debt.  Prepay,
redeem or repurchase any Subordinated Debt, unless on the date of such
prepayment, redemption or repurchase (a) the Total Leverage Ratio as of the last
day of the immediately preceding fiscal quarter for which the Lenders have
received financial statements under subsection 5.1(a) or (b) hereof is less than
or equal to 3.25 to 1.00 and (b) no Default or Event of Default shall exist.
 
 
57

--------------------------------------------------------------------------------

 
6.11 Non-Operating Subsidiary. Permit (a) either of West Pharmaceutical Services
Canovanas, Inc. or West Pharmaceutical Services Vega Alta, Inc. to engage in any
business of any nature or (b) the fair market value of the assets of either West
Pharmaceutical Services Canovanas, Inc. or West Pharmaceutical Services Vega
Alta, Inc. to exceed $50,000.
 
6.12 Note Purchase Agreement Guarantors.  At any time, permit any Subsidiary
which, at such time, is directly or indirectly liable (as a co-obligor,
guarantor or otherwise) for any Indebtedness owed under a Note Purchase
Agreement or whose assets are subject to a Lien to secure obligations owed under
a Note Purchase Agreement to not be a Borrower hereunder, other than West
Pharmaceutical Services Canovanas, Inc., West Pharmaceutical Services Vega Alta,
Inc. and any Foreign Subsidiary.
 
SECTION 7.   EVENTS OF DEFAULT
 
7.1 Events of Default.  If any of the following events shall occur and be
continuing:
 
(a) A Borrower (i) shall fail to pay when due any principal on any Note when
due, or (ii) shall fail to pay any other amount payable hereunder or thereunder
(including without limitation any fees) within five (5) Business Days after the
date due in accordance with the terms thereof or hereof; or
 
(b) Any representation or warranty made or deemed made by a Borrower herein or
in any other Loan Document or which is contained in any certificate or financial
statement furnished at any time under or in connection with this Agreement shall
prove to have been incorrect or misleading in any material respect on or as of
the date made or deemed made; or
 
(c) A Borrower shall default in the observance or performance of any agreement
contained in Section 6 of this Agreement; or
 
(d) A Borrower shall default in the observance or performance of any other
agreement contained in this Agreement (other than as provided in subsections (a)
through (c) above) or any other Loan Document, and such default shall continue
unremedied (if it is capable of being remedied in such period) for a period of
thirty (30) days with respect to Sections 5.3, 5.4 or 5.8 of this Agreement and
five (5) Business Days with respect to all other applicable provisions; or
 
(e) A Borrower or any Subsidiary thereof shall (i) default in the payment of any
principal of or interest on or any other amount payable on any Indebtedness
(other than the Notes) or in the payment of any Guaranty Obligation, beyond the
period of grace (not to exceed 30 days), if any, provided in the instrument or
agreement under which such Indebtedness or Guaranty Obligation was created and
the aggregate amount of such Indebtedness and/or Guaranty Obligations in respect
of which such default or defaults shall have occurred is at least $10,000,000;
or (ii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or Guaranty Obligation or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Guaranty Obligation (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due and payable prior to its stated maturity or such
Guaranty Obligation to become payable; or
 
 
58

--------------------------------------------------------------------------------

 
(f) (i)  A Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its assets, or a Borrower or any of
its Subsidiaries shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against a Borrower or any of its
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against a
Borrower or any of its Subsidiaries any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged,
satisfied, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) a Borrower or any of its Subsidiaries shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) a Borrower
or any of its Subsidiaries shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they generally become due;
or (vi) a Borrower or any Subsidiary makes an assignment for the benefit of its
creditors or a composition with its creditors; or
 
(g) One or more judgments or decrees shall be entered against a Borrower or any
of its Subsidiaries involving in the aggregate a liability (excluding any such
judgments or orders which are fully covered by insurance, subject to any
customary deductible, and under which the applicable insurance carrier has
acknowledged such full coverage in writing) of $10,000,000 or more and all such
judgments or decrees shall not have been vacated, discharged, settled, satisfied
or paid, or stayed or bonded pending appeal, within 30 days from the entry
thereof; or
 
(h) Any Change of Control shall occur; or
 
(i) Without limiting the covenants and representations made herein relating
ERISA matters (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any Unpaid Minimum Required Contribution, whether or not waived, shall
exist with respect to any Plan and the Borrowers or any of their Commonly
Controlled Entities fails to correct such Unpaid Minimum Required Contribution
prior to the end of the correction period or any Lien in favor of the PBGC or a
Plan shall arise on the assets of the Company or any Commonly Controlled Entity,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
institution of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) the Company or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Required Lenders is
likely to, incur any liability in connection with a withdrawal from, or the
Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other event or
condition shall occur or exist in regard to a Plan; and in each case in clauses
(i) through (vi) above, such event or condition, together with all other such
events or conditions, if any, could reasonably be expected to have a Material
Adverse Effect; or
 
 
59

--------------------------------------------------------------------------------

 
(j) the Company shall cease to own, directly or indirectly, one hundred percent
(100%) of the legal and beneficial ownership of each other Borrower except for
directors qualifying shares or pursuant to a transaction permitted under Section
6.3 or Section 6.4; or
 
(k) an Event of Default shall occur under the Existing Credit Agreement;
 
(l) Any Loan Document shall cease to be legal, valid and binding agreements
enforceable against any Borrower executing the same in accordance with the terms
thereof or shall in any way be terminated (except in accordance with its terms)
or become or be declared ineffective or inoperative or shall in any way be
challenged and thereby deprive or deny the Lenders and/or the Administrative
Agent of the intended benefits thereof or they shall thereby cease substantially
to have the rights, titles, interests, remedies, powers or privileges intended
to be created thereby; or
 
(m) A Foreign Benefit Event shall occur.
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to a Borrower,
automatically the Commitments shall immediately terminate, and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement, the Notes and the other Loan Documents shall automatically and
immediately become due and payable and (B) if such event is any other Event of
Default, with the consent of the Required Lenders, the Administrative Agent may,
or upon the written request of the Required Lenders, the Administrative Agent
shall, (i) by notice to the Company declare the Commitments to be terminated
forthwith, whereupon the Commitments, and the obligations of the Lenders to make
Loans shall immediately terminate; and (ii) by notice of default to the Company,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement, the Notes and the other Loan Documents to be
due and payable forthwith, whereupon the same shall immediately become due and
payable.  Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly
waived.  In addition to all of the rights and remedies contained in this
Agreement or in any of the other Loan Documents, the Administrative Agent shall
have all of the rights and remedies under applicable Law, all of which rights
and remedies shall be cumulative and non-exclusive, to the extent permitted by
Law.  The Administrative Agent may exercise all post-default rights granted to
it and the Lenders under the Loan Documents and applicable Law.
 
 
60

--------------------------------------------------------------------------------

 
SECTION 8.    THE ADMINISTRATIVE AGENT
 
8.1 Appointment.  Each Lender hereby irrevocably designates and appoints PNC
Bank, National Association as the Administrative Agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes PNC Bank, National Association, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Agreement
and the other Loan Documents and to exercise such powers and perform such duties
as are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
elsewhere in this Agreement and the other Loan Documents, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein or therein, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement and the other Loan Documents or
otherwise exist against the Administrative Agent.  PNC Bank, National
Association agrees to act as the Administrative Agent on behalf of the Lenders
to the extent provided in this Agreement and the other Loan Documents.
 
8.2 Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to engage and pay for the advice and
services of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible to the Lenders for the negligence
or misconduct of any agents or attorneys in-fact selected by it with reasonable
care.
 
8.3 Exculpatory Provisions.  Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or the other Loan Documents
(except for its or such Person’s own gross negligence or willful misconduct) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by a Borrower or any officer
thereof contained in this Agreement, the other Loan Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement, the Notes or the other Loan Documents or for
any failure of the Borrowers (or any of them) to perform their obligations
hereunder or thereunder.  The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or the other Loan Documents, or to inspect the properties, books or
records of the Borrowers (or any of them).
 
 
61

--------------------------------------------------------------------------------

 
8.4 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any Note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to one or
more of the Borrowers), independent accountants and other experts selected by
the Administrative Agent.  The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or the other Loan
Documents unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement, the Notes or the
other Loan Documents in accordance with a request of the Required Lenders (or
such other percentage of Lenders as shall be required hereunder), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Notes.
 
8.5 Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless it has received notice from a Lender or a Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”.  In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give notice thereof
to the Lenders.  The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or such other percentage of Lenders as shall be required hereunder);
provided, that unless and until the Administrative Agent shall have received
such directions, it may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.
 
8.6 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of the Borrowers, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrowers and made its own decision to
make its Loans hereunder and enter into this Agreement and each other Loan
Document to which it is a party.  Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Borrowers.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrowers which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.
 
 
62

--------------------------------------------------------------------------------

 
8.7 Indemnification.  The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by the Borrowers and without
limiting the obligation, if any, of the Borrowers to do so) ratably according to
their respective Commitment Percentages, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Notes)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of this Agreement, the other Loan Documents, or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent under or in connection with any of the foregoing;
provided, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct.  The agreements in this Section 8.7 shall
survive the payment of the Notes and all other amounts payable hereunder.
 
8.8 Administrative Agent in Its Individual Capacity.  Each of the Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrowers (or any of them) as though the
Administrative Agent was not Administrative Agent hereunder.  With respect to
its Loans made or renewed by it and any Note issued to it, the Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.
 
8.9 Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrowers.  If
the Administrative Agent shall resign as Administrative Agent under this
Agreement, then the Required Lenders shall appoint from among the Lenders a
successor administrative agent for the Lenders, which appointment shall be
subject to the approval of the Borrowers (which approval shall not be
unreasonably withheld and shall not be required if there shall then exist a
Default or Event of Default).  If no successor administrative agent shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 60 days after the retiring Administrative Agent’s giving of
notice of resignation then the retiring Administrative Agent may, on behalf of
the Lenders, appoint an interim successor administrative agent.  Any interim
successor administrative agent appointed under the preceding sentence may be
replaced at any time by a successor administrative agent designated by the
Required Lenders and subject to the approval of the Borrowers (which approval
shall not be unreasonably withheld and shall not be required if there shall then
exist a Default or Event of Default).  Any such successor administrative agent
shall succeed to the rights, powers and duties of the Administrative Agent, and
the term “Administrative Agent” shall mean such successor administrative agent
effective upon its appointment, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Notes.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 8.9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Agreement.
 
 
63

--------------------------------------------------------------------------------

 
8.10 No Reliance on Administrative Agent’s Customer Identification
Program.  Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Company, any of its Subsidiaries, their Affiliates or their agents, the Loan
Documents or the transactions hereunder or contemplated hereby: (1) any identity
verification procedures, (2) any recordkeeping, (3) comparisons with government
lists, (4) customer notices or (5) other procedures required under the CIP
Regulations or such other Laws.
 
8.11 USA Patriot Act.  Each Lender or assignee or participant of a Lender that
is not incorporated under the Laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (a) an affiliate of a depository institution or foreign Lender that
maintains a physical presence in the United States or foreign country, and
(b) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Administrative
Agent the certification, or, if applicable, recertification, certifying that
such Lender is not a “shell” and certifying to other matters as required by
Section 313 of the USA Patriot Act and the applicable regulations: (1) within 10
days after the Closing Date, and (2) at such other times as are required under
the USA Patriot Act.
 
8.12 Beneficiaries.  Except as expressly provided herein, the provisions of this
Section 8 are solely for the benefit of the Administrative Agent and the
Lenders, and the Borrowers shall not have any rights to rely on or enforce any
of the provisions hereof.  In performing its functions and duties under this
Agreement and the other Loan Documents, the Administrative Agent shall act
solely as administrative agent of the Lenders and does not assume and shall not
be deemed to have assumed any obligation toward or relationship of agency or
trust with or for the Borrowers.
 
8.13 Release of Liens.Upon the sale or other transfer of assets in accordance
with Section 6.4 (other than any real property Collateral, including the Office
Property), and so long as it is not aware that any Default or Event of Default
shall then exist, the Administrative Agent will take such action as may be
necessary to evidence the release of the Administrative Agent’s Liens, if any,
on such assets, including delivering to the Borrowers’ Representative, at the
cost of the Borrower, appropriate collateral releases.
 
 
64

--------------------------------------------------------------------------------

 
SECTION 9.    MISCELLANEOUS
 
9.1 Amendments and Waivers.  Neither this Agreement, any Note any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section.  With the
written consent of the Required Lenders, the Administrative Agent and the
Borrowers may, from time to time, enter into written amendments (including
letter amendments), supplements or modifications hereto and to the Notes and the
other Loan Documents for the purpose of adding any provisions to this Agreement,
the Notes or any other Loan Document or changing in any manner the rights of the
Lenders or of the Borrowers hereunder or thereunder or waiving, on such terms
and conditions as the Administrative Agent may specify in such instrument, any
of the requirements of this Agreement, the Notes or any other Loan Document or
any Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall directly or
indirectly (a) reduce the amount or extend the maturity of any Note, any Loan or
any installment thereof, or reduce the rate of interest (other than to waive
interest at the default rate under the second sentence of Section 2.10) or
extend the time of payment of interest thereon, or reduce any fee payable to any
Lender hereunder (other than fees to the Administrative Agent, which shall
require the consent of the Administrative Agent and the Borrowers to change) or
extend the period for payment thereof, or change the duration or the amount of
any Lender’s Commitment in each case without the consent of the Lender affected
thereby, (b) amend, modify or waive any provision of this Section, or reduce the
percentage specified in the definition of Required Lenders, or consent to the
assignment or transfer by the Borrowers of any of their rights and obligations
under this Agreement, the Notes and the other Loan Documents, or (except as
provided herein with respect to Defaulting Lenders) change a Lender’s right to
receive its pro-rata distribution of payments and proceeds, or release all or
substantially all of the Collateral securing the Loans, in each case without the
written consent of all the Lenders or (c) amend, modify or waive any provision
of Section 8 without the written consent of the then Administrative Agent.  Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrowers, the
Lenders, the Administrative Agent and all future holders of the Notes.  In the
case of any waiver, the Borrowers, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
outstanding Notes, and any Default or Event of Default waived shall be deemed to
be cured and not continuing; but no such waiver shall extend to any subsequent
or other Default or Event of Default, or impair any right consequent thereon.
 
9.2 Notices; Lending Offices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including
electronic transmission, facsimile transmission or posting on a secured Web
site), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when delivered by hand, or three days after being
deposited in the mail, postage prepaid, or, in the case of facsimile
transmission notice, when sent during normal business hours with electronic
confirmation or otherwise when received, or in the case of electronic
transmission, when received and in the case of posting on a secured Web site,
upon receipt of (a) notice of such posting and (b) rights to access such Web
site, addressed as follows in the case of the Borrowers and the Administrative
Agent, and as set forth in Schedule I in the case of the other parties hereto,
or to such other address as may be hereafter notified by the respective parties
hereto and any future holders of the Notes:
 
 
65

--------------------------------------------------------------------------------

 
The Borrowers                                                      c/o West
Pharmaceutical Services, Inc.
or any of them:                                                      101 Gordon
Drive
Lionville, PA 19341
Attention:  Michael A. Anderson
Facsimile:  610-594-3014


The Administrative Agent:                                 PNC Bank, National
Association
1600 Market Street
Philadelphia, PA 19103
Attention:  Denise D. Killen
Facsimile:  215-585-6987


With a copy to:                                                      PNC Bank,
National Association
500 First Avenue
                                                                               
Mailstop: P7-PFSC-04-I
Pittsburgh, PA 15219
Attention:  Wendy Kistler
Facsimile:   412-762-8672




provided that (a) any notice, request or demand to or upon the Administrative
Agent, or the Lenders pursuant to Sections 2.2, 2.4, 2.5, 2.14 and 2.15 shall
not be effective until received and (b) any notice of a Default or Event of
Default hereunder shall be sent by facsimile or nationally recognized overnight
courier.  Schedule I lists the Lending Offices of each Lender.  Each Lender may
change its Lending Office by written notice to the other parties hereto.


9.3 No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
 
9.4 Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement, the Notes and the other Loan Documents.
 
 
66

--------------------------------------------------------------------------------

 
9.5 Payment of Expenses and Taxes.  Each of the Borrowers jointly and severally
agrees (a) to pay or reimburse the Administrative Agent for all its
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, this Agreement, the Notes, the other Loan
Documents and any other documents executed and delivered in connection herewith,
and the consummation of the transactions contemplated hereby and thereby,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent, (b) to pay or reimburse the Administrative Agent
for all its out-of-pocket costs and expenses incurred in connection with any
amendment, supplement or modification to (or proposed amendment, supplement or
modification to) this Agreement, the Notes and the other Loan Documents and any
other documents executed and delivered in connection therewith, and the
administration of this Agreement, the other Loan Documents and the credit
facility provided herein (including in connection with the transactions referred
to in Section 9.17 hereof), including without limitation, the reasonable fees
and disbursements of counsel, (c) pay or reimburse the Administrative Agent and
each Lender for all its costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the Notes, the
other Loan Documents and any such other documents (including all such
out-of-pocket expenses incurred during any actual or attempted workout,
restructuring or negotiations in respect of the Loans or other Obligations),
including, without limitation, reasonable fees and disbursements of counsel to
the Administrative Agent and to the several Lenders, (d) to pay, indemnify, and
hold each Lender, the Administrative Agent, and each of their respective
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Persons and of such Person’s Affiliates (collectively, the
“Indemnitees”) harmless from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes, if any, which may be payable or determined to be payable
in connection with the execution and delivery of, or consummation of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the Notes, the
other Loan Documents and any such other documents, and (e) to pay, indemnify,
and hold each Indemnitee harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions (whether sounding
in contract, in tort or on any other ground), judgments, suits, costs, expenses
or disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of or in any other way
arising out of or relating to, this Agreement, the Notes, the other Loan
Documents or any such other documents contemplated by or referred to herein or
therein or any action taken by any Lender or the Administrative Agent with
respect to the foregoing including, without limitation, any of the foregoing
relating to the use of proceeds of the Loans or the violation of, noncompliance
with or liability under, any Environmental Laws applicable to the operations of
the Borrowers or their Subsidiaries (all the foregoing, collectively, the
“indemnified liabilities”), provided, that the Borrowers shall have no
obligation hereunder to the Administrative Agent or any Lender with respect to
indemnified liabilities arising from the gross negligence or willful misconduct
of such person.  To the fullest extent permitted by applicable law, no Borrower
shall assert, and each Borrower hereby waives, any claim against any indemnified
person, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.  The agreements
in this Section shall survive repayment of the Notes and all other amounts
payable hereunder.
 
9.6 Successors and Assigns.
 
(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party; and all covenants, promises and agreements by or on behalf of a
Borrower, the Administrative Agent or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.  The Borrowers may not assign or transfer any of their rights or
obligations under this Agreement or the other Loan Documents without the prior
written consent of each Lender.
 
 
67

--------------------------------------------------------------------------------

 
(b) Each Lender may, in accordance with applicable law, sell to any Lender or
Affiliate thereof and, with the consent of the Company (except when any Event of
Default exists) and the Administrative Agent  (which consents shall not be
unreasonably withheld or delayed, and provided that the Company shall be deemed
to have consented if it does not object in writing to the assignment within 10
Business Days after having received written notice thereof) to one or more
Lenders or other financial institutions (each, a “Purchasing Lender”) all or any
part of its interests, rights and obligations under this Agreement, the Notes
and the other Loan Documents (including all or a portion of its Commitment and
the Loans at the time owing to it and the Notes held by it); provided, however,
that (i) so long as no Event of Default has occurred and is continuing, such
assignment shall be in an amount not less than $5,000,000 (or such lesser amount
as the Administrative Agent and, so long as no Event of Default exists, the
Company shall agree in their sole discretion), (ii) the parties to each such
assignment shall execute and deliver to the Administrative Agent and the Company
for its acceptance (to the extent required) an Assignment and Assumption,
together with the Note subject to such assignment and a processing and
recordation fee of $3,500; provided that no fee shall be payable with respect to
any assignment by a Lender to an Affiliate thereof, and (iii) unless otherwise
agreed by the Administrative Agent and, so long as no Event of Default exists,
the Company in their sole discretion, such assignment shall be of all or a pro
rata portion of such assigning Lender’s Commitment and the Loans thereunder
(i.e. no Lender may sell a non-pro rata interest).  Upon acceptance and
recording pursuant to paragraph (e) of this Section 9.6, from and after the
effective date specified in each Assignment and Assumption, which effective date
shall be at least five Business Days after the execution thereof (or such
shorter period as the Company and the Administrative Agent may agree in their
sole discretion), (A) such Purchasing Lender shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement and
the other Loan Documents, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.16, 2.17, 2.18, 5.8(c) and
9.5 (to the extent that such Lender’s entitlement to such benefits arose out of
such Lender’s position as a Lender prior to the applicable assignment). To the
extent that an assignment of all or any portion of a Lender’s rights and
obligations pursuant to this Section 9.6 would, at the time of such assignment,
result in increased costs under Section 2.16 or 2.17 compared to those being
charged by the assigning Lender prior to such assignment, then the Borrowers
shall not be obligated to pay the Purchasing Lender such excess increased costs
(although the Borrowers shall be obligated to pay any other increased costs of
the type described above resulting from changes after the date of the
assignment).  Such Assignment and Assumption shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting amounts and percentages
held by the Lenders arising from the purchase by such Purchasing Lender of all
or a portion of the rights and obligations of such assigning Lender under this
Agreement, the Notes and the other Loan Documents.  Notwithstanding any
provision of this Section 9.6, the consent of the Company shall not be required
for any assignment which occurs at any time when an Event of Default shall have
occurred and be continuing.
 
 
68

--------------------------------------------------------------------------------

 
(c) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the Purchasing Lender thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby, free and clear of any adverse claim and
that its Commitment and the outstanding balances of its Loans, without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Assumption, (ii) except as set forth in (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the other Loan Documents, or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto, or the financial condition of the
Borrowers or any Subsidiary thereof or the performance or observance by the
Borrowers or any Subsidiary thereof of any of its or their obligations under
this Agreement or the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (iii) such Purchasing Lender represents
and warrants that it is legally authorized to enter into such Assignment and
Assumption; (iv) such Purchasing Lender confirms that it has received a copy of
this Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.1 and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Assumption; (v) such Purchasing Lender will
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents;
(vi) such Purchasing Lender appoints and authorizes the Administrative Agent to
take such action as administrative agent on its behalf and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such powers
as are reasonably incidental thereto; and (vii) such Purchasing Lender agrees
that it will perform in accordance with their terms all the obligations which by
the terms of this Agreement and the other Loan Documents are required to be
performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to Section 2.17
to deliver the forms prescribed by the Internal Revenue Service of the United
States certifying as to the Purchasing Lender’s exemption from United States
withholding taxes with respect to all payments to be made to the Purchasing
Lender under this Agreement.
 
(d) The Administrative Agent shall maintain at its offices a copy of each
Assignment and Assumption and the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time. Such information maintained by the
Administrative Agent shall be conclusive in the absence of manifest error and
the Borrowers, the Administrative Agent and the Lenders may treat each Person
whose name is recorded pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.
 
 
69

--------------------------------------------------------------------------------

 
(e) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and a Purchasing Lender (and in the case of a Purchasing
Lender that is not then a Lender or an Affiliate thereof, by the Company (to the
extent required above) and the Administrative Agent) together with the Note or
Notes subject to such assignment and the processing and recordation fee referred
to in paragraph (b) above, the Administrative Agent shall promptly (i) accept
such Assignment and Assumption, (ii) record the information contained therein
and (iii) give notice thereof to the Lenders.  Within five (5) Business Days
after receipt of notice, the Borrowers, at their own expense, shall execute and
deliver to the Administrative Agent, in exchange for the surrender of the
original Note (A) a new Note to the order of such Purchasing Lender in an amount
equal to the amount of the Commitment assumed and (B) if the assigning Lender
has retained a Commitment and/or Loans, a new Note to the order of such assignor
in the amount equal to the Commitment and/or Loans retained by it.  Such new
Note shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note; such new Note shall be dated the date of the
surrendered Note which it replaces and shall otherwise be in substantially the
form of Exhibit A-1.  Canceled Notes shall be returned to the Company.
 
(f) Each Lender may without the consent of the Company or the Administrative
Agent sell participations to one or more banks or other entities (each a
“Participant”) in all or any portion of any Loan owing to such Lender, any Note
held by such Lender, any Commitment of such Lender or any other interest of such
Lender hereunder and under the other Loan Documents, provided, however, that (i)
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes
under this Agreement and the other Loan Documents, (iv) the Borrowers, the
Lenders and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and the other Loan Documents, (v) in any proceeding under the
Bankruptcy Code such Lender shall be, to the extent permitted by law, the sole
representative with respect to the obligations held in the name of such Lender,
whether for its own account or for the account of any Participant, (vi) such
Lender shall retain the sole right to approve, without the consent of any
Participant, any amendment, modification or waiver of any provision of this
Agreement or the Note or Notes held by such Lender or any other Loan Document,
other than any such amendment, modification or waiver with respect to any Loan
or Commitment in which such Participant has an interest that forgives principal,
interest or fees or reduces the interest rate or fees payable with respect to
any such Loan or Commitment, postpones any date fixed for any regularly
scheduled payment of principal of, or interest or fees on, any such Loan or
releases any guarantor of such Loan or releases all or substantially all of the
Collateral.
 
(g) If amounts outstanding under this Agreement and the Notes are due or unpaid,
or shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set-off in respect of its participating interest in amounts owing under
this Agreement and any Note to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement or any Note, provided that in purchasing such participation such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 9.8.  The Borrowers also agree that each
Participant shall be entitled to the benefits of Sections 2.16, 2.17, 2.18,
5.8(c) and 9.5 with respect to its participation in the Commitments and the
Loans outstanding from time to time; provided, that no Participant shall be
entitled to receive any greater amount pursuant to such Sections than the
assigning Lender would have been entitled to receive in respect of the amount of
the participation transferred by such assigning Lender to such Participant had
no such transfer occurred.
 
 
70

--------------------------------------------------------------------------------

 
(h) If any Participant of a Lender is not created or organized under the laws of
the United States or any state thereof, the assigning Lender, concurrently with
the sale of a participating interest to such Participant, shall cause such
Participant (i) to represent to the assigning Lender (for the benefit of the
assigning Lender, the other Lenders, the Administrative Agent and the Borrowers)
that under applicable law and treaties no taxes will be required to be withheld
by the Administrative Agent, the Borrowers or the assigning Lender with respect
to any payments to be made to such Participant in respect of its participation
in the Loans and (ii) to agree (for the benefit of the assigning Lender, the
other Lenders, the Administrative Agent and the Borrowers) that it will deliver
the tax forms and other documents required to be delivered pursuant to
subsection 2.17(f) and comply from time to time with all applicable U.S. laws
and regulations with respect to withholding tax exemptions.
 
(i) Any Lender may at any time assign all or any portion of its rights under
this Agreement and the Notes issued to it to a Federal Reserve Bank; provided
that no such assignment shall release a Lender from any of its obligations
hereunder.
 
9.7 Disclosure of Information.  Unless otherwise consented to by the Company in
writing, each of the Lenders and the Administrative Agent agrees to use
reasonable precautions to keep confidential, in accordance with its customary
procedures for handling confidential information of the same nature and in
accordance with safe and sound banking practices, any non-public information
supplied to it by the Borrowers pursuant to this Agreement; provided that
nothing herein shall prevent any Lender from disclosing any such information (a)
to the Administrative Agent or any other Lender, (b) to any Participant or
Purchasing Lender (or prospective Participant or Purchasing Lender,) so long as
such Participant or Purchasing Lender, (or prospective Participant or Purchasing
Lender) agrees to comply with the requirements of this Section 9.7, (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors, (d) upon the request or demand of any Governmental Authority having
jurisdiction over such Lender, including any Lender or other examiners, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) which has been
publicly disclosed other than in breach of this Agreement, including judicial
process, (g) in connection with the exercise of any remedy hereunder or under
the Notes or (h) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information and
instructed to keep such information confidential).
 
 
71

--------------------------------------------------------------------------------

 
9.8 Adjustments; Set-off.
 
(a) If any Lender (a “benefited Lender”) shall at any time receive any payment
of all or part of its Loans owing to it, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in subsection
7.1(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans owing to it, or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders such portion of each such other
Lender’s Loans owing to it, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest unless the benefited Lender is required to pay interest thereon, in
which case each Lender returning funds to the benefited Lender shall pay its pro
rata share of such interest.  Each of the Borrowers, jointly and severally
agrees that each Lender so purchasing a portion of another Lender’s Loans may
exercise all rights of payment (including, without limitation, rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.
 
(b) In addition to any rights and remedies of the Lenders provided by law, upon
the occurrence and during the continuance of an Event of Default, each Lender
shall have the right, without prior notice to the Borrowers (or any of them),
any such notice being expressly waived by the Borrowers to the extent permitted
by applicable law, upon any amount becoming due and payable by the Borrowers
hereunder or under the Notes (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender to or for the credit or the
account of one or more Borrowers.  Each Lender agrees promptly to notify the
Company and the Administrative Agent after any such set-off and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such set-off and application.
 
9.9 Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company, on behalf of the Borrowers, and each of the
Lenders.
 
9.10 Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
 
72

--------------------------------------------------------------------------------

 
9.11 Integration.  This Agreement and the other Loan Documents represent the
agreement of the parties hereto with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
 
9.12 GOVERNING LAW.  THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF
PENNSYLVANIA WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
 
9.13 Submission To Jurisdiction; Waivers.  Each of the Borrowers hereby
irrevocably and unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or the Notes, or for recognition and enforcement of
any judgment in respect thereof, to the non-exclusive general jurisdiction of
the Courts of the Commonwealth of Pennsylvania, the courts of the United States
of America for the Eastern District of Pennsylvania, and appellate courts from
any thereof;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e) without limiting the provisions of Section 9.5 hereof, waives, to the
maximum extent not prohibited by law, any right it may have to claim or recover
in any legal action or proceeding referred to in this Section any special,
exemplary, punitive or consequential damages.
 
9.14 Acknowledgments.  Each of the Borrowers hereby acknowledges that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement, the Notes and the other Loan Documents;
 
(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship to the Borrowers (or any of them) and the relationship hereunder
between the Administrative Agent and Lenders, on the one hand, and the
Borrowers, on the other hand, is solely that of debtor and creditor; and
 
 
73

--------------------------------------------------------------------------------

 
(c) no joint venture exists among the Lenders or the Administrative Agent or
among the Borrowers (or any of them) and the Lenders or the Administrative
Agent.
 
9.15 No Right of Contribution.  On and after the occurrence of an Event of
Default hereunder, no Borrower shall seek or be entitled to any reimbursement
from any other Borrower, or be subrogated to any rights of the Lenders against
the Borrowers, in respect of any payments made pursuant to the Loan Documents,
until all amounts owing to the Lenders hereunder and under the Notes are paid in
full.
 
9.16 WAIVERS OF JURY TRIAL.  EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, THE NOTES OR ANY OTHER
LOAN DOCUMENT AND FOR ANY MANDATORY COUNTERCLAIM THEREIN.
 
9.17 Joint and Several Liability of Borrowers.  Notwithstanding anything to the
contrary in this Agreement, all obligations of the Borrowers hereunder and under
the Loan Documents shall be joint and several.
 

 
 
74

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.
 


WEST PHARMACEUTICAL SERVICES, INC.
       
By:
/s/ Michael A. Anderson
Name:
Michael A. Anderson
Title:
Vice President





WEST PHARMACEUTICAL SERVICES OF FLORIDA, INC.
       
By:
/s/ Michael A. Anderson
Name:
Michael A. Anderson
Title:
Vice President





WEST PHARMACEUTICAL SERVICES LAKEWOOD, INC.
       
By:
/s/ Michael A. Anderson
Name:
Michael A. Anderson
Title:
President





WEST ANALYTICAL SERVICES, LLC
       
By:
/s/ Donald A. McMillan
Name:
Donald A. McMillan
Title:
President





WEST PHARMACEUTICAL SERVICES OF DELAWARE, INC.
       
By:
/s/ Michael A. Anderson
Name:
Michael A. Anderson
Title:
Treasurer




 
 
 

--------------------------------------------------------------------------------

 



TECH GROUP NORTH AMERICA, INC.
TECH GROUP GRAND RAPIDS, INC.
(MFG) TECH GROUP PUERTO RICO, INC.
       
By:
/s/ Michael A. Anderson
Name:
Michael A. Anderson
Title:
President and Treasurer










 
 

--------------------------------------------------------------------------------

 



PNC BANK, NATIONAL ASSOCIATION, as a Lender and as Administrative Agent
       
By:
/s/ Denise D. Killen
Name:
Denise D. Killen
Title:
Senior Vice President




 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
LENDERS AND COMMITMENT INFORMATION
 
Lender and Lending Office(s)
 Commitment
   
PNC Bank, National Association
$50,000,000
1600 Market Street, 21st Floor
 
Philadelphia, PA   19103
 
Attention:  Denise D. Killen
 
Facsimile:  215-585-6987
     
Total Commitments
$50,000,000








Sch. I – Pg. 1
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE II
 
EXISTING LIENS
 


None.
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE III
 
DESCRIPTION OF OFFICE PROPERTY
 
Description of Land


ALL THAT CERTAIN tract or parcel of land SITUATE in Uwchlan Township, Chester
County, Pennsylvania, shown as Lots 19 & 40 Combined on Final Land Development
Eagleview Lots 19 & 40 For The Hankin Group (Record Plan, Sheet 2 of 21), dated
September 22, 2010, last revised November 17, 2010, by Chester Valley Engineers,
Inc., Paoli, Pennsylvania (CVE Project No. 11960-0040), and bounded and
described as follows:


BEGINNING at a corner of this and lands of Lot 18, now or late of Eagleview
Ventures, L.P. (UPI #33-4-11.2) on the cul-de-sac right of way line of Regency
Drive (50 feet wide); thence from the point of beginning, easterly along the
southeasterly right of way line of said Regency Drive, the following six (6)
courses and distances:  (1) along a curve to the left having a radius of 50.00
feet, an arc length of 113.42 feet and a chord bearing South 76 degrees 02
minutes 13 seconds East 90.62 feet to a point of reverse curvature: (2) along a
curve to the right having a radius of 25.00 feet, an arc length of 21.03 feet
and a chord bearing North 63 degrees 04 minutes 13 seconds East 20.41 feet to a
point of reverse curvature; (3) along a curve to the left having a radius of
75.00 feet, an arc length of 10.75 feet and a chord bearing North 83 degrees 03
minutes 28 seconds East 10.74 feet to a point of tangency; (4) North 78 degrees
57 minutes 02 seconds East 20.70 feet to a point of curvature; (5) along a curve
to the left having a radius of 233.50 feet, an arc length of 143.33 feet and a
chord bearing North 61 degrees 21 minutes 55 seconds East 141.09 feet to a point
of tangency; (6) North 43 degrees 46 minutes 47 seconds East 40.44 feet to a
point of offset, the said southeasterly right of way line of Regency Drive
widening to be 55 feet southeasterly from and parallel with the northwesterly
right of way line thereof; thence partly along said southeasterly right of way
line and partly along lands of Lot 15, now or late of E.I. DuPont De Nemours and
Company, crossing over the northwesterly corner of said Lot 15 on the said
widened right of way line of Regency Drive 5.41 feet distance, South 23 degrees
42 minutes 35 seconds East 343.86 feet to a point; thence along said lands of
Lot 15 and along lands of Lot 13, now or late of Uwchlan Township Municipal
authority South 23 degrees 05 minutes 44 seconds East 404.52 feet to a corner of
lands now or late of Claremont Apartments, L.P., thence along said lands of
Claremont Apartments, the following two (2) courses and distances:  (1) South 70
degrees 35 minutes 37 seconds West 391.31 feet to a point; (2) North 71 degrees
00 minutes 00 seconds West 1,105.76 feet to a point on line of lands of Lot 21
Town Center, now or late of Hankin Enterprises LTD; thence along said lands of
Lot 21, the following two (2) courses and distances:  (1) North 19 degrees 00
minutes 00 seconds East 427.81 feet to a point; (2) North 39 degrees 06 minutes
07 seconds East 722.47 feet to a corner of lands of Lot 16, now or late of
Citadel Federal Credit union; thence along said lands of Lot 16, South 47
degrees 50 minutes 05 seconds East 262.66 feet to a corner of lands of Lot 18,
now or late of Eagleview Ventures, L.P., aforesaid; thence along said lands of
Lot 18, the following three (3) courses and distances: (1) South 42 degrees 13
minutes 01 seconds West 314.50 feet to a point; (2) South 47 degrees 46 minutes
59 seconds east 290.97 feet to a point; (3) North 78 degrees 57 minutes 02
seconds East 35.25 feet to a point on the said cul-de-sac right of way line of
Regency Drive, and the point and place of beginning; and CONTAINING in area
21.098 acres of land, by the same, more or less.

 
 

--------------------------------------------------------------------------------

 

BEING UPI#33-4-11.3 and UPI#33-4-11.4




Description of Existing Land


Tax Parcel No. 33-4-11.4


ALL THAT CERTAIN lot of tract of ground Situate in Uwchlan Township, Chester
County, PA described according to a Subdivision Plan for Lots 18, 19 and 40
Eagleview Corporate Center and made by Chester Valley Engineers, Inc., Paoli, PA
dated 5/30/1997 and last revised 7/10/1997 and recorded in Chester County as
Plan No. 13963 as follows to wit:


BEGINNING at a point on the Southeasterly side of Road “A” (Regency Drive), a
corner of Lot No. 15; thence extending along Lot No. 15 South 23 degrees 42
minutes 35 seconds East 343.86 feet to a point; thence continuing along Lot No.
15 and also along Lot No. 13 and crossing a 30 feet wide sanitary sewer easement
and a 50 feet wide drainage easement South 23 degrees 05 minutes 44 seconds East
404.52 feet to a point; a corner of lands now or late of The Hankin Group;
thence extending along last mentioned lands the three following courses and
distances (1) South 70 degrees 35 minutes 37 seconds West 391.31 feet to a
point; and (2) North 71 degrees 00 minutes 00 seconds West crossing two 50 feet
wide drainage easements 1,105.76 feet to a point; and (3) North 19 degrees 00
minutes 00 seconds East 427.81 feet to a point; a corner of Lot No. 19; thence
extending along Lot No. 19 the three following courses and distances (1) South
54 degrees 59 minutes 26 seconds East crossing a 50 feet wide drainage easement
and Wetlands 426.23 feet to a point (2) North 70 degrees 12 minutes 46 seconds
East crossing a 30 feet wide sanitary sewer easement 376.84 feet to a point; and
(3) North 21 degrees 14 minutes 30 seconds East 46.06 to a point of curve on the
Southeasterly side of Road “A” (Regency Drive); thence extending along Regency
Drive the five following courses and distances (1) extending along an arc of a
circle curving to the left having a radius of 50.00 feet and the arc distance of
50.12 feet a point of reverse curve; (2) extending along an arc of a circle
curving to the right having a radius of 25.00 feet and the arc distance of 8.79
feet to a point of tangent; (3) thence extending North 78 degrees 57 minutes 02
seconds East 36.24 feet to a point of curve; (4) thence extending along an arc
of a circle curving to the left having a radius of 233.50 feet and the arc
distance of 143.33 feet to a point of tangent; and (5) thence extending North 43
degrees 46 minutes 47 seconds East 40.44 feet to the point of beginning.




Description of Additional Land


Tax Parcel No. 33-4-11.3


ALL THAT CERTAIN lot or piece of ground with the buildings and improvements
thereon erected, situated in the Township of Uwchlan, County of Chester,
Commonwealth of Pennsylvania bounded and described according to a Subdivision
Plan for Lots 18, 19 and 40 Eagleview Corporate Center made by Chester Valley
Engineers, Inc., dated 5/30/1997, revised 7/10/1997 and recorded 7/28/1997 as
Chester County Plan No. 13963, as follows, to wit:


 
 

--------------------------------------------------------------------------------

 
BEGINNING at a point on the South side of cul-de-sac at the end of Road A as
shown on said Plan, said point being a corner of Lot No. 40; thence from said
beginning point and along said Lot No. 40 the three following courses and
distances (1) South 21 degrees 14 minutes 30 seconds West 46.06 feet to a point;
(2) South 70 degrees 12 minutes 46 seconds West 376.84 feet to a point; (3)
North 54 degrees 59 minutes 26 seconds West 426.23 feet to a point a corner of
other lands of Eagleview Corporate Center; thence along the same North 39
degrees 06 minutes 07 seconds East 722.47 feet to a point a corner of Lot No.
16, being lands now or late of March Creek Realty, L.P.; thence along the same
and along an Atlantic High Pressure Petroleum Pipeline Easement, South 47
degrees 50 minutes 05 seconds East 262.66 feet to a point a corner of Lot No. 18
of said Plan; thence along the same the three following courses and distances
(1) South 42 degrees 13 minutes 01 seconds West 314.05 feet to a point; (2)
South 47 degrees 46 minutes 59 seconds East 290.97 feet to a point; (3) North 78
degrees 57 minutes 02 seconds East 35.25 feet to a point of curve on said
cul-de-sac of Road A; thence along the same on the arc of a circle curving to
the left having a radius of 50.00 feet the arc distance of 50.37 feet to the
first mentioned point and place of beginning.



 
 

--------------------------------------------------------------------------------

 

SCHEDULE IV
 
TERM LOANS AMORTIZATION SCHEDULE
 
Date
Payment Amount
First Business Day of the First Month Immediately Following the Conversion Date
$155,437.30
First Business Day of Next Month
$156,138.06
First Business Day of Next Month
$156,841.98
First Business Day of Next Month
$157,549.08
First Business Day of Next Month
$158,259.37
First Business Day of Next Month
$158,972.84
First Business Day of Next Month
$159,689.56
First Business Day of Next Month
$160,409.48
First Business Day of Next Month
$161,132.67
First Business Day of Next Month
$161,859.10
First Business Day of Next Month
$162,588.82
First Business Day of Next Month
$163,321.82
First Business Day of Next Month
$164,058.14
First Business Day of Next Month
$164,797.76
First Business Day of Next Month
$165,540.73
First Business Day of Next Month
$166,287.03
First Business Day of Next Month
$167,036.72
First Business Day of Next Month
$167,789.77
First Business Day of Next Month
$168,546.23
First Business Day of Next Month
$169,306.08
First Business Day of Next Month
$170,069.38
First Business Day of Next Month
$170,836.10
First Business Day of Next Month
$171,606.30
First Business Day of Next Month
$172,379.95
First Business Day of Next Month
$173,157.09
First Business Day of Next Month
$173,937.75
First Business Day of Next Month
$174,721.91
First Business Day of Next Month
$175,509.62
First Business Day of Next Month
$176,300.88
First Business Day of Next Month
$177,095.70
First Business Day of Next Month
$177,894.10
First Business Day of Next Month
$178,696.11
First Business Day of Next Month
$179,501.74
First Business Day of Next Month
$180,310.98
First Business Day of Next Month
$181,123.89
First Business Day of Next Month
$181,940.46
First Business Day of Next Month
$182,760.70
First Business Day of Next Month
$183,584.65
First Business Day of Next Month
$184,412.31
First Business Day of Next Month
$185,243.70


Sch. IV – Pg. 1
 
 

--------------------------------------------------------------------------------

 



First Business Day of Next Month
$186,078.84
First Business Day of Next Month
$186,917.75
First Business Day of Next Month
$187,760.44
First Business Day of Next Month
$188,606.92
First Business Day of Next Month
$189,457.23
First Business Day of Next Month
$190,311.36
First Business Day of Next Month
$191,169.35
First Business Day of Next Month
$192,031.20
First Business Day of Next Month
$192,896.95
First Business Day of Next Month
$193,766.58
First Business Day of Next Month
$194,640.16
First Business Day of Next Month
$195,517.65
First Business Day of Next Month
$196,399.12
First Business Day of Next Month
$197,284.54
First Business Day of Next Month
$198,173.98
First Business Day of Next Month
$199,067.40
First Business Day of Next Month
$199,964.87
First Business Day of Next Month
$200,866.38
First Business Day of Next Month
$201,771.94
Maturity Date
Remaining Principal Balance








Sch. IV – Pg. 2
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.12
 
FILING LOCATIONS
 


 
 
1.  The office of the Secretary of State of Delaware:  West Pharmaceutical
Services Lakewood, Inc., West Analytical Services, LLC, West Pharmaceutical
Services of Delaware, Inc. and Tech Group Grand Rapids, Inc.

 
 
2.  The office of the Secretary of State of the Commonwealth of
Pennsylvania:  The Company.

 
 
3.  The Florida Secured Transaction Registry:  West Pharmaceutical Services of
Florida, Inc.

 
 
4.  The office of the Secretary of State of Arizona:  Tech Group North America,
Inc. and (MFG) Tech Group Puerto Rico, Inc.

 


 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.17
 


 
SUBSIDIARIES OF THE COMPANY
 

 
State/County of Incorporation
Stock
Ownership
         
West Pharmaceutical Services, Inc.
Pennsylvania
Parent Co.
 
Citation Plastics Co.
New Jersey
100.0
 
LaModel
Israel
100.0
 
Medimop Medical Projects (North), Ltd.
Israel
100.0
 
Medimop Medical Projects Ltd.
Israel
100.0
 
Medimop USA, LLC
Pennsylvania
100.0
 
Plasmec Public Limited Company
England
100.0
 
PM2OL A/S
Denmark
100.0
 
Senetics, Inc.
Delaware
100.0
 
Tech Group Europe Limited
Ireland
100.0
 
Tech Group Grand Rapids, Inc.
Delaware
100.0
 
Tech Group North America, Inc.
Arizona
100.0
%
(mfg) Tech Group Puerto Rico, Inc.
Arizona
100.0
 
W.P.S. F. Limited
England
100.0
 
West Analytical Laboratories LLC
Delaware
100.0
 
West Pharmaceutical Packaging (China) Company Ltd.
China
100.0
 
West Pharmaceutical Packaging India Private Limited
India
100.0
 
West Pharmaceutical Services Argentina S.A.
Argentina
100.0
 
West Pharmaceutical Services Australia Pty. Ltd.
Australia
100.0
 
West Pharmaceutical Services Beograd
Serbia
100.0
 
West Pharmaceutical Services Brasil LTDA.
Brasil
100.0
 
West Pharmaceutical Services Canovanas, Inc.
Delaware
100.0
 
West Pharmaceutical Services Colombia S.A.
Colombia
98.2
(a)
West Pharmaceutical Services Cornwall Limited
England
100.0
 
West Pharmaceutical Services Danmark A/S
Denmark
100.0
 
West Pharmaceutical Services Delaware Acquisition, Inc.
Delaware
100.0
 
West Pharmaceutical Services Deutschland GmbH Co KG
Germany
100.0
 
West Pharmaceutical Services France S.A.
France
99.9
(b)
West Pharmaceutical Services Group Limited
England
100.0
 
West Pharmaceutical Services Hispania S.A.
Spain
100.0
 
West Pharmaceutical Services Holding Danmark ApS
Denmark
100.0
 
West Pharmaceutical Services Holding France SAS
France
100.0
 
West Pharmaceutical Services Holding GmbH
Germany
100.0
 
West Pharmaceutical Services Italia S.r.L.
Italy
100.0
 
West Pharmaceutical Services Lakewood, Inc.
Delaware
100.0
 
West Pharmaceutical Services Lewes Limited
England
100.0
 
West Pharmaceutical Services Limited Danmark A/S
Denmark
100.0
 
West Pharmaceutical Services Normandie SAS
France
100.0
 
West Pharmaceutical Services of Delaware, Inc.
Delaware
100.0
 
West Pharmaceutical Services of Florida, Inc.
Florida
100.0
 
West Pharmaceutical Services Shanghai Medical Rubber Products Co., Ltd.
China
100.0
 
West Pharmaceutical Services Singapore (Holding) Pte. Limited
Singapore
100.0
 
West Pharmaceutical Services Singapore Pte. Ltd.
Singapore
100.0
 
West Pharmaceutical Services Vega Alta, Inc.
Delaware
100.0
 
West Pharmaceutical Services Venezuela C.A.
Venezuela
100.0
 
West Pharmaceutical Services Verwaltungs GmbH
Germany
100.0
     
(a)  1.55% is held in treasury by West Pharmaceutical Services Colombia  S.A.
 
(b)  In addition, .01% is owned directly by 8 individual shareholders who are
officers of the Company
 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF NOTE


U.S. $50,000,000
June __, 2011
                                     Philadelphia, Pennsylvania


FOR VALUE RECEIVED, WEST PHARMACEUTICAL SERVICES, INC., a Pennsylvania
corporation, and its direct and indirect subsidiaries party hereto listed on the
signature page(s) hereof (collectively, the "Borrowers"), hereby
unconditionally, jointly and severally, promise to pay to the order of
_____________________ (the "Lender") at the office of PNC BANK, NATIONAL
ASSOCIATION (the "Administrative Agent") located at 249 Fifth Avenue,
Pittsburgh, PA 15222, on the Maturity Date (as defined in the Credit Agreement)
in immediately available funds, in Dollars, the aggregate unpaid principal
amount of all Loans.  In addition, the Borrowers shall make principal payments
on this Note, to the extent required under the Credit Agreement, on the dates
specified in the Credit Agreement and in the amounts determined in accordance
with the provisions thereof.  The Borrowers further agree to pay interest
accrued on the unpaid principal amount outstanding hereunder from time to time
from the date hereof at such office at the rates and on the dates specified in
the Credit Agreement, together with all other costs, fees and expenses as
provided in the Credit Agreement.


The holder of this Note is authorized to endorse on Schedule 1 annexed hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, the respective date, Type, and amount of each
Loan made by the Lender to the Borrowers, each continuation thereof, each
conversion of all or a portion thereof to another Type, the date and amount of
each payment or prepayment of principal thereof and, in the case of LIBOR Loans,
the length of each Interest Period with respect thereto, and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof, which endorsement shall constitute prima facie evidence of the accuracy
of the information endorsed; provided, however, that the failure to make any
such endorsement (or any error in such recordation) shall not affect the
obligations of the Borrowers to make payments of principal, interest and other
amounts outstanding in accordance with the terms of this Note and the Credit
Agreement.


This Note is one of the Notes referred to in, evidences indebtedness incurred
under, and is entitled to the benefits of, the Credit Agreement, dated as of the
date hereof (said Agreement, as it may be amended, supplemented or otherwise
modified from time to time, being referred to as the "Credit Agreement"), among
the Borrowers, the Lender, the other banks and financial institutions parties
thereto, and PNC Bank, National Association, as Administrative Agent.  The
Credit Agreement, among other things, contains provisions for the acceleration
of the maturity hereof upon the happening of certain events, for optional or
mandatory prepayments of the principal hereof prior to the maturity thereof, for
a higher rate of interest hereunder on amounts past due and, in certain
circumstances, in the case of an Event of Default, and for the amendment or
waiver of certain provisions of the Credit Agreement.

DMEAST #13642604 v3
 
 

--------------------------------------------------------------------------------

 



Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.


All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and notice of any kind.  No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.


Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Credit Agreement.  This Note shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania.




[signature page follows]

 




DMEAST #13642604 v3
 
 

--------------------------------------------------------------------------------

 



WEST PHARMACEUTICAL SERVICES, INC.
   
By:___________________________
Name:
Title:
   
WEST PHARMACEUTICAL SERVICES OF FLORIDA, INC.
   
By:___________________________
Name:
Title:
   
WEST ANALYTICAL SERVICES LLC.
   
By:___________________________
Name:
Title:
   
WEST PHARMACEUTICALS SERVICES OF DELAWARE, INC.
 
By:___________________________
Name:
Title:
   
TECH GROUP NORTH AMERICA, INC.
TECH GROUP GRAND RAPIDS, INC.
(MFG) TECH GROUP PUERTO RICO, INC.
 
By:___________________________
Name:
Title:






 
DMEAST #13642604 v3
 
 

--------------------------------------------------------------------------------

 

Schedule 1


Loans, Conversions and Payments






Date
Type of Loan
(LIBOR or
Base Rate)
Amount of
Loan
Amount of
Principal
Repaid
Amount of
Base Rate
Loans
Converted
to LIBOR
Loans
Amount of
LIBOR
Loans
Converted
To
Base Rate
Loans
Unpaid
Principal
Balance of
Loans
Notation
Made By
                                                                               
                                                                               
                                               







 

DMEAST #13642604 v3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[______________] (the “Assignor”) and [_______________] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit and
guarantees included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.
 
1. Assignor:  
 ______________________________

   
2. Assignee:  
 ______________________________

 
 
 [and is an Affiliate/Approved Fund (as defined below)
of [identify Lender] 1 ]



 
3. Borrowers:  
 West Pharmaceutical Services, Inc. and its Subsidiaries party to the Credit
Agreement

 
4. Administrative Agent: 
 PNC Bank, National Association, as the

 
 administrative agent under the Credit Agreement

 
 
1 Select as applicable.

 

 
 

--------------------------------------------------------------------------------

 

5. Credit Agreement:  
 The Credit Agreement dated as of June __, 2011 among West Pharmaceutical
Services, Inc., its Subsidiaries party thereto, the Lenders parties thereto and
PNC Bank, National Association, as Administrative Agent.

 
6. Assigned Interest:  
 

 
Aggregate Amount of
Commitment/Loans for
all Lenders*
Amount of
Commitment/Loans
Assigned*
Percentage
Assigned of
Commitment/
Loans2
CUSIP Number
$
$
%
 
$
$
%
 
$
$
%
 
$
$
%
 





7. Approved Fund:
 As used herein, the term “Approved Fund” shall mean any Person (other than a
natural person) that is engaged in making, purchasing, holding or investing in
bank loans and similar extensions of credit in the ordinary course and that is
administered or managed by (a) Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.



[8. Trade Date:
______________]3

 
Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 


[Signatures to Follow]
 
 
 



--------------------------------------------------------------------------------

 



 
* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
2 Set forth, to at least 9 decimals, as a percentage of the Total
Commitments/Loans of all Lenders thereunder.
 
3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 

Form of Assignment and Assumption
DMEAST #13642605 v2
 
 
 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:
 


ASSIGNOR:


[_____________________]


By:______________________________
Name:
Title:


ASSIGNEE:


[______________________]


By:______________________________
Name:
Title:


[Consented to and]4 Accepted:


PNC BANK, NATIONAL ASSOCIATION,
 as Administrative Agent


By:                                                                
Name:
Title:


[Consented to:]5


WEST PHARMACEUTICAL SERVICES, INC.,
Borrowers’ Representative:




By:                                                                
Name:
Title:
 
 
 
4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 
 
5 To be added where the consent of the Borrowers’ Representative  is required by
the terms of the Credit Agreement.

 

 
Form of Assignment and Assumption
DMEAST #13642605 v2
 

--------------------------------------------------------------------------------

 



ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1.           Assignor.  The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrowers, any of their Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrowers, any of their Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements to be a Lender under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if Assignee is not
incorporated or organized under the laws of the United States of America or any
State thereof, attached to the Assignment is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 
 

Form of Assignment and Assumption
DMEAST #13642605 v2
 
 
 

--------------------------------------------------------------------------------

 

3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the Commonwealth of Pennsylvania.
 







Form of Assignment and Assumption
DMEAST #13642605 v2
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C




FORM OF NOTICE OF BORROWING




TO:
PNC BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT

Telephone No.:    (215) 585-5348
Facsimile No.:               (215) 585-6987
Attention:                      Denise Killen


-and-


PNC BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT
Telephone No.:     (412) 762-0720
Facsimile No.:                (412) 762-8672
Attention:                      Wendy Kistler







FROM:



RE:
Credit Agreement (the "Agreement"), dated as of June __, 2011 by and among West
Pharmaceutical Services, Inc. and its direct and indirect subsidiaries from time
to time party thereto (the "Borrowers"), the several lenders from time to time
parties thereto (the "Lenders"), and PNC Bank, National Association, as
Administrative Agent (in such capacity, the "Administrative Agent")



Pursuant to Section 2.4 of the Agreement, the undersigned hereby makes the
following request:


1.           This request is for (choose one):


____           Revolver Loans


____           Conversion of outstanding LIBOR Loans to Base Rate


____           Conversion of outstanding Base Rate Loans to LIBOR Rate
 
____           Renewal of LIBOR Rate election with respect to outstanding LIBOR
Loans










2.           Aggregate principal amount of Loans
comprising the new
Tranche:                                           ____________________
 
3.    Proposed Borrowing, Conversion
 or Renewal
Date:                                                                ____________________





DMEAST #13642615 v4
 
 

--------------------------------------------------------------------------------

 

4.           Interest Rate applicable to the new Tranche (choose one):


____           a.           Base Rate


Amount of borrowing subject to Base Rate:  $__________


____           b.           LIBOR Rate Option for an Interest period of (choose
one)1:


Amount of borrowing subject to LIBOR Rate: $____________


____           i.    1 month


____           ii.           2 months


____           iii.          3 months


____           iv.          6 months




[Repeat 1-4 for additional Loans/Tranches]


As of the date of each request for a Loan and the date of making of such
Loan:  each of the representations and warranties made by each Borrower
contained in Section 3 of the Agreement or under the other Loan Documents or
which are contained in any certificate, document or financial or other statement
furnished at any time under or in connection with any of the foregoing, are and
shall be true and correct in all material respects on and as of the date hereof
and, if different, the date of such Loan; no Default or Event of Default has
occurred and is continuing or shall exist after giving effect to the Loans
requested hereby; and the other conditions precedent in Section 4.2 of the
Agreement have been satisfied.  As of the date of each request to convert or
continue a Loan, no Default or Event of Default has occurred and is continuing
or shall exist after giving effect to such conversion or continuation.


Capitalized terms used but not defined herein shall have the meanings given to
them in the Agreement.







--------------------------------------------------------------------------------

 
1          Subject to the provisions of Sections 2.1 and 2.5, which provide that
on and after January 1, 2013, all Loans shall, subject to the conditions
described therein, be under the LIBOR Rate Option with an Interest Period of one
month.
 



DMEAST #13642615 v4
 
 

--------------------------------------------------------------------------------

 

The undersigned certifies to the accuracy of the foregoing.




Date: June 3, 2011
WEST PHARMACEUTICAL SERVICES, INC.,
as Borrowers' Representative
 
By:__________________________________



                         Name:
                         Title:


 



DMEAST #13642615 v4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


FORM OF
JOINDER AND ASSUMPTION AGREEMENT
 


Joinder and Assumption Agreement, dated as of ________________, made by
[__________________] (the “Additional Borrower”), in favor of the Lenders and
the Administrative Agent (as each such term is defined in the Credit Agreement
referred to below).
 


W I T N E S S E T H:


WHEREAS, West Pharmaceutical Services, Inc. (the “Company”) and its subsidiaries
from time to time party thereto, the banks and other financial institutions from
time to time parties thereto and PNC Bank, National Association, as
Administrative Agent, are parties to a Credit Agreement, dated as of June ___,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and
 
WHEREAS, the Additional Borrower, in consideration for, among other things, the
ability to borrow under the Credit Agreement, is executing and delivering this
Agreement.
 
NOW THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the Additional
Borrower, intending to be legally bound, hereby agrees as follows:
 
1.           Defined Terms. Unless otherwise defined herein, capitalized terms
defined in the Credit Agreement are used herein as therein defined.


2.           Joinder. The Additional Borrower hereby agrees that effective as of
the date hereof, the Additional Borrower is, and shall be, a Borrower under the
Credit Agreement with all of the rights and obligations of a Borrower
thereunder, and the term Borrower when used in the Credit Agreement or in any
other Loan Document shall include the Additional Borrower.  As a result (i) the
Additional Borrower shall be entitled to borrow under the Credit Agreement on
the terms of, and subject to the conditions of, the Credit Agreement to the same
extent as if it were an original signatory to that Agreement as a Borrower and
(ii) the Additional Borrower shall be liable to the Administrative Agent and the
Lenders for, and hereby assumes and agrees to be liable for, all of the
obligations and liabilities of a Borrower under the Credit Agreement, the Notes
and the other Loan Documents as applicable to the same extent as if it were an
original signatory to those documents as a Borrower.  The Additional Borrower
hereby agrees with the Administrative Agent and the Lenders that it shall
perform, comply with and be subject to and be bound by, each of the terms,
provisions and conditions of the Credit Agreement, including, without
limitation, the monetary payment provisions, and each other Loan Document to
which it is a party by virtue of this Agreement.  Without limiting the
generality of the foregoing, the Additional Borrower hereby represents and
warrants that (i) each of the representations and warranties set forth in
Section 3 of the Credit Agreement is true and correct as to the Additional
Borrower on and as of the date hereof as if made on and as of the date hereof by
the Additional Borrower and (ii) the Additional Borrower has heretofore received
a true and correct copy of the Credit Agreement and each of the other Loan
Documents (including any amendments, supplements or waivers thereto) as in
effect on the date hereof.


 
 

--------------------------------------------------------------------------------

 
The Additional Borrower hereby makes, affirms, and ratifies in favor of the
Lenders and the Administrative Agent the Credit Agreement, the Notes and each of
the other Loan Documents given by one or more of the Borrowers to the
Administrative Agent and/or the Lenders.
 
The Additional Borrower also agrees to execute and deliver (or to cause to be
executed and delivered) at any time and from time to time such further
instruments and documents and do or cause to be done such further acts as may be
reasonably requested by the Administrative Agent to effectuate the provisions
and purposes of this Agreement, it being acknowledged, however, that no such
documents are needed in order for the Additional Borrower to become a Borrower
under the Credit Agreement and to be liable for all of the obligations and
liabilities of a Borrower thereunder as if it were an original signatory
thereto.
 
3.           Additional Representations and Warranties.  The Additional Borrower
hereby represents and warrants to the Lenders and the Administrative Agent that:


(a)           There exists no Default or Event of Default under the Credit
Agreement; and


(b)           The execution and delivery of this Agreement has been duly
authorized by all requisite action on behalf of the Additional Borrower, and
this Agreement and any other Loan Document to which it is a party by virtue of
this Agreement constitutes the legal, valid and binding obligation of the
Additional Borrower, enforceable against it in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).


4.           Effectiveness.  This Agreement shall become effective upon receipt
by the Administrative Agent of counterparts hereof duly executed by the
Additional Borrower and acknowledged by the Administrative Agent and the Company
on behalf of the Borrowers.


5.           Deliveries.  On the date hereof, the Additional Borrower shall
deliver to the Administrative Agent a certificate of the Secretary or Assistant
Secretary of the Additional Borrower certifying the resolutions of the board of
directors of the Additional Borrower and true and correct copies of the
certificate of formation (as certified by the applicable Governmental Authority)
and by-laws of the Additional Borrower, a good standing certificate and the
signatures and incumbency of the officers of the Additional Borrower authorized
to sign the Agreement and any other agreements or documents executed in
connection herewith and such certificates and attachments thereto shall be in
form and substance satisfactory to the Administrative Agent.


 
 

--------------------------------------------------------------------------------

 
6.           Limited Effect.  Except as expressly amended by this Agreement, the
Credit Agreement and the other Loan Documents shall continue to be, and shall
remain, unaltered and in full force and effect in accordance with their terms.


7.           Miscellaneous.


(a)           Expenses.  The Additional Borrower and each of the Borrowers
jointly and severally agree to pay all of the Administrative Agent’s reasonable
out-of-pocket expenses incurred in connection with the preparation, negotiation
and execution of this Agreement, including, without limitation, the reasonable
fees and expenses of counsel to the Administrative Agent.


(b)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania.


(c)           Successor and Assigns.  The terms and provisions of this Agreement
shall be binding upon and shall inure to the benefit of the Additional Borrower,
the other Borrowers, the Administrative Agent and the Lenders and their
respective successors and assigns.


(d)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
shall constitute one and the same instrument.


(e)           Headings.  The headings of any paragraph of this Agreement are for
convenience only and shall not be used to interpret any provision hereof.


(f)           Modifications.  No modification hereof or any agreement referred
to herein shall be binding or enforceable unless in writing and signed on behalf
of the party against whom enforcement is sought.



MEAST #13642622 v3


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Additional Borrower has caused this Agreement to be duly
executed and delivered by its proper and duly authorized officer as of the date
and year first above written and the Company has caused this Agreement to be
acknowledged, executed and delivered by its proper and duly authorized officer
as of the day and year first above written.
 




_________________________________




    By:  ______________________________
    Name: ____________________________
                                                                           
Title: _____________________________






ACKNOWLEDGED, ACCEPTED AND AGREED:


WEST PHARMACEUTICAL SERVICES, INC., as
Borrowers’ Representative
 


By: ________________________________
Name: ______________________________
Title: _______________________________





PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By: ________________________________
Name: ______________________________
Title: _______________________________
 



DMEAST #13642622 v3
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
FORM OF LEGAL OPINION
 


 

DMEAST #13624842 v9
E - 1
 
 

--------------------------------------------------------------------------------

 
 

 

[dechertlogo.jpg]

 
Cira Centre
2929 Arch Street
Philadelphia, PA  19104-2808
+1  215  994  4000  Main
+1  215  994  2222  Fax
www.dechert.com
 
 

 
 

 


 

June 3, 2011
 
 
PNC Bank, National Association, as Administrative Agent
1600 Market Street
Philadelphia, PA 19103
 
and the Lenders party to the Credit Agreement
 
 
 

Re:
West Pharmaceutical Services, Inc. $50,000,000 Credit Facility

 
Gentlemen and Ladies:
 
We have acted as special counsel to West Pharmaceutical Services, Inc., a
Pennsylvania corporation (“Company”, and collectively with the subsidiaries of
the Company set forth on Schedule I hereto, the “Opinion Parties”), in
connection with the Credit Agreement, dated as of the date hereof (the “Credit
Agreement”), among the Company and certain of its subsidiaries, as borrowers,
the lenders from time to time party thereto (the “Lenders”) and PNC Bank,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”).  This opinion is delivered to you pursuant to Section
4.1 of the Credit Agreement.  Capitalized terms used in this opinion letter and
not otherwise defined herein shall have the meanings specified in the Credit
Agreement.
 
We have examined originals (or copies of executed originals) of the transaction
documents described on Schedule II hereto (collectively, the “Transaction
Documents”) as well as the following:
 
(i) the Amended and Restated Articles of Incorporation of the Company, as
certified by the Secretary of the Commonwealth of the Commonwealth of
Pennsylvania on May 31, 2011;
 
(ii) the Articles of Incorporation of WPS Florida (as defined in Schedule I
hereto), as certified by the Secretary of State of the State of Florida on June
1, 2011;
 
(iii) the Certificate of Incorporation of WPS Lakewood (as defined in Schedule I
hereto), as certified by the Secretary of State of the State of Delaware on June
1, 2011;
 

16455808.8.BUSINESS
 
US  Austin  Boston  Charlotte  Hartford  New York  Orange
County  Philadelphia  Princeton  San Francisco  Silicon Valley  Washington DC
EUROPE  Brussels  London  Luxembourg  Moscow  Munich  Paris  ASIA  Beijing  Hong
Kong
 

--------------------------------------------------------------------------------

 
[dechertlogo.jpg]
                   
The Parties Listed on Page 1 of this Opinion
June 3, 2011
   Page 2



(iv) the Certificate of Formation of WAS LLC (as defined in Schedule I hereto),
as certified by the Secretary of State of the State of Delaware on May 31, 2011;
 
(v) the Certificate of Incorporation of WPS Delaware (as defined in Schedule I
hereto), as certified by the Secretary of State of the State of Delaware on May
31, 2011;
 
(vi) the Articles of Amendment and Merger of TGNA (as defined in Schedule I
hereto), as certified by the Secretary of State of the State of Arizona on May
24, 2010;
 
(vii) the Certificate of Incorporation of TGGR (as defined in Schedule I
hereto), as certified by the Secretary of State of the State of Delaware on June
1, 2011;
 
(viii) the Articles of Incorporation of TGPR (as defined in Schedule I hereto),
as certified by the Secretary of State of the State of Arizona on May 24, 2010;
 
(ix) the Bylaws of the Company, as certified by the certificate referenced in
clause (xxv) below;
 
(x) the Bylaws of WPS Florida, as certified by the certificate referenced in
clause (xxvi) below;
 
(xi) the Bylaws of WPS Lakewood, as certified by the certificate referenced in
clause (xxvii) below;
 
(xii) the Single Member Limited Liability Company Operating Agreement of WAS
LLC, as certified by the certificate referenced in clause (xxviii) below;
 
(xiii) the Bylaws of WPS Delaware, as certified by the certificate referenced in
clause (xxix) below;
 
(xiv) the Bylaws of TGNA, as certified by the certificate referenced in clause
(xxx) below;
 
 
 

--------------------------------------------------------------------------------

 
 
[dechertlogo.jpg]
 
                                     The Parties Listed on Page 1 of this
Opinion
June 3, 2011
   Page 3
 
 
(xv) the Bylaws of TGGR, as certified by the certificate referenced in clause
(xxxi) below;
 
(xvi) the Bylaws of TGPR, as certified by the certificate referenced in clause
(xxxii) below;
 
(xvii) resolutions of the Board of Directors of the Company, adopted May 3,
2011, as certified by the certificate referenced in clause (xxv) below;
 
(xviii) resolutions of the Sole Director of WPS Florida, adopted June 3, 2011,
as certified by the certificate referenced in clause (xxvi) below;
 
(xix) resolutions of the Sole Director of WPS Lakewood, adopted June 3, 2011, as
certified by the certificate referenced in clause (xxvii) below;
 
(xx) resolutions of the Sole Manager of WAS LLC, adopted June 3, 2011, as
certified by the certificate referenced in clause (xxviii) below;
 
(xxi) resolutions of the Board of Directors of WPS Delaware, adopted June 3,
2011, as certified by the certificate referenced in clause (xxix) below;
 
(xxii) resolutions of the Sole Director of TGNA, adopted June 3, 2011, as
certified by the certificate referenced in clause (xxx) below;
 
(xxiii) resolutions of the Sole Director of TGGR, adopted June 3, 2011, as
certified by the certificate referenced in clause (xxxi) below;
 
(xxiv) resolutions of the Sole Director of TGPR, adopted June 3, 2011, as
certified by the certificate referenced in clause (xxxii) below;
 
(xxv) the certificate of John R. Gailey, Secretary of the Company, dated the
date hereof;
 
(xxvi) the certificate of John R. Gailey, Secretary of WPS Florida, dated the
date hereof;
 

 
 

--------------------------------------------------------------------------------

 



[dechertlogo.jpg]
The Parties Listed on Page 1 of this Opinion
June 3, 2011
Page 4
 
 
(xxvii) the certificate of John R. Gailey, Secretary of WPS Lakewood, dated the
date hereof;
 
(xxviii) the certificate of John R. Gailey, Secretary of WAS LLC, dated the date
hereof;
 
(xxix) the certificate of John R. Gailey, Secretary of WPS Delaware, dated the
date hereof;
 
(xxx) the certificate of John R. Gailey, Secretary of TGNA, dated the date
hereof;
 
(xxxi) the certificate of John R. Gailey, Secretary of TGGR, dated the date
hereof;
 
(xxxii) the certificate of John R. Gailey, Secretary of TGPR, dated the date
hereof;
 
(xxxiii) a certificate, dated May 26, 2011 from the Secretary of the
Commonwealth of the Commonwealth of Pennsylvania as to the Company’s existence
and good standing;
 
(xxxiv) a certificate, dated May 26, 2011 from the Secretary of State of the
State of Florida as to WPS Florida’s existence and good standing;
 
(xxxv) a certificate, dated May 26, 2011 from the Secretary of State of the
State of Delaware as to WPS Lakewood’s existence and good standing;
 
(xxxvi) a certificate, dated May 26, 2011 from the Secretary of State of the
State of Delaware as to WAS LLC’s existence and good standing;
 
(xxxvii) a certificate, dated May 26, 2011 from the Secretary of State of the
State of Delaware as to WPS Delaware’s existence and good standing;
 
(xxxviii) a certificate, dated May 26, 2011 from the Secretary of State of the
State of Arizona as to TGNA’s existence and good standing;
 
(xxxix) a certificate, dated May 26, 2011 from the Secretary of State of the
State of Delaware as to TGGR’s existence and good standing; and
 
(xl) a certificate, dated May 31, 2011 from the Secretary of State of the State
of Arizona as TGPR’s existence and good standing.
 
 
 

--------------------------------------------------------------------------------

 
[dechertlogo.jpg]
 
The Parties Listed on Page 1 of this Opinion
June 3, 2011
   Page 5
 
For purposes of this opinion letter, the documents referred to in clauses (i)
through (xvi) are hereinafter referred to as the “Governing Documents” and the
documents referred to in clauses (xxxiii) through (xl) are hereinafter referred
to as the “Good Standing Certificates.”
 
In making such examination and rendering the opinions set forth below, we have
assumed the genuineness of all signatures (other than those of officers of the
Opinion Parties), the legal capacity and competence of all individuals, the
authenticity of all documents submitted to us as originals and the conformity to
authentic original documents of all documents submitted to us as certified,
conformed, photostatic or electronic copies of such documents.
 
In rendering the opinions set forth below, we have also assumed that (a) each of
the parties to the Transaction Documents (other than the Opinion Parties) has
duly and validly executed and delivered the Transaction Documents; (b) each of
the parties to the Transaction Documents (other than the Opinion Parties) is
validly existing and in good standing under the laws of the jurisdiction of its
organization or formation; (c) each of the parties to the Transaction Documents
(other than the Opinion Parties) has the requisite corporate or limited
liability company power and authority, as applicable, and has taken the
corporate or limited liability company action, as applicable, necessary to
authorize the execution and delivery of the Transaction Documents and to
consummate the transactions contemplated thereby and all such Transaction
Documents have been duly authorized, executed and delivered by such parties
(other than the Opinion Parties); (d) the Transaction Documents constitute the
valid and binding obligations of each party thereto (other than the Opinion
Parties), enforceable against such other party in accordance with their
respective terms; and (e) each of the parties to the Transaction Documents
(other than the Opinion Parties) has received all agreed upon consideration for
each Transaction Document to which it purports to be a party.  We assume that
(i) there has been no mutual mistake of fact, or misunderstanding or fraud,
duress or undue influence in connection with the negotiation, delivery and
execution of the Transaction Documents and (ii) there are and have been no
agreements or understandings among the parties, written or oral, and there is
and has been no usage of trade or course of prior dealing among the parties that
would, in either case, vary, supplement, or qualify the terms of the Transaction
Documents.
 
In rendering the opinions set forth below in paragraphs 7 to 11, we also have
assumed that the Opinion Parties have acquired “rights” or have the power to
transfer rights in and to the Collateral and that “value” has been given, each
within the meaning of Section 9-203 of the Uniform Commercial Code of the
Commonwealth of Pennsylvania (the “PA UCC”) consistent with and sufficient for
the purposes of the Transaction Documents, and that the same will be true of
each item of Collateral acquired or arising after the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
[dechertlogo.jpg]
 
The Parties Listed on Page 1 of this Opinion
June 3, 2011
   Page 6
 
Our opinions set forth herein are based on our consideration of only those
statutes, rules, regulations and judicial decisions which, in our experience,
are normally applicable to transactions of the type contemplated by the
Transaction Documents.
 
With respect to certain factual matters material to our opinions, we have relied
upon representations and warranties of the Opinion Parties in the Transaction
Documents, and certificates or comparable documents of officers of the Opinion
Parties, public officials and other authorized persons and we have made no
independent inquiry into the accuracy of such representations or
certificates.  Whenever our opinion in this letter with respect to the existence
or absence of facts is qualified by the phrase “to our knowledge,” “known to
us,” or similar phrases, we are referring to the current actual knowledge of
Dechert LLP attorneys who have rendered substantive legal services to the
Opinion Parties in connection with the current transactions contemplated in the
Transaction Documents which knowledge has been obtained by such attorneys in
such capacity.  Except to the extent expressly set forth in this letter, we have
not undertaken any independent investigation to determine the existence or
absence of those facts, and no inference as to the knowledge of the existence or
absence of those facts should be drawn from our representation of the Opinion
Parties.
 
Based upon the foregoing and subject to the assumptions and qualifications set
forth above and hereinafter, we are of the opinion that:
 
1. Each of the Opinion Parties (a) is validly existing and in good standing as a
corporation or limited liability company, as applicable, under the laws of the
jurisdiction in which it was incorporated or formed, as applicable and (b) has
the corporate or limited liability company, as applicable, power and authority
to execute and deliver each Transaction Document to which it is a party and
perform its obligations thereunder.
 
2. The execution, delivery and performance of the Transaction Documents by each
Opinion Party which is a party thereto have been duly authorized by all
necessary corporate or limited liability company action, as applicable.  The
Transaction Documents have been duly executed and delivered by each Opinion
Party which is a party thereto.
 
3. Each of the Transaction Documents constitutes the valid and binding
obligation of each of the Opinion Parties to the extent it is a party thereto,
enforceable against such Opinion Party in accordance with its terms.
 
4. The execution and delivery of the Transaction Documents and performance by
each of the Opinion Parties of their respective obligations contemplated by the
Transaction Documents (based solely upon our review as of the date hereof) do
not:  (a) violate any law, statute, rule or regulation under the federal laws of
the United States (assuming that the proceeds of the Loans are used solely for
the purposes set forth in the Credit Agreement), the Commonwealth of
Pennsylvania, the Delaware General Corporation Law, or the Delaware Limited
Liability Company Act or, to our knowledge, any order or decree of any court,
administrative agency or other Governmental Authority to which such Opinion
Party is subject; (b) result in a breach of, or constitute a default of, the
obligations of a Opinion Party under any indenture, loan agreement, instrument
or other agreement listed on Schedule III hereto or require any consent under
any such agreement listed on Schedule III hereto; (c) result in the creation or
imposition of any lien upon any property of such Opinion Party under any
indenture, loan agreement, instrument or other agreement described in clause (b)
above; (d) require the consent or approval of, or any filing or registration
with, any Pennsylvania or federal Governmental Authority or any Governmental
Authority under the Delaware General Corporation Law or the Delaware Limited
Liability Company Act other than (i) those which have been obtained, (ii) any
filings or recordations which create, maintain or perfect the liens and security
interests created under the Security Documents and (iii) any consents, approvals
or filings in connection with the exercise by the Administrative Agent or the
Lenders of certain remedies under the Transaction Documents; or (e) result in
any violation of the provisions of the Governing Documents, as applicable, of
any Opinion Party.
 
 
 

--------------------------------------------------------------------------------

 
[dechertlogo.jpg]
 
The Parties Listed on Page 1 of this Opinion
June 3, 2011
   Page 7
 
5. To our knowledge, there are no actions, suits or proceedings pending or
threatened against any Opinion Party, before any court, governmental agency or
arbitrator, that seeks to restrain, enjoin, prevent the consummation of or
otherwise challenge, any of the Transaction Documents or any of the transactions
contemplated thereby.
 
6. The Company is not registered or required to be registered as an “investment
company” pursuant to Section 8 of the Investment Company Act of 1940, as
amended.
 
7. The provisions of the Security Agreement are sufficient to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in all right, title and interest of the Opinion Parties in those items
and types of Collateral described in Section 2 of the Security Agreement in
which a security interest may be created under Article 9 of the PA UCC.
 
8. Each Delaware financing statement, a copy of which is attached as Schedule IV
hereto (collectively, the “Delaware Financing Statements”) is in proper form for
filing under the Uniform Commercial Code as in effect in the State of Delaware
(the “DE UCC”).  Upon the proper filing of the Delaware Financing Statements for
each Opinion Party incorporated or formed in the State of Delaware
(collectively, the “Delaware Parties”) in the office of the Secretary of State
of the State of Delaware, together with the payment of any required filing fees,
the security interest and lien in favor of the Administrative Agent for the
benefit of the Secured Parties will be perfected to the extent a security
interest in the applicable Collateral pledged by the Delaware Parties may be
perfected by filing a financing statement under the DE UCC.
 
 
 

--------------------------------------------------------------------------------

 
 
[dechertlogo.jpg]
 
The Parties Listed on Page 1 of this Opinion
June 3, 2011
   Page 8
 
9. The Pennsylvania financing statement, a copy of which is attached as Schedule
V hereto (the “Pennsylvania Financing Statement”) is in proper form for filing
under the Uniform Commercial Code as in effect in the Commonwealth of
Pennsylvania (the “PA UCC”).  Upon the proper filing of the Pennsylvania
Financing Statement for the Company (the “Pennsylvania Party”) in the office of
the Secretary of State of the Commonwealth of Pennsylvania, together with the
payment of any required filing fees, the security interest and lien in favor of
the Administrative Agent for the benefit of the Secured Parties will be
perfected to the extent a security interest in the applicable Collateral pledged
by the Pennsylvania Party may be perfected by filing a financing statement under
the PA UCC.
 
10. Each Arizona financing statement, a copy of which is attached as Schedule VI
hereto (collectively, the “Arizona Financing Statements”) is in proper form for
filing under the Uniform Commercial Code as in effect in the State of Arizona
(the “AZ UCC”).  Upon the proper filing of the Arizona Financing Statements for
each Opinion Party incorporated or formed in the State of Arizona (collectively,
the “Arizona Parties”) in the office of the Secretary of State of the State of
Arizona, together with the payment of any required filing fees, the security
interest and lien in favor of the Administrative Agent for the benefit of the
Secured Parties will be perfected to the extent a security interest in the
applicable Collateral pledged by the Arizona Parties may be perfected by filing
a financing statement under the AZ UCC.
 
11. The Florida financing statement, a copy of which is attached as Schedule VII
hereto (the “Florida Financing Statement”) is in proper form for filing under
the Uniform Commercial Code as in effect in the State of Florida (the “FL
UCC”).  Upon the proper filing of the Florida Financing Statement for the
Opinion Party incorporated or formed in the State of Florida (the “Florida
Party”) in the Florida Secured Transaction Registry, together with the payment
of any required filing fees, the security interest and lien in favor of the
Administrative Agent for the benefit of the Secured Parties will be perfected to
the extent a security interest in the applicable Collateral pledged by the
Florida Party may be perfected by filing a financing statement under the FL UCC.
 
12. Assuming the accuracy of the representations and warranties made in the
Credit Agreement with respect to the intended use of the proceeds of the Loans,
the transactions contemplated by the Transaction Documents do not violate
Regulations T, U or X of the Board of Governors of the Federal Reserve System.
 
 
 

--------------------------------------------------------------------------------

 
[dechertlogo.jpg]
 
The Parties Listed on Page 1 of this Opinion
June 3, 2011
   Page 9
 
The foregoing opinions are subject to the following qualifications:
 
(a) The opinions expressed herein are limited by principles of equity
(regardless of whether considered in a proceeding in equity or at law) that may
limit the availability of certain rights and remedies and do not reflect the
effect of bankruptcy (including preferences), insolvency, fraudulent conveyance,
receivership, reorganization, moratorium and other similar laws or decisions
relating to or affecting debtors’ obligations or creditors’ rights generally
and, as to rights of indemnification and contribution, by principles of public
policy.  The opinions expressed above also do not reflect the effect of laws and
equitable doctrines (including requirements that the parties to agreements act
reasonably and in good faith and, with respect to collateral, in a commercially
reasonable manner, and give reasonable notice prior to exercising rights and
remedies) or the effect of the exercise of discretion of the court before which
any proceeding may be brought, which may limit the availability of any
particular remedy but which will not, in our judgment (but subject to the other
qualifications and limitations in this opinion letter), make the remedies
available to the Administrative Agent and the Lenders under the Transaction
Documents, taken as a whole, inadequate for the practical realization of the
benefits of the security provided for in the Transaction Documents, except for
the economic consequence of any delay that may be imposed thereby or result
therefrom, and except that we express no opinion as to the rights of any of the
parties to the Transaction Documents to accelerate the due dates of any payment
due thereunder or to exercise other remedies available to them on the happening
of a non-material breach of any such document or agreement.
 
(b) Without limiting the generality of the foregoing, we express no opinion with
respect to:  (1) the availability of specific performance or other equitable
remedies for noncompliance with any of the provisions contained in the
Transaction Documents; (2) the enforceability of provisions contained in the
Transaction Documents relating to the effect of laws which may be enacted in the
future; (3) the enforceability of provisions in the Transaction Documents
purporting to waive the effect of applicable laws to the extent such waivers are
prohibited by such applicable laws; (4) the effectiveness of any
power-of-attorney given under the Transaction Documents that is intended to bind
successors and assigns that have not granted such powers by a power-of-attorney
specifically executed by them; (5) provisions related to waivers of remedies (or
the delay or omission of enforcement thereof), disclaimers, liability
limitations or limitations on the obligations of the Lenders in circumstances in
which a failure of condition or default by any party is not material; (6) the
indemnification and contribution provisions of the Transaction Documents if and
to the extent that such provisions contravene public policy or might require
indemnification or payments with respect to any litigation against a party to a
Transaction Document determined adversely to the other party(ies) to such
litigation, or any loss, cost or expense arising out of an indemnified party’s
bad faith, gross negligence or willful misconduct or any violation by an
indemnified party of statutory duties, general principles of equity or public
policy; (7) any self-help provisions; (8) provisions in the Transaction
Documents that purport to establish evidentiary standards; (9) provisions in the
Transaction Documents that provide that certain rights or obligations are
absolute or unconditional (other than guarantees or letter of credit
reimbursement obligations); (10) the right of any Lender to set off against
funds held in any account maintained with such Lender by a Opinion Party and
which account is designated, or contains funds that such Lender is aware have
been set aside, for special purposes, such as payroll, trust and escrow
accounts, or which funds are subject to special agreement between such Lender
and a Opinion Party precluding or limiting rights to set off funds; (11)
provisions that provide for the enforceability of the remaining terms and
provisions of the applicable Transaction Document in circumstances in which
certain other terms and provisions of such Transaction Document are illegal or
unenforceable; (12) provisions that restrict access to or waive legal or
equitable remedies or access to courts; (13) provisions that affect or confer
jurisdiction (other than on the courts of Pennsylvania); (14) provisions that
permit any Lender to act in its sole discretion or to be exculpated from
liability for its actions to the extent not permitted by law; (15) any provision
of the Transaction Documents that may be construed as a forfeiture or penalty;
(16) any provision of the Transaction Documents that purports to provide that
the terms thereof may not be varied or waived except in writing or that the
express terms thereof supersede any inconsistent course of performance and/or
usage of the trade; or (17) the effect of the laws of any jurisdiction (other
than Pennsylvania) in which the Administrative Agent or any Lender is located
that limits the interest, fees or other charges it may impose for the Loans or
use of money or other credit.
 
 
 

--------------------------------------------------------------------------------

 
 
[dechertlogo.jpg]
 
The Parties Listed on Page 1 of this Opinion
June 3, 2011
    Page 10
 
(c) We express no opinion as to the creation, attachment, validity, binding
effect, enforceability, perfection, priority or other effect of perfection or
non-perfection of any security interest in (1) the proceeds of any collateral
other than in accordance with, and subject to the limitations set forth in,
Section 9-315 of the PA UCC, (2) commingled goods arising from any collateral
other than in accordance with, and subject to the limitations set forth in,
Section 9-336 of the PA UCC, or (3) any item of collateral which is subject to
restriction on or prohibition against transfer (except to the extent limited by
Sections 9-401, 9-406, 9-407, 9-408 or 9-409 of the PA UCC) contained in an
agreement, instrument, document or applicable law governing or evidencing or
otherwise relating to such item.
 
(d) We express no opinion as to the creation or perfection of any security
interest in any portion of the Collateral to the extent that, pursuant to
§9-109(c) or (d) of the PA UCC, Article 9 of the UCC does not apply thereto.
 
(e) We have made no examination of and express no opinion with respect to:  (1)
the title to, ownership of or rights in property (real, personal or mixed) or
fixtures; (2) the validity or ownership of any trademarks, patents or licenses;
(3) the existence or absence of any liens, charges or encumbrances on any
Collateral other than those described in paragraph 7 above; and (4) except as
expressly set forth in paragraphs 8 through 11 above, the perfection of any lien
or security interest.
 
(f) No opinion is rendered as to any federal, state or local laws, rules, or
regulations of (1) antitrust or unfair competition; (2) securities or “blue sky”
laws (except as set forth in paragraph 6 above); (3) environmental matters; (4)
tax matters; (5) zoning, subdivision or land use; (6) ERISA laws, rules and
regulations; (7) counties, cities, townships, municipalities, other special
local non-state governmental authorities or political subdivisions; (8)
insurance, banking or financial institutions (except as set forth in paragraph
12 above); or (9) anti-terrorism laws and regulations.  In addition, no opinion
is rendered herein as to applicability to or effect on any of the matters
covered herein of the laws or regulations that apply specifically to the type of
business conducted by any of the Opinion Parties or the regulatory status of any
party to the Transaction Documents.
 
 
 

--------------------------------------------------------------------------------

 
[dechertlogo.jpg]
 
The Parties Listed on Page 1 of this Opinion
June 3, 2011
    Page 11
 
(g) Our opinion set forth in clause (a) of paragraph 1 above relating to good
standing and valid existence of any entity is based solely upon our review of
the Good Standing Certificates.
 
(h) In giving our opinion set forth in clause (d) of paragraph 4, we express no
opinion with respect to any action, consent, approval, filing or registration
such as may be required as a result of the regulatory status or other facts or
circumstances specifically relating to the Administrative Agent, any other agent
under the Credit Agreement or any Lender.
 
(i) We express no opinion as to whether the execution, delivery or performance
by the Opinion Parties of any of the Transaction Documents will constitute a
violation of, or a default under, any covenant, restriction or provision with
respect to financial ratios or tests or any aspect of the financial condition or
results of operations of the Company or any of its subsidiaries.
 
We express no opinion as to the laws of any jurisdiction other than those of the
United States of America, the Commonwealth of Pennsylvania, the Delaware General
Corporation Law and the Delaware Limited Liability Company Act and, to the
limited extent described in the next paragraph, the DE UCC, AZ UCC and FL
UCC.  In connection with our opinions relating to the Credit Agreement and the
Transaction Documents, we have assumed that the laws of Arizona and Florida are
identical to the laws of the Commonwealth of Pennsylvania. Without limiting the
foregoing, we express no opinion concerning the laws of any foreign
jurisdiction.
 
We do not purport to be experts in the DE UCC, AZ UCC or FL UCC, nor did we
review official codifications of the DE UCC, AZ UCC or FL UCC.  We did, however,
review a standard compilation of a version of the DE UCC, AZ UCC and FL UCC, and
our opinions with respect thereto are based solely on the foregoing procedure
and not upon any other review of the law of the State of Delaware, the State of
Arizona or the State of Florida.
 
 
 

--------------------------------------------------------------------------------

 
[dechertlogo.jpg]
 
The Parties Listed on Page 1 of this Opinion
June 3, 2011
    Page 12
 
This opinion speaks only as of the date hereof.  We have no obligation to advise
the addressees (or any third party) of any changes in the law or facts that may
occur after the date of this opinion.
 
Our opinions expressed herein are solely for your benefit and the benefit of
your permitted assigns and participants under the Credit Agreement in connection
with the execution and delivery of the Credit Agreement.  This opinion may not
be relied upon in any manner by any other person and may not be disclosed,
quoted, assigned, circulated or furnished to or filed with a governmental agency
or otherwise referred to without our express written consent other than to such
participants and assigns (it being understood that this opinion also may be
furnished to, but not relied upon by, (a) prospective Lenders or participants
under the Credit Agreement and (b) any regulatory authority to which a person
entitled to rely hereon is subject).
 
Very truly yours,





 
 

--------------------------------------------------------------------------------

 

SCHEDULE I


Opinion Parties
 


1.  
West Pharmaceutical Services Lakewood, Inc. (“WPS Lakewood”)

 
2.  
West Analytical Services, LLC (“WAS LLC”)

 
3.  
West Pharmaceutical Services of Delaware, Inc. (“WPS Delaware”)

 
4.  
Tech Group Grand Rapids, Inc.  (“TGGR”)

 
5.  
West Pharmaceutical Services of Florida, Inc. (“WPS Florida”)

 
6.  
Tech Group North America, Inc. (“TGNA”)

 
7.  
(mfg) Tech Group Puerto Rico, Inc. (“TGPR”)

 


 

16455808.8.BUSINESS
 
 

--------------------------------------------------------------------------------

 

SCHEDULE II


Transaction Documents
 


1.  
The Credit Agreement;

 
2.  
Revolver Note in Principal Amount of $50,000,000 to PNC Bank, National
Association; and

 
3.  
Security Agreement.

 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE III
 
No Conflicts
 
1.  Note Purchase Agreement, dated as of July 28, 2005, by and among West
Pharmaceutical Services, Inc., Allstate Life Insurance Company, Allstate
Insurance Company, Massachusetts Mutual Life Insurance Company; C.M. Life
Insurance Company, Massmutual Asia Limited, General Electric Capital Assurance
Company and United of Omaha Life Insurance Company.
 
2.  Multi-Currency Note Purchase and Private Shelf Agreement, dated as of
February 27, 2006, by and among West Pharmaceutical Services, Inc., The
Prudential Insurance Company of America, Prudential Retirement Insurance and
Annuity Company, Pruco Life Insurance Company, Pruco Life Insurance Company of
New Jersey, American Skandia Life Assurance Corporation and each Prudential
Affiliate (as defined therein).
 
3.  Existing Credit Agreement.
 


 

16455808.8.BUSINESS
 
 

--------------------------------------------------------------------------------

 

SCHEDULE IV
 
Delaware Financing Statements
 

16455808.8.BUSINESS
 
 

--------------------------------------------------------------------------------

 

SCHEDULE V
 
Pennsylvania Financing Statement
 

16455808.8.BUSINESS
 
 

--------------------------------------------------------------------------------

 

SCHEDULE VI
 
Arizona Financing Statements



16455808.8.BUSINESS
 
 

--------------------------------------------------------------------------------

 

SCHEDULE VII
 
Florida Financing Statement

16455808.8.BUSINESS


 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT F
 
FORM OF MORTGAGE
 
 
 
Prepared by and Return to:
 
Ballard Spahr LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103
Attn:  Mary Croft
 


 
Premises: Lots 18, 19 and 40 Eagleview Corporate Center
City of Uwchlan Township
Chester County
Pennsylvania
Parcel Number:                                                      
 


 
THIS IS AN OPEN-END MORTGAGE SECURING FUTURE ADVANCES AND OTHER INDEBTEDNESS
DESCRIBED IN 42 Pa. C.S.A. § 8143
 
OPEN-END MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING
 


 
WEST PHARMACEUTICAL SERVICES, INC.,
 
MORTGAGOR
 
AND
 
PNC BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent,
 
MORTGAGEE
 


 


 


 
THIS DOCUMENT SERVES AS A FIXTURE FILING UNDER SECTION 9-502 OF THE PENNSYLVANIA
UNIFORM COMMERCIAL CODE
 

 
 
 

--------------------------------------------------------------------------------

 

OPEN-END MORTGAGE AND SECURITY AGREEMENT
(This Mortgage Secures Future Advances)
 
THIS OPEN-END MORTGAGE AND SECURITY AGREEMENT (this “Mortgage”) is executed and
made as of the ____ day of _______, 201_, by WEST PHARMACEUTICAL SERVICES, INC.,
a Pennsylvania corporation (the “Mortgagor”), with an address at [insert], in
favor of PNC BANK, NATIONAL ASSOCIATION, as administrative agent for itself and
the financial institutions (collectively the “Lenders” and each a “Lender”)
party to the Credit Agreement (as such term is defined below)(in such capacity,
the “Mortgagee”), with an address at 1600 Market Street, Philadelphia,
Pennsylvania 19103.
 
WHEREAS, the Mortgagor is the owner of those certain tracts or parcels of land
described in Exhibit A attached hereto and made a part hereof, together with the
improvements now or hereafter erected thereon;
 
WHEREAS, the Mortgagor and the other borrowers party thereto (collectively, the
“Borrowers”), the Lenders and Mortgagee are parties to the Credit Agreement,
dated as of May ___, 2011 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”).  All capitalized terms used herein but
not defined herein shall have the meanings ascribed to such terms in the Credit
Agreement;
 
WHEREAS, pursuant to the provisions of the Credit Agreement and the other Loan
Documents (as hereinafter defined) and upon the terms and subject to the
conditions set forth therein, the Lenders have severally agreed to make or
participate in certain loans to the Borrowers, in an aggregate amount not to
exceed $50,000,000 (collectively, the “Loans”), which Loans are made pursuant to
the Credit Agreement and are evidenced by one or more promissory notes in favor
of the Lenders (collectively, the “Notes”);
 
WHEREAS, as provided in the Credit Agreement, the Lenders require that the
Mortgagor execute and deliver this Mortgage to the Mortgagee for the ratable
benefit of the Lenders and the other Secured Parties (as defined below) as
collateral security for the Loans and other Obligations (as defined below); and
 
WHEREAS, the Mortgagor and PNC Bank, National Association (“PNC”) have entered
into that certain ISDA Master Agreement, dated as of July 20, 2000, and into
that certain “Transaction” thereunder dated March 9, 2011 (the obligations of
the Mortgagor under such Transaction, including under the above-referenced ISDA
Master Agreement to the extent related to said Transaction, being herein called
the “Hedge Obligations”);
 
NOW, THEREFORE, for the purpose of securing the payment and performance of the
following obligations (collectively called the “Obligations”):
 
(A) the Loans, the Notes and all other loans, advances, debts, liabilities,
obligations, covenants and duties owing by the Borrowers to the Lenders or the
Mortgagee of any kind or nature, present or future (including any interest
accruing thereon after maturity, or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to a Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether or not evidenced
by any note, guaranty or other instrument, arising under or pursuant to the
Credit Agreement, the Notes, the other Security Documents and/or any other Loan
Document and whether or not absolute or contingent, joint or several, due or to
become due, now existing or hereafter arising, and under any amendments,
extensions, renewals or increases thereof or thereto.
 
 
 

--------------------------------------------------------------------------------

 
(B) Any sums advanced by the Lenders or the Mortgagee or which may otherwise
become due pursuant to the provisions of the Credit Agreement, the Notes, this
Mortgage, any other Loan Document (as used in the foregoing reference, as
defined in the Credit Agreement) or pursuant to any other document or instrument
at any time delivered to the Lenders or the Mortgagee to evidence or secure any
of the Obligations or which otherwise relate to any of the Obligations (as the
same may be amended, supplemented or replaced from time to time, the “Loan
Documents”).
 
(C) Any other “Obligations” (as used in this subsection (C), as defined in the
Credit Agreement), including, but not limited to, any Hedge Obligations.
 
The Mortgagor, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound hereby, does hereby give, grant,
bargain, sell, convey, assign, transfer, mortgage, hypothecate, pledge, set over
and confirm unto the Mortgagee for the benefit of the Lenders and the other
holders of the Obligations (collectively, including the Mortgagee, the “Secured
Parties”), and does agree that the Mortgagee shall have a security interest in
the following described property, all accessions and additions thereto, all
substitutions therefor and replacements and proceeds thereof, and all reversions
and remainders of such property now owned or held or hereafter acquired (the
“Property”), to wit:
 
(a) All of the Mortgagor’s estate in the premises described in Exhibit A,
together with all of the easements, rights of way, privileges, liberties,
hereditaments, gores, streets, alleys, passages, ways, waters, watercourses,
rights and appurtenances thereunto belonging or appertaining, and all of the
Mortgagor’s estate, right, title, interest, claim and demand therein and in the
public streets and ways adjacent thereto, either in law or in equity (the
“Land”);
 
(b) All the buildings, structures and improvements of every kind and description
now or hereafter erected or placed on the Land, and all facilities, fixtures,
machinery, apparatus, appliances, installations, machinery and equipment,
including all building materials to be incorporated into such buildings, all
electrical equipment necessary for the operation of such buildings and heating,
air conditioning and plumbing equipment now or hereafter attached to, located in
or used in connection with those buildings, structures or other improvements
(the “Improvements”);
 
(c) All proceeds of the conversion, voluntary or involuntary, of any of the
foregoing into cash or liquidated claims; and
 
(d) Without limiting any of the other provisions of this Mortgage, all those
portions of the foregoing Property, whether acquired now or in the future, and
all products and non-cash proceeds thereof (collectively, “UCC Collateral”),
which may be subject to the Uniform Commercial Code provisions applicable to
secured transactions under the laws of any state (the “UCC”), and the Mortgagor
authorizes the Mortgagee to prepare and cause to be filed such financing
statements and other instruments as the Mortgagee may deem necessary or
desirable in order to perfect and maintain such security interest under the UCC
Collateral.  If an Event of Default has occurred and is continuing, Mortgagee
shall have the remedies of a secured party under the Uniform Commercial Code, in
addition to all remedies provided by this Mortgage or existing under applicable
law.  In exercising any remedies, Mortgagee may exercise its remedies against
the UCC Collateral separately or together, and in any order, without in any way
affecting the availability of Mortgagee’s other remedies.  This Mortgage
constitutes a financing statement with respect to any part of the Property and
UCC Collateral, which is or may become a fixture as defined under applicable
law.
 
 
 

--------------------------------------------------------------------------------

 
To have and to hold the same unto the Mortgagee, its successors and assigns,
forever.
 
Provided, however, that if the Mortgagor shall pay to the Secured Parties the
Obligations, and if the Mortgagor shall keep and perform each of its other
covenants, conditions and agreements set forth herein and in the other Loan
Documents, then, upon the termination of all obligations, duties and commitments
of the Mortgagor under the Obligations, this Mortgage and the other Loan
Documents, and subject to the provisions of the paragraph entitled “Survival;
Successors and Assigns”, the estate hereby granted and conveyed shall become
null and void.
 
This Mortgage is an “Open-End Mortgage” as set forth in 42 Pa. C.S.A. § 8143 and
secures obligations up to a maximum principal amount of indebtedness outstanding
at any time equal to double the amount of the Loans that may be outstanding,
plus accrued and unpaid interest, including advances for the payment of taxes
and municipal assessments, maintenance charges, insurance premiums, costs
incurred for the protection of the Property or the lien of this Mortgage,
expenses incurred by the Secured Parties by reason of a default or Event of
Default (as hereinafter defined) under this Mortgage or the other Loan Documents
and advances for construction, alteration or renovation on the Property or for
any other purpose, together with all other sums due hereunder or secured hereby,
plus all other Obligations.  All notices to be given to the Mortgagee pursuant
to 42 Pa. C.S.A. § 8143 shall be given as set forth in Section 19.
 
1. Representations and Warranties.  The Mortgagor represents and warrants to the
Mortgagee that (i) the Mortgagor has good and marketable title to an estate in
fee simple absolute in the Land and Improvements and has all right, title and
interest in all other property constituting a part of the Property, in each case
free and clear of all liens and encumbrances, except as may otherwise be set
forth on an Exhibit B hereto (the “Permitted Encumbrances”) and (ii) its name,
type of organization, jurisdiction of organization and chief executive office
are true and complete as set forth in the heading of this Mortgage.  This
Mortgage is a valid and enforceable first lien on the Property (subject to the
Permitted Encumbrances) and the Mortgagee shall, subject to the Mortgagor’s
right of possession prior to an Event of Default, quietly enjoy and possess the
Property.  The Mortgagor shall preserve such title as it warrants herein and the
validity and priority of the lien hereof and shall forever warrant and defend
the same to the Mortgagee against the claims of all persons.
 
2. Covenants.  Until all of the Obligations shall have been fully paid,
satisfied and discharged the Mortgagor shall:
 
 
 

--------------------------------------------------------------------------------

 
(a) [Reserved]
 
(b) Legal Requirements.  Promptly comply with and conform to, in all respects,
all present and future laws, statutes, codes, ordinances, orders and regulations
and all covenants, restrictions and conditions which may be applicable to any of
the Property, except to the extent that the failure to so comply could not
reasonably be expected to have a Material Adverse Effect (the “Legal
Requirements”).
 
(c) Impositions.  Before interest or penalties are due thereon and otherwise
when due, the Mortgagor shall pay all taxes of every kind and nature, all
charges for any easement or agreement maintained for the benefit of any of the
Property, all general and special assessments (including any condominium or
planned unit development assessments, if any), levies, permits, inspection and
license fees, all water and sewer rents and charges, and all other charges and
liens, whether of a like or different nature, imposed upon or assessed against
(i) the Mortgagor with respect to the Property or (ii) any of the Property (the
“Impositions”), unless such Impositions shall be contested in good faith by
appropriate proceedings and where adequate reserves therefor have been set aside
on its books and no foreclosure or other enforcement proceedings have been
commenced.  The Mortgagor’s obligations to pay the Impositions shall survive the
Mortgagee’s taking title to the Property through foreclosure, deed-in-lieu or
otherwise.
 
(d) Maintenance of Security.  Use, and permit others to use, the Property only
for its present use or such other uses as permitted by applicable Legal
Requirements.  The Mortgagor shall keep the Property in good condition and
order, ordinary wear and tear excepted, and will make or cause to be made, as
and when necessary, all repairs, renewals, and replacements, structural and
nonstructural, exterior and interior, foreseen and unforeseen, ordinary and
extraordinary, to the extent that failure to do so would have a material adverse
effect on the value of the Property.  The Mortgagor shall not remove, demolish
or alter the Property nor commit or suffer waste with respect thereto, nor
permit the Property to become deserted or abandoned.  The Mortgagor covenants
and agrees not to take or permit any action with respect to the Property, which
will in any manner impair the security of this Mortgage.
 
3. Leases.  The Mortgagor shall not (a) execute an assignment or pledge of any
rents, issues and profits arising or issuing from the Land and the Improvements
(collectively, the “Rents”), including the Rents arising or issuing from all
leases, licenses, subleases or any other use or occupancy agreement now or
hereafter entered into covering all or any part of the Land and Improvements
(collectively, the “Leases”); or (b) enter into a Lease with any Person other
than a Subsidiary of the Mortgagor without the Mortgagee’s prior written
consent.  Any or all Leases shall be subordinated to this Mortgage and to the
Mortgagee’s rights, which subordination shall be evidenced by a writing in such
form, substance and detail as is satisfactory to the Mortgagee in its sole
discretion.  The Mortgagor represents and warrants to Mortgagee that Mortgagor
has not executed any prior assignment of Rents.
 
4. Due on Sale Clause. The Mortgagor shall not sell, convey or otherwise
transfer any interest in all or any portion of the Property (whether voluntarily
or by operation of law), or agree to do so, without the Mortgagee’s prior
written consent, including any sale, conveyance, assignment, or other transfer
of (including installment land sale contracts), or the grant of a security
interest in, all or any part of the legal or equitable title to the Property,
other than as permitted by Section 6.4 of the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
5. Insurance.  The Mortgagor shall comply with the insurance requirements set
forth in Section 5.5 of the Credit Agreement with respect to the Property and
shall keep the Property continuously insured in accordance with such insurance
requirements.
 
6. Rights of Mortgagee to Insurance Proceeds.  In the event of loss, the
Mortgagee shall, if an Event of Default shall have occurred and be continuing,
have the exclusive right to adjust, collect and compromise all insurance claims,
and the Mortgagor shall not adjust, collect or compromise any claims under said
policies without the Mortgagee’s prior written consent.  Each insurer is hereby
authorized and directed to make payment for claims under said policies,
including return of unearned premiums, directly to the Mortgagor unless the
Mortgagee has notified the insurer that an Event of Default has occurred and is
continuing, in which case, such payments shall be made to Mortgagee instead of
to the Mortgagor, and the Mortgagor appoints the Mortgagee as the Mortgagor’s
attorney-in-fact to endorse any draft therefor.  All insurance proceeds may, at
the Mortgagee’s sole option, be applied to all or any part of the Obligations in
the order set forth in Section 13 (notwithstanding that such Obligations may not
then otherwise be due and payable) or to the repair and restoration of any of
the Property under such terms and conditions as the Mortgagee may impose;
provided that, if no Event of Default has occurred and is continuing, such
proceeds shall, at the request of the Mortgagor, be released to the Mortgagor to
pay (or, to the extent paid directly to the Mortgagor, shall be used by the
Mortgagor to pay) the costs of the repair and restoration of the damaged or
destroyed property.
 
7. Installments for Insurance, Taxes and Other Charges.  Upon the Mortgagee’s
request at any time following the occurrence and during the continuance of an
Event of Default, the Mortgagor shall pay to the Mortgagee monthly, an amount
equal to one-twelfth (1/12) of the annual premiums for the insurance policies
referred to hereinabove and the annual Impositions and any other item which at
any time may be or become a lien upon the Property (the “Escrow Charges”).  The
amounts so paid shall be used in payment of the Escrow Charges so long as no
Event of Default shall have occurred and be continuing.  No amount so paid to
the Mortgagee shall be deemed to be trust funds, nor shall any sums paid bear
interest.  The Mortgagee shall have no obligation to pay any insurance premium
or Imposition if at any time the funds being held by the Mortgagee for such
premium or Imposition are insufficient to make such payments.  If, at any time,
the funds being held by the Mortgagee for any insurance premium or Imposition
are exhausted, or if the Mortgagee determines, in its sole discretion, that such
funds will be insufficient to pay in full any insurance premium or Imposition
when due, the Mortgagor shall promptly pay to the Mortgagee, upon demand, an
amount which the Mortgagee shall estimate as sufficient to make up the
deficiency (provided that at such time, an Event of Default shall have occurred
and be continuing).  Upon the occurrence and during the continuance of an Event
of Default, the Mortgagee shall have the right, at its election, to apply any
amount so held against the Obligations due and payable in such order as the
Mortgagee may deem fit, and the Mortgagor hereby grants to the Mortgagee a lien
upon and security interest in such amounts for such purpose.
 
 
 

--------------------------------------------------------------------------------

 
8. Condemnation.  The Mortgagor, promptly after obtaining knowledge of the
institution of any proceedings for the condemnation or taking by eminent domain
of any of the Property, shall notify the Mortgagee of the pendency of such
proceedings.  The Mortgagee may participate in any such proceedings and the
Mortgagor shall deliver to the Mortgagee all instruments requested by it to
permit such participation.  Any award or compensation for property taken or for
damage to property not taken, whether as a result of such proceedings or in lieu
thereof, is hereby assigned to and shall be received and collected directly by
the Mortgagee, and any award or compensation (after deducting therefrom all
reasonable costs and expenses, including reasonable attorneys’ fees, incurred by
the Mortgagee in connection with the collection thereof regardless of the
particular nature thereof and whether incurred with or without suit,
collectively, the “Net Proceeds”) shall be applied, at the Mortgagee’s option,
to any part of the Obligations and in any order (notwithstanding that any of
such Obligations may not then be due and payable) or to the repair and
restoration of any of the Property under such terms and conditions as the
Mortgagee may reasonably impose; provided, however, if the condemnation or
taking of the Property is for less than fifty percent (50%) of the Property, at
the written request of the Mortgagor, the Mortgagee shall cause the Net Proceeds
to be delivered to the Mortgagor for the restoration of the Property following
such condemnation or taking so long as (i) no Event of Default shall have
occurred and is continuing; and (ii) such restoration can be expected to be
completed by the Maturity Date.
 
9. Environmental Matters.  (a)  For purposes of this Section 9, the term
“Environmental Laws” shall mean all federal, state and local laws, regulations
and orders, whether now or in the future enacted or issued, pertaining to the
protection of land, water, air, health, safety or the environment.  The term
“Regulated Substances” shall mean all substances regulated by Environmental
Laws, or which are known or considered to be harmful to the health or safety of
persons, or the presence of which may require investigation, notification or
remediation under the Environmental Laws.  The term “Contamination” shall mean
the discharge, release, emission, disposal or escape of any Regulated Substances
into the environment in excess of amounts permitted by applicable Environmental
Law.
 
(b) The Mortgagor represents and warrants (i) that no Contamination is present
at, on or under the Property and that no Contamination is being or has been
emitted onto any surrounding property in violation of any Environmental Law,
which could reasonably be expected to result in a Material Adverse Effect; (ii)
(A) all operations and activities on the Property have been and are being
conducted in all material respects in accordance with all Environmental Laws,
and (B) the Mortgagor has all permits and licenses required under the
Environmental Laws, except for those circumstances under (A) or (B) which could
not reasonably be expected to result in a Material Adverse Effect; (iii) to the
knowledge of Mortgagor, no underground or aboveground storage tanks are or have
been located on or under the Property; and (iv) no legal or administrative
proceeding is pending or threatened relating to any environmental condition,
operation or activity on the Property, or any violation or alleged violation of
Environmental Laws which in either case could result in a Material Adverse
Effect.  These representations and warranties shall be true as of the date
hereof, and shall be deemed to be continuing representations and warranties
which must remain true, correct and accurate during the entire duration of the
term of this Mortgage.
 
 
 

--------------------------------------------------------------------------------

 
(c) The Mortgagor shall ensure, at its sole cost and expense, that the Property
and the conduct of all operations and activities thereon comply in all material
respects and continue to comply in all material respects with all Environmental
Laws.  The Mortgagor shall notify the Mortgagee promptly and in reasonable
detail in the event that the Mortgagor becomes aware of any material violation
of any Environmental Laws, the presence or release of any Contamination with
respect to the Property, or any governmental or third party claims relating to
the environmental condition of the Property or the conduct of operations or
activities thereon which could be reasonably expected to have a material adverse
effect on the Property.  The Mortgagor also agrees not to permit or allow the
presence of Regulated Substances on any part of the Property, except for those
Regulated Substances (i) which are used in the ordinary course of the
Mortgagor’s business, but only to the extent they are in all cases used in a
manner which complies in all material respects with all Environmental Laws; and
(ii) those Regulated Substances which are naturally occurring on the
Property.  The Mortgagor agrees not to cause, allow or permit the presence of
any Contamination on the Property which could result in a Material Adverse
Effect.
 
(d) The Mortgagee shall not be liable for, and the Mortgagor shall indemnify,
defend and hold the Lenders, the Mortgagee and the other Indemnified Parties (as
hereinafter defined) and all of their respective successors and assigns harmless
from and against all losses (including diminution in the value of the Property),
costs, liabilities, damages, fines, claims, penalties and expenses (including
reasonable attorneys’, consultants’ and contractors’ fees, costs incurred in the
investigation, defense and settlement of claims, as well as costs incurred in
connection with the investigation, remediation or monitoring of any Regulated
Substances or Contamination and any diminution in value) that the Lenders, the
other Secured Parties, the Mortgagee or any other Indemnified Party may suffer
or incur (including as holder of the Mortgage, as mortgagee in possession or as
successor in interest to the Mortgagor as owner of the Property by virtue of a
foreclosure or acceptance of a deed in lieu of foreclosure) as a result of or in
connection with (i) any Environmental Laws (including the assertion that any
lien existing or arising pursuant to any Environmental Laws takes priority over
the lien of the Mortgage); (ii) the breach of any representation, warranty,
covenant or undertaking by the Mortgagor in this Section 9; (iii) the presence
on or the migration of any Contamination or Regulated Substances on, under or
through the Property; or (iv) any litigation or claim by the government or by
any third party in connection with the environmental condition of the Property
or the presence or migration of any Regulated Substances or Contamination on,
under, to or from the Property; provided, however, that the Mortgagee shall have
no obligation hereunder to an Indemnified Party with respect to any indemnified
liabilities arising from the gross negligence or willful misconduct of such
Indemnified Party.
 
10. Inspection of Property.  To the extent (a) the Mortgagee reasonably believes
that Contamination is present at, on or under the Property that (i) creates an
imminent or substantial endangerment to human health or the environment, or (ii)
materially violates law or (b) an Event of Default has occurred and is
continuing, the Mortgagee may enter the Property (and cause the Mortgagee’s
employees, agents and consultants to enter the Property), upon prior written
notice to the Mortgagor, to conduct any and all environmental assessments or
testing deemed appropriate by the Mortgagee in its sole discretion.  The
environmental testing shall be accomplished by whatever means the Mortgagee may
deem appropriate, including the taking of soil samples and the installation of
ground water monitoring wells or other intrusive environmental tests.  The
Mortgagor shall provide the Mortgagee (and the Mortgagee’s employees, agents and
consultants) reasonable rights of access to the Property as well as such
information about the Property and the past or present conduct of operations and
activities thereon as the Mortgagee shall reasonably request.
 
 
 

--------------------------------------------------------------------------------

 
11. Events of Default.  The occurrence of any of the following shall constitute
an “Event of Default” hereunder:
 
(a) The Mortgagee’s failure to have a mortgage lien on any of the Property with
the priority required under Section 1;
 
(b) Foreclosure proceedings are instituted against any of the Property upon any
other lien or claim, whether alleged to be superior or junior to the lien of
this Mortgage (unless such proceeding is dismissed within ninety (90) days
following the institution thereof or such shorter period as applicable under the
circumstances if such foreclosure is to be effectuated prior to the expiration
of such ninety (90) day period);
 
(c) The Mortgagor or any other obligor or guarantor of any of the Obligations,
shall at any time deliver or cause to be delivered to the Mortgagee a notice
under any applicable present or future law, rule or regulation electing to limit
the indebtedness secured by this Mortgage; or
 
(d) An Event of Default (as defined in the Credit Agreement) shall have occurred
and be continuing.
 
12. Rights and Remedies of Mortgagee.  If an Event of Default occurs, the
Mortgagee may, at its option and without demand, notice or delay, do one or more
of the following:
 
(a) The Mortgagee may declare the entire unpaid principal balance of the
Obligations (other than the Hedge Obligations which shall be governed by the
provisions of the Master Agreement referred to above), together with all
interest thereon, to be due and payable immediately.
 
(b) The Mortgagee may (i) institute and maintain an action of mortgage
foreclosure against the Property and the interests of the Mortgagor therein,
(ii) institute and maintain an action on any instruments evidencing the
Obligations or any portion thereof, and (iii) take such other action at law or
in equity for the enforcement of this Mortgage or any of the other Loan
Documents as the law may allow, and in each such action the Mortgagee shall be
entitled to all costs of suit and attorneys fees.
 
(c) The Mortgagee shall have the right, in connection with the exercise of its
remedies hereunder, to the appointment of a receiver to take possession and
control of the Property without notice and without regard to the adequacy of the
Property to secure the Obligations.  A receiver while in possession of the
Property shall have the right to make repairs and to make improvements necessary
or advisable in its or his/her opinion to preserve the Property, or to make and
keep them rentable to the best advantage, and the Mortgagee may advance moneys
to a receiver for such purposes.  Any moneys so expended or advanced by the
Mortgagee or by a receiver shall be added to and become a part of the
Obligations secured by this Mortgage.
 
 
 

--------------------------------------------------------------------------------

 
13. Application of Proceeds.  The Mortgagee shall apply the proceeds of any
foreclosure sale of, or other disposition or realization upon, or profits from,
the Property to satisfy the Obligations as follows:
 
(a) First, to the payment of all reasonable costs, expenses and charges of the
Mortgagee, as such, or the reimbursement of the Mortgagee for the prior payment
of such reasonable costs, expenses and charges incurred in connection with the
care and safekeeping of any of the Property or the enforcement of any rights
hereunder (including, without limitation, the reasonable expenses of any sale or
other proceeding, the reasonable expenses of any taking, reasonable attorneys’
fees and expenses, court costs, any other reasonable expenses incurred or
expenditures or advances made by the Mortgagee in the protection, enforcement or
exercise of its rights, powers or remedies hereunder) with interest on any such
reimbursement at the rate prescribed in Section 2.10 of the Credit Agreement as
the default interest rate from the date of payment.
 
(b) Second, to the payment of the other Obligations, in whole or in part, in
such order as the Mortgagee may elect, whether such Obligations are then due or
not due.
 
(c) Third, to such Persons as required by applicable law including, without
limitation, Section 9-615 of the Code.
 
(d) Fourth, to the extent of any surplus thereafter remaining, to the Mortgagor
or as a court of competent jurisdiction may otherwise direct.
 
14. CONFESSION OF JUDGMENT IN EJECTMENT.  AT ANY TIME AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT FURTHER NOTICE,
REGARDLESS OF WHETHER THE MORTGAGEE HAS ASSERTED ANY OTHER RIGHT OR EXERCISED
ANY OTHER REMEDY UNDER THIS MORTGAGE OR ANY OF THE OTHER LOAN DOCUMENTS, IT
SHALL BE LAWFUL FOR ANY ATTORNEY OF ANY COURT OF RECORD AS ATTORNEY FOR THE
MORTGAGOR TO CONFESS JUDGMENT IN EJECTMENT AGAINST THE MORTGAGOR AND ALL PERSONS
CLAIMING UNDER THE MORTGAGOR FOR THE RECOVERY BY THE MORTGAGEE OF POSSESSION OF
ALL OR ANY PART OF THE PROPERTY, FOR WHICH THIS MORTGAGE SHALL BE SUFFICIENT
WARRANT.  IF FOR ANY REASON AFTER SUCH ACTION SHALL HAVE COMMENCED THE SAME
SHALL BE DISCONTINUED AND THE POSSESSION OF THE PROPERTY SHALL REMAIN IN OR BE
RESTORED TO THE MORTGAGOR, THE MORTGAGEE SHALL HAVE THE RIGHT UPON ANY
SUBSEQUENT DEFAULT OR DEFAULTS TO BRING ONE OR MORE AMICABLE ACTION OR ACTIONS
AS HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF ALL OR ANY PART OF THE
PROPERTY.
 
 
 

--------------------------------------------------------------------------------

 
15. Mortgagee’s Right to Protect Security.  The Mortgagee is hereby authorized
to do any one or more of the following, irrespective of whether an Event of
Default has occurred and without further notice to Mortgagor: (a) appear in and
defend any action or proceeding purporting to affect the security hereof or the
Mortgagee’s rights or powers hereunder; (b) purchase such insurance policies
covering the Property as it may elect if the Mortgagor fails to maintain the
insurance coverage required hereunder, provided that, if no Event of Default
shall have occurred and be continuing, the Mortgagee shall only do so upon three
(3) Business Days’ prior notice to the Mortgagor; and (c) take such action as
the Mortgagee may determine to pay, perform or comply with any Impositions or
Legal Requirements, to cure any Events of Default and to protect its security in
the Property, provided that, if no Event of Default shall have occurred and be
continuing, the Mortgagee shall only do so upon three (3) Business Days’ prior
notice to the Mortgagor.
 
16. Subrogation.  If, and to the extent that, the proceeds of the Loans are used
to pay, satisfy or discharge any obligation of the Mortgagor for the payment of
money that is secured by a pre-existing mortgage, deed of trust, or other lien
encumbering the Property (a “Prior Lien”), such loan proceeds shall be deemed to
have been advanced by Mortgagee on behalf of the Secured Parties at Mortgagor’s
request, and Mortgagee shall automatically, and without further action on its
part, be subrogated to the rights, including lien priority, of the owner or
holder of the obligation secured by the Prior Lien, whether or not the Prior
Lien is released.
 
17. Appointment of Mortgagee as Attorney-in-Fact.  The Mortgagee, or any of its
officers, is hereby irrevocably appointed attorney-in-fact for the Mortgagor
(without requiring any of them to act as such), such appointment being coupled
with an interest, to do any or all of the following:  (a)  subject to the
provisions of Section 8, settle for, collect and receive any awards payable
under Section 8 from the authorities making the same; and (b) execute, deliver
and file such financing statements and other instruments as the Mortgagee may
require in order to perfect and maintain its security interest under the Uniform
Commercial Code on any portion of the Property.
 
18. Certain Waivers. The Mortgagor hereby waives and releases all benefit that
might accrue to the Mortgagor by virtue of any present or future law exempting
the Property, or any part of the proceeds arising from any sale thereof, from
attachment, levy or sale on execution, or providing for any stay of execution,
exemption from civil process or extension of time for payment or any rights of
marshalling in the event of any sale hereunder of the Property, and, unless
specifically required herein or in any Loan Document, all notices of the
Mortgagor’s default or of the Mortgagee’s election to exercise, or the
Mortgagee’s actual exercise of any option under this Mortgage or any other Loan
Document.
 
19. Notices.  All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder shall be given in accordance with
Section 9.2 of the Credit Agreement.
 
20. Further Acts.  The Mortgagor will, at the cost of the Mortgagor, and without
expense to the Mortgagee, do, execute, acknowledge and deliver all and every
such reasonable further acts, deeds, conveyances, mortgages, assignments,
notices of assignment, transfers and assurances as the Mortgagee shall, from
time to time, reasonably require for the better assuring, conveying, assigning,
transferring or confirming unto the Mortgagee the property and rights hereby
mortgaged, or which Mortgagor may be or may hereafter become bound to convey or
assign to the Mortgagee, or for carrying out the intent of or facilitating the
performance of the terms of this Mortgage or for filing, registering or
recording this Mortgage.  The Mortgagor grants to the Mortgagee an irrevocable
power of attorney coupled with an interest, effective upon the occurrence and
during the continuance of an Event of Default, for the purpose of exercising and
perfecting any and all rights and remedies available to the Mortgagee under the
Notes, this Mortgage, the other Loan Documents, at law or in equity, including
without limitation the rights and remedies described in this paragraph.
 
 
 

--------------------------------------------------------------------------------

 
21. Changes in the Laws Regarding Taxation.  If any law is enacted or adopted or
amended after the date of this Mortgage which deducts the Obligations from the
value of the Property for the purpose of taxation or which imposes a tax, either
directly or indirectly, on the Mortgagor or the Mortgagee’s interest in the
Property, the Mortgagor will pay such tax, with interest and penalties thereon,
if any.  If the Mortgagee determines that the payment of such tax or interest
and penalties by the Mortgagor would be unlawful or taxable to the Mortgagee or
unenforceable or provide the basis for a defense of usury, then the Mortgagee
shall have the option, upon twenty days’ written notice, to declare the entire
Obligations immediately due and payable.
 
22. Documentary Stamps.  If at any time the United States of America, any State
thereof or any subdivision of any such State shall require revenue or other
stamps to be affixed to the Notes or this Mortgage, or impose any other tax or
charge on the same, the Mortgagor will pay for the same, with interest and
penalties thereon, if any.
 
23. Preservation of Rights.  No delay or omission on the Mortgagee’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the
Mortgagee’s action or inaction impair any such right or power.  The Mortgagee’s
rights and remedies hereunder are cumulative and not exclusive of any other
rights or remedies which the Mortgagee may have under other agreements, at law
or in equity.  The Mortgagee may exercise any one or more of its rights and
remedies without regard to the adequacy of its security.
 
24. Illegality.  In case any one or more of the provisions contained in this
Mortgage should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.
 
25. Changes in Writing; Waiver.  No modification, amendment or waiver of any
provision of this Mortgage nor consent to any departure by the Mortgagor
therefrom will be effective unless made in a writing signed by the Mortgagee,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  No notice to or demand on the Mortgagor in
any case will entitle the Mortgagor to any other or further notice or demand in
the same, similar or other circumstance.
 
26. Entire Agreement.  This Mortgage (including the documents and instruments
referred to herein) constitutes the entire agreement and supersedes all other
prior agreements and understandings, both written and oral, between the
Mortgagor and the Mortgagee with respect to the subject matter hereof.
 
27. Survival; Successors and Assigns.   This Mortgage will be binding upon and
inure to the benefit of the Mortgagor and the Mortgagee and their respective
successors and assigns; provided, however, that the Mortgagor may not assign
this Mortgage in whole or in part without the Mortgagee’s prior written consent
and the Mortgagee at any time may assign this Mortgage in whole or in part; and
provided, further, that the rights and benefits under the Paragraphs entitled
“Environmental Matters”, “Inspection of Property” and “Indemnity” shall also
inure to the benefit of any persons or entities who acquire title or ownership
of the Property from or through the Mortgagee or through action of the Mortgagee
(including a foreclosure, sheriff’s or judicial sale).  The provisions of
Paragraphs entitled “Environmental Matters”, “Inspection of Property” and
“Indemnity” shall survive the termination, satisfaction or release of this
Mortgage, the foreclosure of this Mortgage or the delivery of a deed in lieu of
foreclosure.
 
 
 

--------------------------------------------------------------------------------

 
28. Interpretation.  In this Mortgage, the singular includes the plural and the
plural the singular; references to statutes are to be construed as including all
statutory provisions consolidating, amending or replacing the statute referred
to; the word “or” shall be deemed to include “and/or”, the words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation” and references to sections or exhibits are to those of this Mortgage
unless otherwise indicated.  Section headings in this Mortgage are included for
convenience of reference only and shall not constitute a part of this Mortgage
for any other purpose.  If this Mortgage is executed by more than one party as
Mortgagor, the obligations of such persons or entities will be joint and
several.
 
29. Indemnity.  The Mortgagor agrees to indemnify the Mortgagee and each of the
other Secured Parties, and the Mortgagee’s and the other Secured Parties’
respective directors, officers and employees and each legal entity, if any, who
controls a Secured Party (collectively, the “Indemnified Parties”) and to hold
each Indemnified Party harmless from and against any and all claims, damages,
losses, liabilities and expenses (including all fees and charges of internal or
external counsel with whom any Indemnified Party may consult and all expenses of
litigation or preparation therefor) which any Indemnified Party may incur or
which may be asserted against any Indemnified Party in connection with or
arising out of the matters referred to in this Mortgage or in the other Loan
Documents by any person, entity or governmental authority (including any person
or entity claiming derivatively on behalf of the Mortgagor), whether (a) arising
from or incurred in connection with any breach of a representation, warranty or
covenant by the Mortgagor, or (b) arising out of or resulting from any suit,
action, claim, proceeding or governmental investigation, pending or threatened,
whether based on statute, regulation or order, or tort, or contract or
otherwise, before any court or governmental authority, which arises out of or
relates to this Mortgage, any other Loan Document, or the use of the proceeds of
the Loans or any other Obligations; provided, however, that the foregoing
indemnity agreement shall not apply to claims, damages, losses, liabilities and
expenses resulting from an Indemnified Party’s gross negligence or willful
misconduct.  The indemnity agreement contained in this Section shall survive the
termination of this Mortgage, payment of any Loan or other Obligation and
assignment of any rights hereunder.  The Mortgagor may participate at its
expense in the defense of any such action or claim.
 
30. Authority of Mortgagee.  The Mortgagor acknowledges that the rights and
responsibilities of the Mortgagee under this Mortgage with respect to any action
taken by the Mortgagee or the exercise or non-exercise by the Mortgagee of any
option, right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Mortgage shall, as between the Mortgagee and
the Secured Parties, be governed by the Credit Agreement and by such other
agreement with respect thereto as may exist from time to time among them, but,
as between the Mortgagee and the Mortgagor, the Mortgagee shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and the Mortgagor shall not be under
any obligation, or entitlement, to make any inquiry respecting such authority.
 
 
 

--------------------------------------------------------------------------------

 
31. Governing Law and Jurisdiction.  This Mortgage has been delivered to and
accepted by the Mortgagee and will be deemed to be made in the Commonwealth of
Pennsylvania.  This Mortgage will be interpreted and the rights and liabilities
of the Mortgagor and the Mortgagee determined in accordance with the laws of the
Commonwealth of Pennsylvania.  The Mortgagor hereby irrevocably consents to the
exclusive jurisdiction of any state or federal court in the county or judicial
district where the Mortgagee’s office indicated above is located; provided that
nothing contained in this Mortgage will prevent the Mortgagee from bringing any
action, enforcing any award or judgment or exercising any rights against the
Mortgagor individually, against any security or against any property of the
Mortgagor within any other county, state or other foreign or domestic
jurisdiction.  The Mortgagor acknowledges and agrees that the venue provided
above is the most convenient forum for both the Mortgagee and the
Mortgagor.  The Mortgagor waives any objection to venue and any objection based
on a more convenient forum in any action instituted under this Mortgage.
 
32. WAIVER OF JURY TRIAL.  THE MORTGAGOR IRREVOCABLY WAIVES ANY AND ALL RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE
RELATING TO THIS MORTGAGE, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
MORTGAGE OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS.  THE
MORTGAGOR ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.
 
33. Fixture Filing.  This document serves as a Fixture Filing under Section
9-502 of
 
the Pennsylvania Uniform Commercial Code.  This Mortgage shall be effective as a
financing statement filed as a fixture filing with respect to all fixtures
included within the Mortgaged Property and is to be filed for record in the real
estate records of each county where any part of the Mortgaged Property
(including such fixtures) is situated.
 
34. Security Agreement.  This Mortgage constitutes a security agreement under
the UCC and the Mortgagor hereby grants to the Mortgagee a security interest in
all existing and future equipment and fixtures purchased with proceeds from the
Loans (and the proceeds thereof) included in the Property which might be deemed
“personal property”.  Upon any Event of Default under this Mortgage, the
Mortgagee shall have, in addition to any other rights and remedies under the
Loan Documents, all of the rights and remedies granted to a secured party under
the UCC with respect to the fixtures for which the Mortgagee was granted a
security interest hereunder. Notwithstanding any release of any or all of that
property included in the Property which is deemed “real property,” any
proceedings to foreclose this Mortgage or its satisfaction of record, the terms
hereof shall survive as a security agreement with respect to the security
interest created hereby and referred to above until the repayment or
satisfaction in full of the Obligations.
 
 
 

--------------------------------------------------------------------------------

 
 
The Mortgagor acknowledges that it has read and understood all the provisions of
this Mortgage, including the confession of judgment and waiver of jury trial,
and has been advised by counsel as necessary or appropriate.
 
[Remainder of Page Left Intentionally  Blank; Signatures Follows]
 

 
 
 

--------------------------------------------------------------------------------

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.
 
WEST PHARMACEUTICAL SERVICES, INC.




By: ________________________________
Name: ______________________________
Title: _______________________________












COMMONWEALTH OF PENNSYLVANIA         )
  )           SS:
COUNTY OF
____________                                                             )
 
On this, the ______ day of __________, 20__, before me, a Notary Public, the
undersigned officer, personally appeared ____________________________________,
who acknowledged himself/herself to be the
___________________________________________ of WEST PHARMACEUTICAL SERVICES,
INC., a Pennsylvania corporation, and that he/she, in such capacity, being
authorized to do so, executed the foregoing instrument for the purposes therein
contained by signing on behalf of said corporation.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
____________________________________
Notary Public


 
My commission expires:
 

 
 
 

--------------------------------------------------------------------------------

 

The undersigned hereby certifies that the address of the Mortgagee is
1600 Market Street, Philadelphia, PA 19103.
 


________________________________
On behalf of the Mortgagee
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBITS
 
A.           Legal Description
 
B.           Permitted Encumbrances
 

 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
Legal Description
 
[See attached]
 

 A - 1
 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
Permitted Encumbrances
 

B - 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
FORM OF SECURITY AGREEMENT

G - 1
 
 

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT
 
This SECURITY AGREEMENT is made and entered into as of June 3, 2011, by and
among WEST PHARMACEUTICAL SERVICES, INC. (the “Company”), the subsidiaries of
the Company listed on the signature pages hereto (collectively, together with
the Company, the “Debtors”; each individually, a “Debtor”), and PNC BANK,
NATIONAL ASSOCIATION, as administrative agent (in such capacity, the
“Administrative Agent”) for the holders of the Obligations (as defined in the
Credit Agreement referred to below) (such holders, the “Secured Parties”).
 
W I T N E S S E T H :
 
WHEREAS, the Company, the other Debtors, the banks and other financial
institutions parties thereto (collectively, the “Lenders”) and PNC Bank,
National Association, as administrative agent, are parties to the Credit
Agreement, dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”);
 
WHEREAS, pursuant to the provisions of the Credit Agreement and the other Loan
Documents and upon the terms and subject to the conditions set forth therein,
the Lenders have severally agreed to make certain loans to the Borrowers to
construct improvements, or pay for improvements, to the Office Property (as
defined in the Credit Agreement), acquire tangible property to be used at or in
connection with the Office Property, and to purchase the Office Property; and
 
WHEREAS, it is a condition precedent to the effectiveness of Credit Agreement,
that the Debtors shall have executed and delivered this Security Agreement to
the Administrative Agent for the ratable benefit of the Lenders and the other
Secured Parties.
 
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement, and
extend credit under the Credit Agreement,  the Debtors hereby agree with the
Administrative Agent, for the ratable benefit of the Secured Parties, as
follows:
 
1. Defined Terms.  Unless otherwise defined herein, terms which are defined in
the Credit Agreement and used herein are so used as so defined; the following
terms which are defined in the Code are used herein as so defined:  Equipment,
Fixtures and Proceeds; and the following terms shall have the following
meanings:
 
“Code” shall mean the Uniform Commercial Code as from time to time in effect in
the Commonwealth of Pennsylvania.
 
“Collateral” shall have the meaning assigned to it in Section 2 of this Security
Agreement.
 
“Security Agreement” shall mean this Security Agreement, as amended,
supplemented or otherwise modified from time to time.
 
 
 

--------------------------------------------------------------------------------

 
2. Grant of Security Interest.  As collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations, each Debtor hereby grants to the
Administrative Agent for the ratable benefit of the Secured Parties a security
interest in all of the following property at any time now or hereafter acquired
by such Debtor or in which such Debtor now or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”):
 
i. all Equipment acquired or constructed using proceeds of any Loan (whether or
not part of the acquisition price or construction costs, were paid from funds
other than proceeds of Loans);
 
ii. all Fixtures acquired or constructed using proceeds of any Loan (whether or
not part of the acquisition price or construction costs were paid from funds
other than proceeds of Loans); and
 
iii. to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing;
 
3. Representations and Warranties.  Each Debtor hereby represents and warrants
that:
 
(a) Title; No Other Liens.  Except for the Lien granted to the Administrative
Agent for the ratable benefit of the Secured Parties pursuant to this Security
Agreement and the other Liens referred to in clauses (a) through (d) of the
definition of “Permitted Liens” in the Credit Agreement (such Liens permitted by
such clauses referred to herein as the “Permitted Liens”), the Debtors own or
have the power to transfer rights in each item of the Collateral free and clear
of any and all Liens or claims of others.
 
(b) Perfected First Priority Liens.  The Liens granted pursuant to this Security
Agreement constitute perfected Liens on the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, which are
prior to all other Liens on the Collateral in existence on the date hereof
(other than Permitted Liens) and are enforceable as such against all creditors
of and purchasers from the Debtors and against any owner or purchaser of the
real property where any of the Collateral is located and any present or future
creditor obtaining a Lien on such real property.
 
(c) Chief Executive Office; Place of Organization, etc.  As of the date hereof,
the locations of each of the Debtor’s chief executive office, chief place of
business, form of and place of organization, organization number and Federal tax
identification number are set forth on Schedule I.
 
(d) Power and Authority; Authorization.  Each Debtor has the corporate or other
power and authority and the legal right to execute and deliver, to perform its
obligations under, and to grant the Lien on the Collateral pursuant to, this
Security Agreement and has taken all necessary corporate or other action to
authorize its execution, delivery and performance of, and grant of the Lien on
the Collateral pursuant to, this Security Agreement.
 
 
2 

--------------------------------------------------------------------------------

 
(e) Enforceability.  This Security Agreement constitutes a legal, valid and
binding obligation of each Debtor enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally.
 
(f) No Conflict.  The execution, delivery and performance of this Security
Agreement will not violate any provision of any Requirement of Law or
Contractual Obligation of a Debtor and will not result in the creation or
imposition of any Lien on any of the properties or revenues of a Debtor pursuant
to any Requirement of Law or Contractual Obligation of such Debtor, except as
contemplated hereby.
 
(g) No Consents, etc.  No consent or authorization of, filing with, or other act
by or in respect of, any arbitrator or Governmental Authority and no consent of
any other Person (including, without limitation, any stockholder or creditor of
a Debtor), is required in connection with the execution, delivery, performance,
validity or enforceability of this Security Agreement (except for the filing of
the UCC financing statements).
 
(h) No Litigation.  As of the date hereof, no litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of a Debtor, threatened by or against a Debtor or against any
of its properties or revenues with respect to this Security Agreement or any of
the transactions contemplated hereby.
 
4. Covenants.  Each Debtor covenants and agrees with the Administrative Agent,
the Lenders and the other Secured Parties that, from and after the date of this
Security Agreement until the Obligations are paid in full, and the Commitments
are terminated, it will:
 
(a) Notices; Further Documentation; Authorization to File Financing
Statements.  Notify the Administrative Agent in writing at any time that it
acquires, obtains, or becomes the beneficiary of any type of Collateral (or
rights therein) to the extent the Administrative Agent and the Secured Parties
will not at that time have, and continuously thereafter (subject to the filing
of continuation statements, if necessary) maintain, a perfected first priority
security interest in (subject to Permitted Liens) such Collateral.  At any time
and from time to time, upon the written request of the Administrative Agent, and
at the sole expense of the Debtors, promptly execute and deliver such further
instruments, agreements and documents and take such further action as the
Administrative Agent may reasonably request for the purpose of obtaining,
preserving, and enforcing the full benefits of this Security Agreement and of
the rights and powers herein granted, including, without limitation, executing
and delivering and using commercially reasonable efforts to cause third parties
to execute and deliver to the Administrative Agent security agreements, bailee
acknowledgments, assignments and waivers, all in form and substance satisfactory
to the Administrative Agent.  Each Debtor also hereby authorizes the
Administrative Agent to file any Uniform Commercial Code financing or
continuation statement without the signature of such Debtor to the extent
permitted by applicable law.  Each Debtor hereby ratifies any filing by the
Administrative Agent of financing statements prior to the date hereof with
respect to the Collateral.  A carbon, photographic, facsimile or other
reproduction of this Security Agreement shall be sufficient as a financing
statement for filing in any jurisdiction.
 
 
3 

--------------------------------------------------------------------------------

 
(b) Indemnification.  Pay, and save the Administrative Agent, the Lenders, the
other Secured Parties and their directors, officers, employees, advisors and
agents (collectively, the “Indemnified Parties”) harmless from, any and all
liabilities, costs and expenses (including, without limitation, reasonable legal
fees and expenses) (i) with respect to, or resulting from, any delay in paying
any and all excise, sales or other taxes which may be payable or determined to
be payable with respect to any of the Collateral, (ii) with respect to, or
resulting from, any delay in complying with any Requirement of Law applicable to
any of the Collateral or (iii) in connection with any of the transactions
contemplated by this Security Agreement.
 
(c) Maintenance of Records.  Keep and maintain at its own cost and expense true,
correct and complete records of the Collateral.  Each Debtor will mark its books
and records pertaining to the Collateral to evidence this Security Agreement and
the security interests granted hereby.  Without limiting the foregoing, each
Borrower will keep records of any Equipment or Fixtures that were purchased or
constructed using any Loan Proceeds.  At any time during which an Event of
Default shall have occurred and be continuing, the Debtors shall turn over any
such books and records to the Administrative Agent or to its representatives
during normal business hours at the request of the Administrative Agent.
 
(d) Right of Inspection and Audit.  Give to the Administrative Agent and the
other Secured Parties at all times upon reasonable prior notice full and free
access during normal business hours (or following the occurrence and during the
continuance of an Event of Default, at any time) to all of its books,
correspondence and records relating to the Collateral and the Administrative
Agent and the other Secured Parties and their respective representatives may
examine, inspect or audit the same, take extracts therefrom and make photocopies
thereof, and the Debtors agree to render to the Administrative Agent and the
other Secured Parties, at the Debtors’ cost and expense, such clerical and other
assistance as may be reasonably requested with regard thereto.  The
Administrative Agent and the other Secured Parties and their respective
representatives shall at all times during normal business hours (or following
the occurrence and during the continuance of an Event of Default, at any time)
also have the right to enter into and upon any premises where any of the
Equipment or Fixtures is located for the purpose of examining, inspecting or
auditing the same, observing its use or otherwise protecting their interests
therein.
 
(e) Compliance with Laws, etc.  Comply in all material respects with all
Requirements of Law applicable to the Collateral or any part thereof; provided,
however, that a Debtor may contest any Requirement of Law in any reasonable
manner which shall not, in the reasonable opinion of the Administrative Agent,
adversely affect the Administrative Agent’s or the other Secured Parties’ rights
or the priority of their Liens on the Collateral.
 
(f) Compliance with Terms of Contracts, etc.   Perform and comply in all
material respects with all its Contractual Obligations relating to the
Collateral, except to the extent that failure to comply could not reasonably be
expected to have a Material Adverse Effect.
 
(g) Payment of Obligations.  Pay promptly when due all taxes, assessments and
governmental charges or levies imposed upon the Collateral or in respect of its
income or profits therefrom, as well as all claims of any kind (including,
without limitation, claims for labor, materials and supplies) against or with
respect to the Collateral, except that no such charge need be paid if (i) the
validity thereof is being contested in good faith by appropriate proceedings,
(ii) such proceedings do not involve any material danger of the sale, forfeiture
or loss of any of the Collateral or any interest therein and (iii) such charge
is adequately reserved against on the Debtors’ books in accordance with GAAP.
 
 
4 

--------------------------------------------------------------------------------

 
(h) Limitation on Liens on Collateral.  Not create, incur or permit to exist,
will defend the Collateral against, and take such other action as is necessary
to remove, any Lien or claim on or to the Collateral, other than Permitted
Liens, and will defend the right, title and interest of the Administrative
Agent, the Lenders and the other Secured Parties in and to any of the Collateral
against the claims and demands of all Persons whomsoever.
 
(i) Limitations on Dispositions of Collateral.  Not sell, transfer, lease or
otherwise dispose of any of the Collateral, or attempt, offer or contract to do
so except as permitted pursuant to Section 6.4 of the Credit Agreement.
 
(j) Further Identification of Collateral.  Furnish to the Administrative Agent
and the other Secured Parties from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail.
 
(k) Notices.  Advise the Administrative Agent promptly, in reasonable detail, at
its address set forth in the Credit Agreement, (i) of any Lien (other than
Permitted Liens) on, or claim asserted against, any of the Collateral and (ii)
of the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
Liens created hereunder.
 
(l) Changes in Locations, Name, Place of Organization, etc.  Unless it shall
have given the Administrative Agent at least 30 days prior written notice
thereof, no Debtor will (i) change the location of its chief executive office or
chief place of business from the locations specified in Schedule I attached
hereto or remove its books and records relating to the Collateral from the
location specified in Schedule I, (ii) permit any of the Equipment or Fixtures
constituting Collateral to be kept at a location(s) other than those listed on
Schedule II  hereto, (iii) change its name, identity or corporate structure to
such an extent that any financing statement filed by the Administrative Agent in
connection with this Security Agreement would become seriously misleading or
(iv) change the state of its organization.
 
5. Administrative Agent’s Appointment as Attorney-in-Fact.
 
(a) Powers.  Effective upon and during the continuance of an Event of Default,
each Debtor hereby irrevocably constitutes and appoints the Administrative Agent
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of such Debtor and in the name of such Debtor or in its own
name, from time to time in the Administrative Agent’s discretion, for the
purpose of carrying out the terms of this Security Agreement, to take any and
all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this Security
Agreement, and, without limiting the generality of the foregoing, each Debtor
hereby gives the Administrative Agent the power and right, on behalf of such
Debtor, without notice to or assent by such Debtor, to do the following (but
only if an Event of Default has occurred and is continuing):
 
 
5 

--------------------------------------------------------------------------------

 
(i) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, to effect any repairs or any insurance called for by the
terms of this Security Agreement and to pay all or any part of the premiums
therefor and the costs thereof;
 
(ii) to ask or demand for, collect, receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral; (B) to sign and indorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (C) to commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any proceeds thereof and to enforce
any other right in respect of any Collateral; (D) to defend any suit, action or
proceeding brought against such Debtor with respect to any Collateral; (E) to
settle, compromise or adjust any suit, action or proceeding described in clause
(D) above and, in connection therewith, to give such discharges or releases as
the Administrative Agent may deem appropriate; and (F) to sell, transfer, pledge
and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and to do, at the Administrative
Agent’s option and such Debtor’s expense, at any time, or from time to time, all
acts and things which the Administrative Agent deems necessary to protect,
preserve or realize upon the Collateral and the Administrative Agent’s and the
Secured Parties’ Liens thereon and to effect the intent of this Security
Agreement, all as fully and effectively as such Debtor might do; and
 
(iii) file such instruments as the Administrative Agent may from time to time
deem reasonably necessary or desirable to protect the security interests of the
Lenders and the other Secured Parties.
 
Each Debtor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.
 
(b) Other Powers.  Each Debtor also authorizes the Administrative Agent, the
Lenders and the other Secured Parties, at any time and from time to time, to
execute, in connection with the sale provided for in Section 8 hereof, any
assignments or other instruments of conveyance or transfer with respect to the
Collateral.
 
(c) No Duty on Administrative Agent or Holders’ Part.  The powers conferred on
the Administrative Agent, the Lenders and the other Secured Parties hereunder
are solely to protect the Administrative Agent’s, the Lenders’ and the other
Secured Parties’ interests in the Collateral and shall not impose any duty upon
the Administrative Agent or any Lender or any Secured Party to exercise any such
powers.  The Administrative Agent, the Lenders and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to the Debtors for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.
 
 
6 

--------------------------------------------------------------------------------

 
6. Performance by Administrative Agent of Debtors’ Obligations.  If a Debtor
fails to perform or comply with any of its agreements contained herein, and the
Administrative Agent, as provided for by the terms of this Security Agreement,
shall itself perform or comply, or otherwise cause performance or compliance,
with such agreement, the expenses of the Administrative Agent incurred in
connection with such performance or compliance, together with interest thereon
at a rate per annum equal to the Default Rate, shall be payable by the Debtors
to the Administrative Agent on demand and shall constitute Obligations secured
hereby.
 
7. Remedies.
 
(a) If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Secured Parties may exercise, in addition to all other
rights and remedies granted to it or them in this Security Agreement and in any
other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the Code.  Without
limiting the generality of the foregoing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon the Debtors or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent, any Lender or any other Secured Party or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk.  Any Secured Party shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in the Debtors, which right or equity is
hereby waived and released.  Each Debtor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at the Debtors’ premises or elsewhere.  The Administrative Agent
shall apply the net proceeds (to the extent actually received in cash) of any
such collection, recovery, receipt, appropriation, realization or sale, pursuant
to and in the order set forth in Section 8 hereof.  To the extent permitted by
applicable law, each Debtor waives all claims, damages and demands it may
acquire against the Administrative Agent or any Secured Party arising out of the
exercise by them of any rights hereunder.  If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition.  The Debtors shall remain liable for any deficiency if the proceeds
of any sale or other disposition of the Collateral are insufficient to pay the
Obligations and the fees and disbursements of any attorneys employed by the
Administrative Agent, any Lender or any other Secured Party to collect such
deficiency.
 
 
7 

--------------------------------------------------------------------------------

 
(b) Each Debtor agrees, upon the occurrence and during the continuation of an
Event of Default, to take any actions that the Administrative Agent may
reasonably request in order to enable the Administrative Agent to obtain and
enjoy the full rights and benefits granted to the Administrative Agent (for
itself and for the ratable benefit of the Secured Parties) under this Agreement,
the other Loan Documents and any other document relating to the
Obligations.  Without limiting the generality of the foregoing, each Debtor
shall upon the occurrence and during the continuation of an Event of Default, at
such Debtor’s sole cost and expense, assist in obtaining all approvals which are
then required by law for or in connection with any action or transaction
contemplated by this Agreement or Article 9 of the Uniform Commercial Code as in
effect in any applicable jurisdiction.
 
8. Proceeds of Sale.  The proceeds of any collection, recovery, receipt,
appropriation, realization or sale of the Collateral shall be applied by the
Administrative Agent as follows:
 
(a) First, to the payment of all costs, expenses and charges of the
Administrative Agent, as such, or the reimbursement of the Administrative Agent
for the prior payment of such costs, expenses and charges incurred in connection
with the care and safekeeping of any of the Collateral or the enforcement of any
rights hereunder (including, without limitation, the expenses of any sale or
other proceeding, the expenses of any taking, reasonable attorneys’ fees and
expenses, court costs, any other reasonable expenses incurred or expenditures or
advances made by the Administrative Agent in the protection, enforcement or
exercise of its rights, powers or remedies hereunder) with interest on any such
reimbursement at the rate prescribed in the Credit Agreement as the Default Rate
from the date of payment.
 
(b) Second, to the payment of the other Obligations, in whole or in part, in
such order as the Administrative Agent may elect, whether such Obligations are
then due or not due.
 
(c) Third, to such Persons as required by applicable law including, without
limitation, Section 9-615 of the Code.
 
(d) Fourth, to the extent of any surplus thereafter remaining, to the Debtors or
as a court of competent jurisdiction may otherwise direct.
 
In the event that the proceeds of any collection, recovery, receipt,
appropriation, realization or sale are insufficient to satisfy the Obligations,
the Debtors shall be liable for the deficiency pursuant to their status as a
Borrower under the Loan Documents.
 
9. Limitation on Duties Regarding Preservation of Collateral.  The
Administrative Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9207 of
the Code or otherwise, shall be to deal with it in the same manner as the
Administrative Agent deals with similar property for its own account.  No
Secured Party, nor any of their respective directors, officers, employees or
agents, shall be liable for failure to demand, collect or realize upon all or
any part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Debtor or otherwise.
 
 
8 

--------------------------------------------------------------------------------

 
10. Powers Coupled with an Interest.  All authorizations and agencies herein
contained with respect to the Collateral are irrevocable and powers coupled with
an interest.
 
11. Severability.  Any provision of this Security Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
12. Paragraph Headings.  The paragraph headings used in this Security Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.
 
13. No Waiver; Cumulative Remedies. No Secured Party shall by any act (except by
a written instrument pursuant to Section 14 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof.  No failure to exercise, nor any delay in
exercising, on the part of any Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by any Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which such holder would
otherwise have on any future occasion.  The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any rights or remedies provided by law.
 
14. Waivers and Amendments; Parties Bound; Governing Law.  None of the terms or
provisions of this Security Agreement may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Debtors and
the Administrative Agent, provided that any provision of this Security Agreement
may be waived by the Administrative Agent in a written letter or agreement
executed by the Administrative Agent or by facsimile transmission from the
Administrative Agent.  This Security Agreement shall be the joint and several
obligation of each Debtor, and each Debtor shall have made all of the
representations, warranties, covenants and agreements contained herein.  This
Security Agreement shall be binding upon the successors and permitted assigns of
the Debtors and shall inure to the benefit of the Administrative Agent and the
other Secured Parties and their respective successors and assigns.  THIS
SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD TO
ANY CONFLICTS OF LAWS PROVISIONS THEREOF.
 
15. Notices.  All notices hereunder to the Debtors, the Administrative Agent or
any of the other Secured Parties to be effective shall be in writing (including
by telecopy), and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made when delivered or sent in the manner and to the
respective addresses as provided in subsection 9.2 of the Credit Agreement,
provided that any such notices to a Debtor other than the Company may be sent in
care of the Company.
 
 
9 

--------------------------------------------------------------------------------

 
16. Authority of Administrative Agent.  The Debtors acknowledge that the rights
and responsibilities of the Administrative Agent under this Security Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Security Agreement shall, as between the Administrative Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreement with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Debtors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and the Debtors shall not
be under any obligation, or entitlement, to make any inquiry respecting such
authority.
 
17. Submission to Jurisdiction; Waivers.
 
(a) Each Debtor hereby irrevocably and unconditionally:
 
(i) submits for itself and its property in any legal action or proceeding
relating to this Security Agreement, or for recognition and enforcement of any
judgment in respect thereof to the non-exclusive general jurisdiction of the
courts of the Commonwealth of Pennsylvania, the courts of the United States of
America for the Eastern District of Pennsylvania, and appellate courts from any
thereof;
 
(ii) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the address referred to
in Section 15 hereof or at such other address of which the Administrative Agent
shall have been notified pursuant to Section 15 hereto;
 
(iv) waives and hereby acknowledges that it is estopped from raising any
objection based on forum non conveniens, any claim that any of the
above-referenced courts lack proper venue or any objection that any of such
courts lack personal jurisdiction over it so as to prohibit such courts from
adjudicating any issues raised in a complaint filed with such courts against
such Debtor concerning this Security Agreement;
 
(v) acknowledges and agrees that the choice of forum contained in this paragraph
shall not be deemed to preclude the enforcement of any judgment obtained in any
forum or the taking of any action under this Security Agreement to enforce the
same in any appropriate jurisdiction;
 
(vi) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any special, indirect, exemplary or punitive or consequential
damages; and
 
 
10 

--------------------------------------------------------------------------------

 
(vii) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.
 
(b) Each party hereto hereby irrevocably and unconditionally waives trial by
jury in any legal action or proceeding referred to in paragraph (a) above and
for any mandatory counterclaim therein.
 
18. Counterparts.  This Security Agreement may be executed by one or more of the
parties to this Security Agreement on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.  A set of the copies of this Security Agreement signed by
all the parties shall be lodged with the Company and the Administrative Agent.
 
19. Further Assurances.  The parties acknowledge their intent that, upon the
occurrence and during the continuation of an Event of Default, the
Administrative Agent shall receive, to the fullest extent permitted by all
Requirements of Law and governmental policy, all rights necessary or desirable
to obtain, use or sell the Collateral, and to exercise all remedies available to
it under this Agreement, the Uniform Commercial Code as in effect in any
applicable jurisdiction, or other applicable law.
 
20. Additional Subsidiaries  Each of the Debtors shall require each New Material
Domestic Subsidiary that was not in existence or not a Subsidiary on the date
hereof to join into this Agreement as a Debtor simultaneously with its joinder
to the Credit Agreement as a Borrower.  Upon execution and delivery by the
Administrative Agent and such Domestic Subsidiary of a Joinder and Assumption
Agreement, such New Material Domestic Subsidiary shall become a Debtor hereunder
with the same force and effect as if originally named as a Debtor herein.  The
execution and delivery of any such instrument shall not require the consent of
any Borrower.  The rights and obligations of each Debtor hereunder shall remain
in full force and effect notwithstanding the addition of any new Subsidiary as a
Debtor under this Agreement.
 


 
[SIGNATURE PAGES TO FOLLOW]
 

 
  11
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Debtors and the Administrative Agent have caused this
Security Agreement to be duly executed and delivered as of the date first above
written.
 
WEST PHARMACEUTICAL SERVICES, INC.




By:                                                                           
Name:                                                                           
Title:                                                                           






WEST PHARMACEUTICAL SERVICES OF FLORIDA, INC.




By:                                                                           
Name:                                                                           
Title:                                                                           




WEST PHARMACEUTICAL SERVICES LAKEWOOD, INC.




By:                                                                           
Name:                                                                           
Title:                                                                           




WEST ANALYTICAL SERVICES, LLC




By:                                                                           
Name:                                                                           
Title:                                                                           



 
 
 

--------------------------------------------------------------------------------

 



WEST PHARMACEUTICAL SERVICES OF DELAWARE, INC.




By:                                                                           
Name:                                                                           
Title:                                                                           




TECH GROUP NORTH AMERICA, INC.
TECH GROUP GRAND RAPIDS, INC.
(MFG) TECH GROUP PUERTO RICO, INC.




By:                                                                           
Name:                                                                           
Title:                                                                           




PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent




By:______________________________
Name: Denise D. Killen
Title: Senior Vice President



 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I TO
Security Agreement
 
LOCATIONS OF CHIEF EXECUTIVE OFFICE, STATE OF ORGANIZATION, ETC.
 
Chief Executive Office:
West Pharmaceutical Services, Inc.
   
Chief Place of Business:
101 Gordon Dr., Lionville, PA 19341
   
Form of and Place of Organization:
Pennsylvania, USA
   
Organizational Number, if any
384659
   
Federal Tax Identification Number
23-1210010
       
Chief Executive Office:
West Pharmaceutical Services of Florida, Inc.
   
Chief Place of Business:
11600 53rd St. N., Clearwater, FL 34676
   
Form of and Place of Organization:
Florida, USA
   
Organizational Number, if any
P93000051704
   
Federal Tax Identification Number
52-1834733
       
Chief Executive Office:
West Pharmaceutical Services Lakewood, Inc.
   
Chief Place of Business:
1200 Paco Way, Lakewood, NJ 08701
   
Form of and Place of Organization:
Delaware, USA
   
Organizational Number, if any
0808305
   
Federal Tax Identification Number
51-0123935
       
Chief Executive Office:
West Analytical Services, LLC
   
Chief Place of Business:
349 Tomahawk Drive, Maumee, OH 43537
   
Form of and Place of Organization:
Delaware, USA



 
 
 

--------------------------------------------------------------------------------

 
 

Organizational Number, if
any                                                     
3917329
   
Federal Tax Identification
Number                                                      
27-0114663
     
 
Chief Executive Office
West Pharmaceutical Services of Delaware, Inc.
 
 
Chief Place of Business:  1105 North Market Street, Suite
1300                                              
 
Wilmington, DE 19801
 
 
Form of and Place of Organization:
Delaware, USA
    Organizational Number, if
any                                                         
2167921
   
Federal Tax Identification
Number                                                          
51-0311886
 
 
 
 
Chief Executive Office: Tech Group North America, Inc.  
 
Chief Place of Business:  14677 N. 74th Street, Scottsdale, AZ 85260     Form of
and Place of Organization: Arizona, USA
 
 
Organizational Number, if
any                                                                
0102917-6
    Federal Tax Identification
Number                                                          
86-0309131
     
 
Chief Executive Office: Tech Group Grand Rapids, Inc.     Chief Place of
Business: 3116 N. Wilson Court Northwest   Grand Rapids, MI  49534-7566     Form
of and Place of Organization:  Delaware, USA     Organizational Number, if
any                                                                 
2042638
    Federal Tax Identification
Number                                                          
13-3235547





 
 

--------------------------------------------------------------------------------

 
 

Chief Executive Office:  (mfg) Tech Group Puerto Rico. Inc.  
 
Chief Place of Business:  P. O. Box 372587, Cayey, PR 00737-2587     Form of and
Place of Organization: Arizona, USA
 
 
Organizational Number, if
any                                                              
0216229-5
    Federal Tax Identification
Number                                             
86-0640193

 



 
 
 

--------------------------------------------------------------------------------

 



SCHEDULE II TO
Security Agreement
 




LOCATIONS OF EQUIPMENT AND FIXTURES
 


Collateral will be stored at 101 Gordon Drive, Lionville, PA 19341 or at the
Office Property.

 
 
 

--------------------------------------------------------------------------------

 
